Exhibit 10.12

 

--------------------------------------------------------------------------------

CREDIT AGREEMENT

Dated as of December 15, 2005

among

JACOBS ENGINEERING GROUP INC.

and

CERTAIN SUBSIDIARIES

as Borrowers,

THE BANK OF NOVA SCOTIA,

as Canadian Facility Agent and Canadian Swing Line Lender,

WACHOVIA BANK N.A.

and

BNP PARIBAS

as Co-Syndication Agents,

BANK OF AMERICA, N.A.,

as Administrative Agent, U.S. Swing Line Lender and L/C Issuer,

The Other L/C Issuers Party Hereto

and

The Other Lenders Party Hereto

BANC OF AMERICA SECURITIES LLC,

as

Sole Lead Arranger and Sole Book Manager

 

--------------------------------------------------------------------------------

LOGO [g45737img1.jpg]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

        Page ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS    1   1.01    Defined
Terms.    1   1.02    Other Interpretive Provisions.    33   1.03    Accounting
Terms.    33   1.04    Rounding.    34   1.05    References to Agreements and
Laws.    34   1.06    Exchange Rates; Currency Equivalents.    34   1.07   
Additional Alternative Currencies.    35   1.08    Change of Currency.    35  
1.09    Times of Day.    36   1.10    Letter of Credit Amounts.    36 ARTICLE
II. THE COMMITMENTS AND CREDIT EXTENSIONS    36   2.01    Tranche 1 Loans.    36
  2.02    Canadian Prime Rate Loans; Canadian Swing Line Loans.    39   2.03   
Letters of Credit.    43   2.04    U.S. Swing Line Loans.    54   2.05   
Bankers’ Acceptances.    57   2.06    Prepayments; Termination or Reduction of
Commitments.    67   2.07    Repayment of Loans.    70   2.08    Interest.    70
  2.09    Fees.    71   2.10    Computation of Interest and Fees.    72   2.11
   Evidence of Debt.    73   2.12    Payments Generally; Agent’s Clawback.    73
  2.13    Sharing of Payments.    75   2.14    Designated Borrowers.    77  
2.15    Increase in Commitments.    78   2.16    Redesignation of Commitments.
   80 ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY    82   3.01    Taxes.
   82   3.02    Illegality.    84   3.03    Inability to Determine Rates.    85
  3.04    Increased Cost and Reduced Return; Capital Adequacy.    86   3.05   
Compensation for Losses.    88   3.06    Mitigation Obligations; Replacement of
Lenders.    89   3.07    Survival.    89 ARTICLE IV. CONDITIONS PRECEDENT TO
CREDIT EXTENSIONS    89   4.01    Conditions of Initial Credit Extension.    89
  4.02    Conditions to all Credit Extensions.    91 ARTICLE V. REPRESENTATIONS
AND WARRANTIES    92   5.01    Existence, Qualification and Power; Compliance
with Laws.    92   5.02    Authorization; No Contravention.    92   5.03   
Governmental Authorization; Other Consents.    92   5.04    Binding Effect.   
92



--------------------------------------------------------------------------------

TABLE OF CONTENTS (continued)

 

Section

        Page   5.05    Financial Statements; No Material Adverse Effect.    92  
5.06    Litigation.    93   5.07    No Default.    93   5.08    Ownership of
Property; Liens.    93   5.09    Environmental Compliance.    93   5.10   
Insurance.    93   5.11    Taxes.    94   5.12    ERISA Compliance; Foreign
Plans.    94   5.13    Subsidiaries.    95   5.14    Margin Regulations;
Investment Company Act; Public Utility Holding Company Act.    95   5.15   
Disclosure.    95   5.16    Compliance with Laws.    95   5.17    Intellectual
Property; Licenses, Etc.    96   5.18    Foreign Designated Borrower
Representations.    96   5.19    Company’s Authority to Act.    97 ARTICLE VI.
AFFIRMATIVE COVENANTS    97   6.01    Financial Statements.    97   6.02   
Certificates; Other Information.    98   6.03    Notices.    99   6.04   
Payment of Taxes and Claims.    100   6.05    Preservation of Existence, Etc.   
100   6.06    Maintenance of Properties.    100   6.07    Maintenance of
Insurance.    100   6.08    Compliance with Laws.    100   6.09    Books and
Records.    100   6.10    Inspection Rights.    101   6.11    Use of Proceeds
and Letters of Credit.    101   6.12    Approvals and Authorizations    101  
6.13    Additional Subsidiary Guarantors.    101 ARTICLE VII. NEGATIVE COVENANTS
   102   7.01    Liens.    102   7.02    Investments.    103   7.03    Joint
Ventures.    104   7.04    Acquisitions.    104   7.05    Fundamental Changes.
   104   7.06    Dispositions.    104   7.07    Change in Nature of Business.   
105   7.08    Transactions with Affiliates.    105   7.09    Other Contractual
Obligations.    105   7.10    Use of Proceeds.    105   7.11    Changes in
Accounting.    106   7.12    Financial Covenants.    106 ARTICLE VIII. EVENTS OF
DEFAULT AND REMEDIES    106   8.01    Events of Default.    106   8.02   
Remedies Upon Event of Default.    108   8.03    Application of Funds.    109

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS (continued)

 

Section

        Page ARTICLE IX. AGENTS    110   9.01    Appointment and Authority.   
110   9.02    Rights as a Lender.    110   9.03    Exculpatory Provisions.   
111   9.04    Reliance by Agents.    111   9.05    Delegation of Duties.    112
  9.06    Resignation of Agents.    112   9.07    Non-Reliance on Agents and
Other Lenders.    114   9.08    No Other Duties, Etc    114   9.09   
Administrative Agent May File Proofs of Claim.    114   9.10    Guaranty
Matters.    115 ARTICLE X. MISCELLANEOUS    115   10.01    Amendments, Etc.   
115   10.02    Notices; Effectiveness; Electronic Communication.    117   10.03
   No Waiver; Cumulative Remedies.    119   10.04    Expenses; Indemnity; Damage
Waiver.    119   10.05    Payments Set Aside.    121   10.06    Successors and
Assigns.    122   10.07    Confidentiality.    126   10.08    Set-off.    127  
10.09    Interest Rate Limitation.    127   10.10    Counterparts.    128  
10.11    Integration; Effectiveness.    128   10.12    Survival of
Representations and Warranties.    128   10.13    Severability.    128   10.14
   Replacement of Lenders.    128   10.15    Governing Law.    129   10.16   
Waiver of Right to Trial by Jury.    130   10.17    Judgment Currency    130  
10.18    USA PATRIOT Act Notice.    131   10.19    English Language.    131  
10.20    Existing Credit Agreement.    131   SIGNATURES    S-1

 

iii



--------------------------------------------------------------------------------

SCHEDULES

 

  1.01-1 Mandatory Cost Formulae

  1.01-2 Existing Letters of Credit

  2.01 Tranche 1 Commitments and Pro Rata Shares

  2.02 Tranche 2 Commitments and Pro Rata Shares

  5.09 Environmental Matters

  5.12 ERISA Matters

  5.13 Subsidiaries

  7.01 Existing Liens

  10.02 Agents’ Offices, Certain Addresses for Notices

  10.06 Processing and Recordation Fees

EXHIBITS

Form of

 

  A-1 Tranche 1 Loan Notice

  A-2 Canadian Prime Rate Loan Notice

  A-3 Drawdown Notice

  A-4 Conversion Notice

  A-5 Rollover Notice

  B U.S. Swing Line Loan Notice

  C-1 Tranche 1 Note

  C-2 Canadian Prime Rate Note

  D Compliance Certificate

  E Assignment and Assumption

  F Company Guaranty

  G-1 Foreign Designated Borrower Guaranty

  G-2 Subsidiary Guaranty

  H Designated Borrower Request and Assumption Agreement

  I Designated Borrower Notice

  J Opinion Matters



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of December 15, 2005,
among Jacobs Engineering Group Inc., a Delaware corporation (the “Company”),
certain Subsidiaries of the Company party hereto pursuant to Section 2.14 (each
a “Designated Borrower” and, together with the Company, the “Borrowers” and,
each a “Borrower”), each lender from time to time party hereto (collectively,
the “Lenders” and individually, a “Lender”), each issuer of letters of credit
from time to time party hereto (collectively, the “L/C Issuers” and
individually, a “L/C Issuer”), THE BANK OF NOVA SCOTIA, as Canadian Facility
Agent and Canadian Swing Line Lender, and BANK OF AMERICA, N.A., as
Administrative Agent and U.S. Swing Line Lender.

The Company has requested that the Tranche 1 Lenders provide a multicurrency
revolving credit facility (including letters of credit) with a U.S. Dollar swing
line subfacility, and the Tranche 1 Lenders are willing to do so on the terms
and conditions set forth herein.

The Company has requested that the Tranche 2 Lenders provide a Canadian Dollar
revolving credit facility and bankers’ acceptance facility with a U.S. Dollar
and Canadian Dollar swing line subfacility, and the Tranche 2 Lenders are
willing to do so on the terms and conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

 

  1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the capital stock,
partnership interests, membership interests or equity of any Person, or
otherwise causing any Person to become a Subsidiary, or (c) a merger or
consolidation or any other combination with another Person (other than a Person
that is a Subsidiary of the Company).

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company, the Canadian Facility Agent and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

1



--------------------------------------------------------------------------------

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

“Agents” means the Administrative Agent and the Canadian Facility Agent.

“Agent/BAS Fee Letter” means the letter agreement, dated November 23, 2005,
among the Company, the Administrative Agent and the Arranger.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Aggregate Tranche 1 Commitments” means the Tranche 1 Commitments of all the
Tranche 1 Lenders.

“Aggregate Tranche 2 Commitments” means the Tranche 2 Commitments of all the
Tranche 2 Lenders.

“Agreement” means this Credit Agreement.

“Alternative Currency” means each of Euro, Sterling, Singapore Dollars, Swedish
Krona, and each other currency (other than U.S. Dollars or Canadian Dollars)
that is approved in accordance with Section 1.07.

“Alternative Currency Reserve” means the U.S. Dollar amount equal to 5% of Total
Outstandings denominated in Alternative Currencies.

“Applicable Agent” shall mean the Administrative Agent in the case of Tranche 1
Loans, Letters of Credit and U.S. Swing Line Loans and the Canadian Facility
Agent in the case of Tranche 2 Loans and Canadian Swing Line Loans.

“Applicable Tranche 1 Rate” means the following percentages per annum, based
upon the Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(b):

 

Pricing Level

  

Consolidated

Leverage Ratio

  

Tranche

1 Facility
Fee

    Letter of Credit Fee     Eurocurrency
Rate     Base Rate           Financial
Credit     Performance
Credit      

I

   £1.25:1    0.100 %   0.4500 %   0.31250 %   0.450 %   0 %

II

   >1.25:1 but £1.75:1    0.125 %   0.5250 %   0.36250 %   0.525 %   0 %

III

   >1.75:1 but £2.25:1    0.150 %   0.7250 %   0.50625 %   0.725 %   0 %

IV

   >2.25:1    0.225 %   0.9000 %   0.61875 %   0.900 %   0 %

Any increase or decrease in the Applicable Tranche 1 Rate resulting from a
change in the Consolidated Leverage Ratio shall become effective as of the first
Business Day immediately

 

2



--------------------------------------------------------------------------------

following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then Pricing Level IV shall
apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered. At any time that an Event of
Default exists, the Applicable Tranche 1 Rate then in effect, for purposes of
determining the Letter of Credit fees payable under Section 2.03(i), shall be
increased by adding 2% to the Applicable Tranche 1 Rate determined as provided
above. The Applicable Tranche 1 Rate in effect from the Closing Date shall be
determined based upon Pricing Level I.

“Applicable Tranche 2 Rate” means the following percentages per annum, based
upon the Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(b):

 

Pricing Level

   Consolidated
Leverage Ratio    Tranche
2 Facility
Fee    

Bankers’
Acceptance

Fee

    Canadian
Prime Rate     Canadian
Base Rate  

I

   £1.25:1    0.100 %   0.450 %   0 %   0 %

II

   >1.25:1 but £1.75:1    0.125 %   0.525 %   0 %   0 %

III

   >1.75:1 but £2.25:1    0.150 %   0.725 %   0 %   0 %

IV

   >2.25:1    0.225 %   0.900 %   0 %   0 %

Any increase or decrease in the Applicable Tranche 2 Rate resulting from a
change in the Consolidated Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(b); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then
Pricing Level IV shall apply as of the first Business Day after the date on
which such Compliance Certificate was required to have been delivered. The
Applicable Tranche 2 Rate in effect from the Closing Date shall be determined
based upon Pricing Level I.

“Applicable Time” means, with respect to any borrowings and payments with
respect to the Tranche 1 Loans in any Alternative Currency, the local time in
the place of settlement for such Alternative Currency as may be determined by
the Administrative Agent or the applicable L/C Issuer, as the case may be, to be
necessary for timely settlement on the relevant date in accordance with normal
banking procedures in the place of payment.

“Applicant Borrower” has the meaning specified in Section 2.14(a).

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means Banc of America Securities LLC, in its capacity as sole lead
arranger and sole book manager.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

3



--------------------------------------------------------------------------------

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
(b) in respect of any Synthetic Lease Obligation, the capitalized amount of the
remaining lease payments under the relevant lease that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease were accounted for as a capital lease, and (c) in respect of any Permitted
Securitization, an amount equal to (i) the outstanding principal amount of
Indebtedness incurred at such time by the Securitization Subsidiary, or (ii) if
the Securitization Subsidiary has incurred no such Indebtedness, the unrecovered
purchase price of all Permitted Receivables (or interest therein) sold or
transferred by such Securitization Subsidiary to the conduit entity or other
receivables credit provider relating to such Permitted Securitization.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended September 30, 2004,
and the related consolidated statements of earnings, shareholders’ equity and
cash flows for such fiscal year of the Company and its Subsidiaries, including
the notes thereto.

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Tranche 1 Commitments or Aggregate Tranche 2 Commitments, as the case
may be, pursuant to Section 2.06, and (c) the date of termination of the
commitment of each Lender to make Loans and of the obligation of the L/C Issuers
to make L/C Credit Extensions pursuant to Section 8.02.

“BA Discount Rate” means:

 

  (a) in relation to a Bankers’ Acceptance accepted by a Tranche 2 Lender that
is a Schedule I Bank, the CDOR Rate;

 

  (b) in relation to a Bankers’ Acceptance accepted by a Tranche 2 Lender that
is a Schedule II Bank or a Schedule III Bank, the lesser of:

 

  (i) the Discount Rate then applicable to bankers’ acceptances accepted by such
Schedule II Bank or Schedule III Bank; and

 

  (ii) the CDOR Rate plus 0.10% per annum;

provided that if both such rates are equal, then the “BA Discount Rate”
applicable thereto shall be the rate specified in clause (i) above; and

 

  (c) in relation to a BA Equivalent Advance:

 

  (i) made by a Lender that is a Schedule I Bank, the CDOR Rate; and

 

4



--------------------------------------------------------------------------------

  (ii) made by a Lender that is a Schedule II Bank or Schedule III Bank, the
rate determined in accordance with subparagraph (b) of this definition; and

 

  (iii) made by any other Tranche 2 Lender, the CDOR Rate plus 0.10% per annum.

“BA Equivalent Advance” means, in relation to a Drawdown of, Conversion into or
Rollover of Bankers’ Acceptances, a loan in Canadian Dollars made by a
Non-Acceptance Lender as part of such Loan.

“Bank of America” means Bank of America, N.A. and its successors.

“Bankers’ Acceptance” means a draft in Canadian Dollars drawn by a Borrower,
accepted by a Tranche 2 Lender and issued for value pursuant to this Agreement.

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.” The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

“Base Rate Tranche 1 Loan” means a Tranche 1 Loan that is a Base Rate Loan.

“Base Rate Loan” means a Tranche 1 Loan or U.S. Swing Line Loan that bears
interest based on the Base Rate. All Base Rate Loans shall be denominated in
U.S. Dollars.

“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York and the state where the Administrative Agent’s Office with
respect to Obligations denominated in U.S. Dollars is located and:

(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in U.S. Dollars, any fundings, disbursements, settlements and
payments in U.S. Dollars in respect of any such Eurocurrency Rate Loan, or any
other dealings in U.S. Dollars to be carried out pursuant to this Agreement in
respect of any such Eurocurrency Rate Loan, means any such day on which dealings
in deposits in U.S. Dollars are conducted by and between banks in the London
interbank eurodollar market;

 

5



--------------------------------------------------------------------------------

(b) if such day relates to any Borrowing of Canadian Prime Rate Loans or
Canadian Swing Line Loans, any Drawdown of, Conversion into or Rollover of
Bankers’ Acceptances, any other fundings, disbursements, settlements and
payments in Canadian Dollars or U.S. Dollars in respect of a Tranche 2 Loan or a
Canadian Swing Line Loan, or any other dealings in Canadian Dollars or U.S.
Dollars to be carried out pursuant to this Agreement in respect of any such
Tranche 2 Loan or Canadian Swing Line Loan, means any such day on which banks
are open for business in Calgary, Alberta and Toronto, Ontario, other than a
Saturday or Sunday;

(c) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means a TARGET Day;

(d) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in a currency other than U.S. Dollars or Euro, means any such
day on which dealings in deposits in the relevant currency are conducted by and
between banks in the London or other applicable offshore interbank market for
such currency; and

(e) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than U.S. Dollars or Euro in respect of a Eurocurrency Rate
Loan denominated in a currency other than U.S. Dollars or Euro, or any other
dealings in any currency other than U.S. Dollars or Euro to be carried out
pursuant to this Agreement in respect of any such Eurocurrency Rate Loan (other
than any interest rate settings), means any such day on which banks are open for
foreign exchange business in the principal financial center of the country of
such currency.

“Canadian Base Rate” means, on any day, the greater of (a) 1/2 of 1% plus the
Federal Funds Rate on such day; and (b) the variable rate of interest expressed
as a percentage per annum determined, announced and adjusted by the Canadian
Facility Agent from time to time as a reference rate for commercial loans made
by the Canadian Facility Agent in Canada in U.S. Dollars on such day.

“Canadian Base Rate Loan” means a Loan in U.S. Dollars made by each of the
Tranche 2 Lenders to any Borrower designated to receive Tranche 2 Loans
hereunder.

“Canadian Base Rate Loan Borrowing” means a borrowing consisting of simultaneous
Canadian Base Rate Loans and made by each of the Tranche 2 Lenders pursuant to
Section 2.02.

“Canadian Dollar” and “Cdn.$” mean lawful money of Canada.

“Canadian Dollar Equivalent” means, at any time, with respect to any amount
denominated in U.S. Dollars, the equivalent amount thereof in Canadian Dollars
as determined by the Administrative Agent, the Canadian Facility Agent or the
applicable L/C Issuer, as the case may be, at such time on the basis of the Spot
Rate (determined in respect of the most recent Revaluation Date) for the
purchase of Canadian Dollars with U.S. Dollars.

 

6



--------------------------------------------------------------------------------

“Canadian Facility Agent” means Scotiabank in its capacity as Canadian
administrative agent under any of the Loan Documents, or any successor Canadian
administrative agent.

“Canadian Facility Agent’s Office” means, with respect to Canadian Dollars or
U.S. Dollars, as applicable, the Canadian Facility Agent’s address and, as
appropriate, account as set forth on Schedule 10.02 with respect to such
currency, or such other address or account with respect to such currency as the
Canadian Facility Agent may from time to time notify to the Company, each
Canadian Swing Line Borrower, the Administrative Agent and the Tranche 2
Lenders.

“Canadian Prime Rate” means, for any day, the greater of: (a) the rate of
interest per annum established from time to time by the Canadian Facility Agent
as the reference rate of interest for the determination of interest rates that
the Canadian Facility Agent will charge to customers of varying degrees of
creditworthiness in Canada for Canadian Dollar demand loans in Canada; and
(b) the rate of interest per annum equal to the average annual yield rate for
one month Canadian Dollar bankers’ acceptances (expressed for such purpose as a
yearly rate per annum in accordance with Section 2.10) which rate is shown on
the display referred to as the “CDOR Page” (or any display substituted therefor)
of Reuters Monitor Money Rates Service at 10:00 a.m. (Toronto time) on such day
or, if such day is not a Business Day, on the immediately preceding Business
Day, plus 0.50% per annum; provided that if both such rates are equal or if such
one month bankers’ acceptance rate is unavailable for any reason on any date of
determination, then the “Canadian Prime Rate” shall be the rate specified in
clause (a) of this definition.

“Canadian Prime Rate Loan” has the meaning specified in Section 2.02(a). All
Canadian Prime Rate Loans shall bear interest based on the Canadian Prime Rate
and shall be denominated in Canadian Dollars.

“Canadian Prime Rate Loan Borrowing” means a borrowing consisting of
simultaneous Canadian Prime Rate Loans and made by each of the Tranche 2 Lenders
pursuant to Section 2.02.

“Canadian Prime Rate Loan Notice” means a notice of a borrowing of Canadian
Prime Rate Loans, pursuant to Section 2.02(b), which shall be substantially in
the form of Exhibit A-2.

“Canadian Prime Rate Note” means a promissory note made by a Borrower in favor
of a Tranche 2 Lender evidencing Canadian Prime Rate Loans made by such Tranche
2 Lender to such Borrower, substantially in the form of Exhibit C-2.

“Canadian Swing Line” means the revolving credit facility made available by the
Canadian Swing Line Lender pursuant to Section 2.02.

“Canadian Swing Line Borrower” means any Designated Borrower designated to
receive Tranche 2 Loans hereunder which has been further designated by the
Company in a notice to the Canadian Swing Line Lender as the permissible
recipient of Canadian Swing Line Loans.

“Canadian Swing Line Borrowing” means a borrowing of a Canadian Swing Line Loan
pursuant to Section 2.02.

 

7



--------------------------------------------------------------------------------

“Canadian Swing Line Lender” means Scotiabank in its capacity as provider of
Canadian Swing Line Loans, or any successor Canadian Swing Line lender
hereunder.

“Canadian Swing Line Loan” has the meaning specified in Section 2.02(f).

“Canadian Swing Line Sublimit” means an amount equal to the lesser of
(a) Cdn.$8,000,000 and (b) the Aggregate Tranche 2 Commitments. The Canadian
Swing Line Sublimit is part of, and not in addition to, the Aggregate Tranche 2
Commitments.

“Canadian Usage Limit” has the meaning specified in Section 2.02(f).

“Cash Collateral” means Tranche 1 Cash Collateral or Tranche 2 Cash Collateral.

“CDOR Rate” means, on any date which Bankers’ Acceptances are to be issued
pursuant hereto, the per annum rate of interest which is the rate determined by
the Canadian Facility Agent as being the arithmetic average of the annual yield
rates applicable to Canadian Dollar bankers’ acceptances having identical issue
and comparable maturity dates as the Bankers’ Acceptances proposed to be issued
by the applicable Borrower displayed and identified as such on the display
referred to as the “CDOR Page” (or any display substituted therefor) of Reuters
Monitor Money Rates Service as at approximately 10:00 a.m. (Toronto time) on
such day, or if such day is not a Business Day, then on the immediately
preceding Business Day (as adjusted by the Canadian Facility Agent in good faith
after 10:00 a.m. (Toronto time) to reflect any error in a posted rate or in the
posted average annual rate); provided, however, if such a rate does not appear
on such CDOR Page, then the CDOR Rate, on any day, shall be the Discount Rate
quoted by the Canadian Facility Agent (determined as of 10:00 a.m. (Toronto
time) on such day) which would be applicable in respect of an issue of bankers’
acceptances in a comparable amount and with comparable maturity dates to the
Bankers’ Acceptances proposed to be issued by the applicable Borrower on such
day, or is such day is not a Business Day, then on the immediately preceding
Business Day.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

“Change of Control” means, with respect to any Person, an event or series of
related events by which any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding
any employee benefit plan of such person or its subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934), directly or
indirectly, of 35% or more of the equity securities of such Person ordinarily
entitled to vote for members of the board of directors or equivalent governing
body of such Person, on a fully-diluted basis.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 4.01 (or, in the case of
Section 4.01(a)(viii) or 4.01(c), waived by the Person entitled to receive the
applicable payment).

 

8



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986.

“Commitment” means, as to each Lender, the sum of its Tranche 1 Commitment and
its Tranche 2 Commitment.

“Committed Borrowing” means a Tranche 1 Borrowing or a Tranche 2 Borrowing.

“Committed Loan” means a Tranche 1 Loan or a Tranche 2 Loan.

“Committed Loan Notice” means Tranche 1 Loan Notice or a Tranche 2 Loan Notice.

“Company” has the meaning specified in the introductory paragraph hereto.

“Company Guaranty” means the Company Guaranty made by the Company in favor of
the Agents and the Lenders, substantially in the form of Exhibit F.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Consolidated EBITDA” means, for any period, the Company’s Consolidated Net
Income, plus (a) Consolidated Interest Charges, (b) tax expense, and
(c) depreciation and amortization of intangibles. For purposes of this
definition only, Consolidated Net Income shall be calculated excluding any
(i) extraordinary gains and extraordinary losses, (ii) non-cash restructuring
charges, but only to the extent that no cash payments will be made (or required
to be made) in a future period in respect of such non-cash restructuring
charges, and (iii) non-cash impairment charges, provided that the aggregate
amount of such non-cash impairment charges shall not exceed U.S.$50,000,000 in
any twelve-month period.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Company and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and the outstanding
principal amount of all obligations evidenced by bonds, debentures, notes, loan
agreements or other similar instruments, (b) all purchase money Indebtedness,
(c) all direct obligations arising under letters of credit (including standby
and commercial Credits, bankers’ acceptances, bank guaranties, surety bonds and
similar instruments (except as provided below), (d) all obligations in respect
of the deferred purchase price of property or services (other than trade
accounts payable in the ordinary course of business), (e) Attributable
Indebtedness in respect of capital leases, Synthetic Lease Obligations and
Permitted Securitizations, (f) without duplication, all Guarantees with respect
to outstanding Indebtedness of the types specified in clauses (a) through
(e) above of Persons other than the Company or any Subsidiary, and (g) all
Indebtedness of the types referred to in clauses (a) through (f) above of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which the Company or a Subsidiary
is a general partner or joint venturer, unless such Indebtedness is expressly
made non-recourse to the Company or such Subsidiary; provided that for purposes
of determining compliance with Section 7.12(b), “Consolidated Funded
Indebtedness” shall include the aggregate undrawn stated amount of all Financial
Credits and all payment and reimbursement obligations due in respect thereof;
provided further that for purposes of determining the Applicable Tranche 1 Rate
or the Applicable Tranche 2 Rate, “Consolidated Funded Indebtedness” shall
exclude the aggregate undrawn stated amount of any

 

9



--------------------------------------------------------------------------------

Financial Credits but shall include all payment and reimbursement obligations
due in respect thereof; and provided further that “Consolidated Funded
Indebtedness” shall exclude the aggregate undrawn stated amount of all
Performance Credits, but shall include all payment and reimbursement obligations
due in respect thereof.

“Consolidated Interest Charges” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, all interest expense in such period
determined in accordance with GAAP.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the period of four consecutive fiscal quarters most recently ended
for which the Company has delivered financial statements pursuant to
Section 6.01(a) or (b).

“Consolidated Net Income” means, for any period, the Company’s consolidated net
income as determined in accordance with GAAP.

“Consolidated Net Worth” means, as of any date of determination, Shareholders’
Equity minus any amounts attributable to preferred stock that is mandatorily
redeemable, or redeemable at the option of the holder thereof, at any time prior
to the date that is one year after the Maturity Date.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning specified in the definition of “Affiliate.”

“Conversion” means a conversion or deemed conversion of any Bankers’ Acceptance
into a Canadian Prime Rate Loan, or a conversion of any Canadian Prime Rate Loan
into a Bankers’ Acceptance, in accordance with the provisions of Section 2.05.

“Conversion Date” means the date specified by the Company as being the date on
which the Company has elected to convert, or this Agreement requires the
conversion of, any Bankers’ Acceptance into a Canadian Prime Rate Loan, or the
Company has elected to convert any Canadian Prime Rate Loan into a Bankers’
Acceptance, and which shall be a Business Day.

“Conversion Notice” means a notice of Conversion of Canadian Prime Rate Loans
into Bankers’ Acceptances or Conversion of Bankers’ Acceptances into Canadian
Prime Rate Loans, which shall be substantially in the form of Exhibit A-4.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, the
Bankruptcy and Insolvency Act (Canada), the Companies’ Creditors Arrangement Act
(Canada), the Winding Up Act (Canada), and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States, Canada or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

10



--------------------------------------------------------------------------------

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) with respect to the Tranche 1 Loans, U.S. Swing Line
Loans and other Obligations (other than the Tranche 2 Loans and the Canadian
Swing Line Loans), an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Tranche 1 Rate, if any, applicable to Base Rate Loans plus
(iii) 2% per annum; provided, however, that with respect to a Eurocurrency Rate
Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Tranche 1 Rate and any Mandatory Cost) otherwise
applicable to such Tranche 1 Loan plus 2% per annum; (b) with respect to the
Tranche 2 Loans in Canadian Dollars and the Canadian Swing Line Loans in
Canadian Dollars, an interest rate equal to (i) the Canadian Prime Rate plus
(ii) the Applicable Tranche 2 Rate, if any, applicable to Canadian Prime Rate
Loans plus (iii) 2% per annum; and (c) with respect to the Canadian Base Rate
Loans and the Canadian Swing Line Loans in U.S. Dollars, an interest rate equal
to (i) the Canadian Base Rate plus (ii) the Applicable Tranche 2 Rate, if any,
applicable to Canadian Base Rate Loans plus (iii) 2% per annum.

“Defaulting Lender” means (a) in the connection with any Tranche 1 Loans, L/C
Obligations or U.S. Swing Line Loans, any Tranche 1 Lender that (i) has failed
to fund any portion of the Tranche 1 Loans, participations in L/C Obligations or
participations in U.S. Swing Line Loans required to be funded by it hereunder
within one Business Day of the date required to be funded by it hereunder,
(ii) has otherwise failed to pay over to the Administrative Agent or any other
Tranche 1 Lender any other amount required to be paid by it hereunder within one
Business Day of the date when due, unless the subject of a good faith dispute,
or (iii) has been deemed insolvent or become the subject of a bankruptcy or
insolvency proceeding; and (b) in the connection with any Tranche 2 Loans or
Canadian Swing Line Loans, any Tranche 2 Lender that (i) has failed to fund any
portion of the Tranche 2 Loans or participations in Canadian Swing Line Loans
required to be funded by it hereunder within one Business Day of the date
required to be funded by it hereunder, (ii) has otherwise failed to pay over to
an Agent or any other Tranche 2 Lender any other amount required to be paid by
it hereunder within one Business Day of the date when due, unless the subject of
a good faith dispute, or (iii) has been deemed insolvent or become the subject
of a bankruptcy or insolvency proceeding.

“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.

“Designated Borrower Notice” has the meaning specified in Section 2.14(a).

“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.14(a).

“Discount Proceeds” means the net cash proceeds to a Borrower from the sale of a
Bankers’ Acceptance pursuant hereto, in the case of Section 2.05(f) or BA
Equivalent Advances, at the BA Discount Rate, in any case, before deduction or
payment of the fees to be paid to the Tranche 2 Lenders under Section 2.05(c).

 

11



--------------------------------------------------------------------------------

“Discount Rate” means, with respect to the issuance of a bankers’ acceptance,
the rate of interest per annum, calculated on the basis of a year of 365 days
(rounded upwards, if necessary, to the nearest whole multiple of 1/100 of 1%),
which is equal to the discount exacted by a purchaser taking initial delivery of
such bankers’ acceptance, calculated as a rate per annum and as if the issuer
thereof received the discount proceeds in respect of such bankers’ acceptance on
its date of issuance and had repaid the respective face amount of such bankers’
acceptance on the maturity date thereof.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“Domestic Designated Borrower” means any Designated Borrower that is not a
Foreign Designated Borrower.

“Drawdown” means the issuance of Bankers’ Acceptances (or the making of a BA
Equivalent Advance in lieu thereof) other than as a result of Conversions or
Rollovers.

“Drawdown Date” means the date on which a Drawdown is made by a Borrower
pursuant to the provisions hereof and which shall be a Business Day.

“Drawdown Notice” means a notice of Drawdown of Bankers’ Acceptances pursuant to
Section 2.05, which shall be substantially in the form of Exhibit A-3.

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, the L/C Issuers with outstanding Letters of
Credit and the U.S. Swing Line Lender, in the case of an assignment by a Tranche
1 Lender, and the Canadian Swing Line Lender, in the case of an assignment by a
Tranche 2 Lender, (ii) the Administrative Agent and the Canadian Facility Agent,
in the case of an assignment by a Tranche 2 Lender, and (iii) unless an Event of
Default has occurred and is continuing, the Company (each such approval not to
be unreasonably withheld or delayed); provided that, notwithstanding the
foregoing, “Eligible Assignee” shall not include the Company or any of the
Company’s Affiliates or Subsidiaries; and provided further, however that (A) an
Eligible Assignee in respect of the Tranche 1 Loans and participations in L/C
Obligations and U.S. Swing Line Loans shall include only a Lender, an Affiliate
of a Lender or another Person, which, through its Lending Offices, is capable of
lending the applicable Alternative Currencies to the relevant Borrowers without
the imposition of any additional Indemnified Taxes, and (B) an Eligible Assignee
in respect of the Tranche 2 Loans and participations in Canadian Swing Line
Loans shall include only a Schedule I Bank, a Schedule II Bank, a Schedule III
Bank or another Person who is a resident of Canada or otherwise not subject to
withholding tax for purposes of the Income Tax Act (Canada) and the regulations
promulgated thereunder.

 

12



--------------------------------------------------------------------------------

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Company or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Company or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Company or any ERISA Affiliate.

“Escalating Credit” means a Letter of Credit which provides for a stated amount
that automatically increases from time to time in accordance with its terms.

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

“Eurocurrency Rate” means, for any Interest Period with respect to a
Eurocurrency Rate Loan, the rate per annum equal to the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
deposits in the relevant currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period. If such rate is
not available at such time for any reason,

 

13



--------------------------------------------------------------------------------

then the “Eurocurrency Rate” for such Interest Period shall be the rate per
annum determined by the Administrative Agent to be the rate at which deposits in
the relevant currency for delivery on the first day of such Interest Period in
Same Day Funds in the approximate amount of the Eurocurrency Rate Loan being
made, continued or converted by Bank of America and with a term equivalent to
such Interest Period would be offered by Bank of America’s London Branch (or
other Bank of America branch or Affiliate) to major banks in the London or other
offshore interbank market for such currency at their request at approximately
11:00 a.m. (London time) two Business Days prior to the commencement of such
Interest Period.

“Eurocurrency Rate Loan” means a Tranche 1 Loan that bears interest at a rate
based on the Eurocurrency Rate. Eurocurrency Rate Loans may be denominated in
U.S. Dollars or in an Alternative Currency. All Tranche 1 Loans denominated in
an Alternative Currency must be Eurocurrency Rate Loans.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Taxes” means, with respect to either Agent, any Lender, the L/C
Issuers or any other recipient of any payment to be made by or on account of any
obligation of any Borrower hereunder, (a) taxes imposed on or measured by its
overall net income (however denominated), and franchise taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
such Borrower is located and (c) except as provided in the following sentence,
in the case of a Foreign Lender (other than an assignee pursuant to a request by
the Company under Section 10.14), any withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
hereto (or designates a new Lending Office) or is attributable to such Foreign
Lender’s failure or inability (other than as a result of a Change in Law) to
comply with Section 3.01(e), except to the extent that such Foreign Lender (or
its assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from the applicable
Borrower with respect to such withholding tax pursuant to Section 3.01(a).
Notwithstanding anything to the contrary contained in this definition, “Excluded
Taxes” shall not include any withholding tax imposed at any time on payments
made by or on behalf of a Foreign Obligor to any Lender hereunder or under any
other Loan Document, provided that such Lender shall have complied with the last
paragraph of Section 3.01(e).

“Existing Credit Agreement” means that certain Credit Agreement dated as of
August 22, 2003, as amended by the Amendment Agreement, dated as of June 7,
2004, and as further amended by the Second Amendment, dated as of January 31,
2005, among the Company, the Designated Borrowers party thereto, the Agents, the
L/C Issuers, the Swing Line Lenders and the Lenders party thereto.

“Existing Letters of Credit” means the standby letters of credit listed on
Schedule 1.01-2.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal

 

14



--------------------------------------------------------------------------------

Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that (a) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate (rounded upward, if necessary,
to a whole multiple of 1/100 of 1%) charged to Bank of America on such day on
such transactions as determined by the Administrative Agent.

“Financial Credit” means a Letter of Credit used directly or indirectly to cover
a default in payment of any financial contractual obligation the Company and its
Subsidiaries, including insurance-related obligations and payment obligations
under specific contracts in respect of Indebtedness undertaken by the Company or
any Subsidiary, and any Letter of Credit issued in favor of a bank or other
surety who in connection therewith issues a guarantee or similar undertaking,
performance bond, surety bond or other similar instrument that covers a default
in payment of any such financial contractual obligations, that is classified as
a financial standby Letter of Credit by the FRB or by the OCC.

“FLOC Obligations” means, as at any date of determination, L/C Obligations in
respect of Financial Credits.

“FLOC Sublimit” means an amount equal to U.S.$150,000,000. The FLOC Sublimit is
part of, and not in addition to, the Aggregate Tranche 1 Commitments.

“Foreign Currency Equivalent” means, at any time, with respect to any amount
denominated in U.S. Dollars, the equivalent amount thereof in Canadian Dollars
or the applicable Alternative Currency as determined by the Administrative
Agent, the Canadian Facility Agent or the applicable L/C Issuer, as the case may
be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Canadian Dollars or such
Alternative Currency with U.S. Dollars.

“Foreign Designated Borrower” means any Designated Borrower that is a Foreign
Subsidiary.

“Foreign Designated Borrower Guaranty” means the Foreign Designated Borrower
Guaranty made by the Foreign Designated Borrowers in favor of the Agents and the
Lenders, substantially in the form of Exhibit G-1.

“Foreign Lender” means, with respect to any Borrower, any Lender that is
organized under the laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes. For purposes of this definition, the
United States, each state thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction.

“Foreign Plan” means any employee benefit plan maintained by the Company or any
of its Subsidiaries which is mandated or governed by any Laws of any
Governmental Authority other than the United States or a state thereof.

 

15



--------------------------------------------------------------------------------

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a state thereof or the District of
Columbia.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person. The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.

“Guaranties” means the Company Guaranty, the Subsidiary Guaranty and the Foreign
Designated Borrower Guaranty.

 

16



--------------------------------------------------------------------------------

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) the principal amount of all obligations of such Person for borrowed money
and the principal amount of all obligations of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar instruments;

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) Attributable Indebtedness in respect of capital leases, Synthetic Lease
Obligations and Permitted Securitizations; and

(g) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person (x) shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person and (y) shall exclude the aggregate undrawn
stated amount of all Financial Credits and all Performance Credits, but shall
include all payment and reimbursement obligations due in respect thereof. The
amount of any net obligation under any Swap Contract on any date shall be deemed
to be the Swap Termination Value thereof as of such date.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Insolvent Domestic Subsidiary Limit” means, at any time, any of the following:
(i) the sum of the revenues of all Insolvent Domestic Subsidiaries (based, in
each case, upon the twelve-month period ended prior to the date on which any
such Subsidiary became an Insolvent Domestic Subsidiary) equals or exceeds five
percent (5%) or more of the Company’s consolidated total revenue for the
twelve-month period ending at the end of the fiscal quarter immediately
preceding the date of calculation; or (ii) the sum of the contribution of all
Insolvent

 

17



--------------------------------------------------------------------------------

Domestic Subsidiaries (based, in each case, upon the contribution of each such
Insolvent Domestic Subsidiary in the four fiscal quarters immediately preceding
the date on which any such Subsidiary became an Insolvent Domestic Subsidiary)
to the Company’s Consolidated EBITDA equals or exceeds five percent (5%) of the
Company’s Consolidated EBITDA for the four fiscal quarters immediately preceding
the date of calculation; or (iii) the sum of the net book value of the assets of
all Insolvent Domestic Subsidiaries, (determined, in each case, as of the end of
the fiscal quarter immediately preceding the date on which any such Subsidiary
became an Insolvent Domestic Subsidiary) equals or exceeds five percent (5%) or
more of the Company’s net book value of total assets as of the end of the fiscal
quarter immediately preceding the date of calculation, in each case, based upon
the Company’s most recent annual or quarterly financial statements delivered to
the Administrative Agent under Section 6.01. As used in this definition,
“Insolvent Domestic Subsidiary” means each Domestic Subsidiary of the Company
which, after the Closing Date, (A) instituted, or consented to the institution
of any proceeding under any Debtor Relief Law, or made an assignment for the
benefit of creditors, or applied for or consented to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer was appointed without the application or
consent of such Subsidiary and the appointment continued undischarged or
unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Subsidiary or to all or any material part of its property
was instituted without the consent of such Subsidiary and continued undismissed
or unstayed for 60 calendar days, or an order for relief was entered in any such
proceeding, or (B) (x) became unable or admitted in writing its inability or
failed generally to pay its debts as they became due, or (y) any writ or warrant
of attachment or execution or similar process was issued or levied against all
or any material part of the property of any such Person and was not released,
vacated or fully bonded within 30 days after its issue or levy.

“Intangible Assets” means assets that are considered to be intangible assets
under GAAP.

“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan, the last
day of each Interest Period applicable to such Loan and the Maturity Date;
provided, however, that if any Interest Period for a Eurocurrency Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates;
(b) as to any Base Rate Loan (including a U.S. Swing Line Loan), the last
Business Day of each March, June, September and December and the Maturity Date;
and (c) as to any Canadian Prime Rate Loan, Canadian Base Rate Loan or Canadian
Swing Line Loan, the last Business Day of each month and the Maturity Date.

“Interest Period” means, (a) as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one week, or
one, two, three or six months thereafter, as selected by the Company in its
Tranche 1 Loan Notice; and (b) as to each Bankers’ Acceptance, the period
commencing on the Drawdown Date, Conversion Date or Rollover Date for such
Bankers’ Acceptance and ending on the date one, two, three or six months
thereafter (or such other longer or shorter term as agreed by the Tranche 2
Lenders), as selected by the Company in its Drawdown Notice, Conversion Notice
or Rollover Notice, as the case may be, subject to market availability; provided
that:

 

18



--------------------------------------------------------------------------------

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person or (b) a
loan, advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person. For purposes of covenant compliance, the amount of any
Investment in another Person shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment, less the amount of cash distributions received by such Person from
the Person in which such Investment was made.

“IP Rights” has the meaning set forth in Section 5.17.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, any Letter Credit
Application, and any other document, agreement and instrument entered into by
the applicable L/C Issuer and the Company (or any Subsidiary) or in favor of any
such Person and relating to any such Letter of Credit, including any of such L/C
Issuer’s standard form documents for issuances and amendments of letters of
credit.

“Issuer Fee Letter” means (i) as to Bank of America, the letter agreement, dated
November 23, 2005, between the Company and the Administrative Agent relating to
the fronting and agency fees payable to Bank of America pursuant to
Section 2.03(j), and (ii) as to any other L/C Issuer, any letter agreement or
other document, agreement or instrument setting forth the agreement between the
Company and such L/C Issuer relating to the fronting fee payable to such L/C
Issuer pursuant to Section 2.03(j).

“Issuer Sublimit” has the meaning specified in Section 2.03(m)(ii).

“Laws” means, collectively, all foreign, Federal, state and local statutes,
treaties, rules, guidelines, regulations, ordinances, codes and administrative
or judicial precedents or authorities, including the interpretation or
administration thereof by any Governmental Authority charged

 

19



--------------------------------------------------------------------------------

with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

“L/C Advance” means, with respect to each Tranche 1 Lender, such Tranche 1
Lender’s funding of its participation in any L/C Borrowing in accordance with
its Pro Rata Share. All L/C Advances shall be denominated in U.S. Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Tranche 1 Borrowing. All L/C Borrowings shall be denominated in
U.S. Dollars.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means either Bank of America or Wachovia Bank, N.A., each in its
capacity as issuer of Letters of Credit hereunder, or any successor or
additional issuer of Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings. For purposes of computing
the amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.10. For all
purposes of this Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed
to be “outstanding” in the amount so remaining available to be drawn.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes a Lender in its capacity as an L/C Issuer, as
Tranche 1 Lender, as Tranche 2 Lender and (in the case of Bank of America or
Scotiabank) as Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company, the
Canadian Facility Agent (in the case of any Tranche 2 Lender) and the
Administrative Agent.

“Letter of Credit” means any standby letter of credit issued hereunder that is a
Permitted Credit and shall include the Existing Letters of Credit. Letters of
Credit may be issued in U.S. Dollars, in Canadian Dollars or in an Alternative
Currency.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by any L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

 

20



--------------------------------------------------------------------------------

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Tranche 1 Loan, a Canadian Prime Rate Loan, a Bankers’
Acceptance (or BA Equivalent Advance in lieu thereof) or a Swing Line Loan.

“Loan Documents” means this Agreement, each Designated Borrower Request and
Assumption Agreement, each Bankers’ Acceptance, each Note, each Overdraft
Facility Agreement, each Issuer Document, the Agent/BAS Fee Letter, the Issuer
Fee Letters and the Guaranties.

“Loan Parties” means, collectively, the Company, each Designated Borrower, and
each Subsidiary Guarantor.

“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) or prospects of the Company
or the Company and its Subsidiaries taken as a whole; (b) a material impairment
of the ability of the Loan Parties, taken as a whole, to perform their
obligations under the Loan Documents; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party.

“Material Subsidiary” means, at any time during any fiscal year of the Company,
a Subsidiary of the Company that: (i) has revenues which constitute five percent
(5%) or more of the Company’s total revenue; or (ii) contributes at least five
percent (5%) to the Company’s Consolidated EBITDA; or (iii) has assets the net
book value of which constitutes five percent (5%) or more of the Company’s net
book value of total assets, in each case, based upon the Company’s most recent
annual or quarterly financial statements delivered to the Administrative Agent
under Section 6.01.

“Maturity Date” means December 15, 2010.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Net Tangible Assets” means, as of any date of determination, for the Company
and its Subsidiaries on a consolidated basis, the sum of all (a) cash-on-hand
and cash equivalents,

 

21



--------------------------------------------------------------------------------

(b) short-term marketable securities not subject to any Lien (other than
nonconsensual Permitted Liens) or any other restrictions, (c) accounts
receivable, (d) inventory (valued on a book-value basis) and (e) net property,
equipment and improvements, in each case as of the end of the most recently
ended fiscal year.

“Non-Acceptance Lender” means (a) a Tranche 2 Lender which is not permitted by
law or customary market practices to stamp, for purposes of subsequent sale, or
accept, a Bankers’ Acceptance or (b) a Tranche 2 Lender who is deemed to be a
“Non-Acceptance Lender” in accordance with Section 2.05(n).

“Note” means a Tranche 1 Note or a Canadian Prime Rate Note.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

“OCC” means the U.S. Office of the Comptroller of the Currency.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Outstanding Amount” means (i) with respect to Tranche 1 Loans on any date, the
U.S. Dollar Equivalent amount of the aggregate outstanding principal amount
thereof after giving effect to any Borrowings and prepayments or repayments of
such Tranche 1 Loans occurring on such date; (ii) with respect to Canadian Base
Rate Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any Borrowings and prepayments or repayments of such Canadian
Base Rate Loans occurring on such date; (iii) with respect to Canadian Prime
Rate Loans on any date, the U.S. Dollar Equivalent amount of the aggregate
outstanding

 

22



--------------------------------------------------------------------------------

principal amount thereof after giving effect to any Borrowings, Conversions,
prepayments or repayments of such Canadian Prime Rate Loans occurring on such
date; (iv) with respect to Bankers’ Acceptances on any date, the U.S. Dollar
Equivalent amount of the aggregate amount payable to the holder thereof on its
maturity after giving effect to any Drawdowns, Conversions, Rollovers,
prepayments or repayments of such Bankers’ Acceptances occurring on such date;
(v) with respect to Canadian Swing Line Loans in Canadian Dollars on any date,
the U.S. Dollar Equivalent amount of the aggregate outstanding principal amount
thereof after giving effect to any borrowings and prepayments or repayments of
such Canadian Swing Line Loans occurring on such date; (vi) with respect to
Canadian Swing Line Loans in U.S. Dollars on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of such Canadian Swing Line Loans occurring on such date;
(vii) with respect to U.S. Swing Line Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any Borrowings and
prepayments or repayments of such U.S. Swing Line Loans occurring on such date;
and (viii) with respect to any L/C Obligations on any date, the U.S. Dollar
Equivalent amount of the aggregate outstanding amount of such L/C Obligations on
such date after giving effect to any L/C Credit Extension occurring on such date
and any other changes in the aggregate amount of the L/C Obligations as of such
date, including as a result of any reimbursements of outstanding unpaid drawings
under any Letters of Credit or any reductions in the maximum amount available
for drawing under Letters of Credit taking effect on such date. For purposes of
this definition, the portion of the L/C Obligations in respect of the undrawn
stated amount of any Escalating Credits shall be deemed to be the maximum
aggregate amount available to be drawn under such Escalating Credits (after
giving effect to all increases).

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in U.S. Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight
rate determined by the Administrative Agent, the applicable L/C Issuer, or
either Swing Line Lender, as the case may be, in accordance with banking
industry rules on interbank compensation, (b) with respect to any amount
denominated in Canadian Dollars, the rate of interest per annum at which
overnight deposits in Canadian Dollars, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by Scotiabank in the Canadian interbank market to major banks in such
interbank market, and (c) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.

“Participant” has the meaning specified in Section 10.06(d).

“Participating Member State” means each state so described in any EMU
Legislation.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Company or
any ERISA Affiliate or to which the

 

23



--------------------------------------------------------------------------------

Company or any ERISA Affiliate contributes or has an obligation to contribute,
or in the case of a multiple employer or other plan described in Section 4064(a)
of ERISA, has made contributions at any time during the immediately preceding
five plan years.

“Performance Credit” means a Letter of Credit used directly or indirectly to
cover a default in the performance of any non-financial or commercial
obligations of the Company or any Subsidiary under specific contracts, and any
Letter of Credit issued in favor of a bank or other surety who in connection
therewith issues a guarantee or similar undertaking, performance bond, surety
bond or other similar instrument that covers a default of any such performance
obligations, that is classified as a performance standby Letter of Credit by the
FRB and by the OCC.

“Permitted Acquisition” means any Acquisition that conforms to the following
requirements: (a) the assets, Person, division or line of business to be
acquired is in a similar or complementary or ancillary or related line of
business as the Company, or a reasonable extension thereof, (b) all transactions
related to such Acquisition shall be consummated in accordance in all material
respects with applicable Law, (c) at the time of the first public announcement
of an offer relating thereto, such Acquisition has been approved by the board of
directors or equivalent governing body of the acquiree, (d) the board of
directors or equivalent governing body of the acquiree has not at any time
notified the Company that it opposes such action or, if it had done so, such
opposition has been withdrawn, (e) immediately after giving effect to such
Acquisition: (i) no Default shall have occurred and be continuing or would
result therefrom, (ii) the Company shall have demonstrated to the reasonable
satisfaction of the Administrative Agent and the Required Lenders that the
Company shall be in compliance with the financial covenants set forth in
Section 7.12 on a pro forma basis as of the last day of the fiscal quarter most
recently ended, and (iii) all actions required to be taken with respect to any
such acquired or newly formed Subsidiary under Section 6.13 shall have been or
will be taken in accordance therewith.

“Permitted Credit” means a Letter of Credit that is a Financial Credit or a
Performance Credit and shall not include any “direct pay” Letter of Credit or
any Letter of Credit which contains any provisions providing for automatic
reinstatement of the stated amount after any drawing thereunder.

“Permitted Receivables” means accounts receivable (including notes, chattel
paper, accounts, instruments and general intangibles consisting of rights to
payment) generated by the Company or any of its Subsidiaries (each, an
“originator”) in the ordinary course of business, together with any guarantees,
insurance, letters of credit, collateral, service contracts and other agreements
associated with any account receivable, the interest of the originator in the
inventory and goods, including returned or repossessed inventory or goods, if
any, the sale, financing or lease of which gave rise to an account receivable,
the interest of the Securitization Subsidiary in the agreement with the
originator pursuant to which such Securitization Subsidiary purchased such
accounts receivable, and other ancillary rights of the originator arising in
connection with the transaction giving rise to such accounts receivable and all
business records relating thereto.

“Permitted Securitization” means (a) transfers constituting sales under GAAP, in
respect of which a customary true-sale opinion has been given by independent
counsel, to a Securitization Subsidiary of Permitted Receivables by the
applicable originator; and (b) if

 

24



--------------------------------------------------------------------------------

applicable, the incurrence by the Securitization Subsidiary of Attributable
Indebtedness to a conduit entity or other receivables credit provider secured by
a Lien on any or all of the assets of such Securitization Subsidiary.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Company or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

“Platform” has the meaning specified in Section 6.02.

“Power of Attorney” means a power of attorney provided by a Borrower to a
Tranche 2 Lender with respect to Bankers’ Acceptances in accordance with and
pursuant to Section 2.05(e).

“Pro Rata Share” means (a) with respect to each Tranche 1 Lender at any time, a
fraction (expressed as a percentage, carried out to the ninth decimal place),
the numerator of which is the amount of the Tranche 1 Commitment of such Tranche
1 Lender at such time and the denominator of which is the amount of the
Aggregate Tranche 1 Commitments at such time; provided that if the commitment of
each Tranche 1 Lender to make Tranche 1 Loans, the commitment of the U.S. Swing
Line Lender to make U.S. Swing Line Loans and the obligation of the L/C Issuers
to make L/C Credit Extensions have been terminated pursuant to Section 8.02,
then the Pro Rata Share of each Tranche 1 Lender shall be determined based on
the Pro Rata Share of such Tranche 1 Lender immediately prior to such
termination and after giving effect to any subsequent assignments made pursuant
to the terms hereof; and (b), with respect to each Tranche 2 Lender at any time,
a fraction (expressed as a percentage, carried out to the ninth decimal place),
the numerator of which is the amount of the Tranche 2 Commitment of such Tranche
2 Lender at such time and the denominator of which is the amount of the
Aggregate Tranche 2 Commitments at such time; provided that if the commitment of
each Tranche 2 Lender to make Tranche 2 Loans and accept or discount Bankers’
Acceptances and the commitment of the Canadian Swing Line Lender to make
Canadian Swing Line Loans have been terminated pursuant to Section 8.02, then
the Pro Rata Share of each Tranche 2 Lender shall be determined based on the Pro
Rata Share of such Tranche 2 Lender immediately prior to such termination and
after giving effect to any subsequent assignments made pursuant to the terms
hereof. The initial Pro Rata Share of each Tranche 1 Lender is set forth
opposite the name of such Tranche 1 Lender on Schedule 2.01 or in the Assignment
and Assumption pursuant to which such Tranche 1 Lender becomes a party hereto,
as applicable; and the initial Pro Rata Share of each Tranche 2 Lender is set
forth opposite the name of such Tranche 2 Lender on Schedule 2.02 or in the
Assignment and Assumption pursuant to which such Tranche 2 Lender becomes a
party hereto.

“Register” has the meaning set forth in Section 10.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

25



--------------------------------------------------------------------------------

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a U.S. Swing Line Loan, a U.S. Swing Line Loan Notice.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and, in the case of Tranche 2 Lenders, to accept or discount Bankers’
Acceptances, and the obligation of the L/C Issuers to make L/C Credit
Extensions, have been terminated pursuant to Section 8.02, Lenders holding in
the aggregate more than 50% of the Total Outstandings (with the aggregate amount
of each Tranche 1 Lender’s risk participation and funded participation in L/C
Obligations and U.S. Swing Line Loans being deemed “held” by such Tranche 1
Lender for purposes of this definition, and the aggregate amount of each Tranche
2 Lender’s risk participation and funded participation in Canadian Swing Line
Loans being deemed “held” by such Tranche 2 Lender for purposes of this
definition); provided that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

“Required Tranche 1 Lenders” means, as of any date of determination, Tranche 1
Lenders having more than 50% of the Aggregate Tranche 1 Commitments or, if the
commitment of each Tranche 1 Lender to make Tranche 1 Loans, the commitment of
the U.S. Swing Line Lender to make U.S. Swing Line Loans and the obligation of
the L/C Issuers to make L/C Credit Extensions have been terminated pursuant to
Section 8.02, Tranche 1 Lenders holding in the aggregate more than 50% of the
Total Tranche 1 Outstandings (with the aggregate amount of each Tranche 1
Lender’s risk participation and funded participation in L/C Obligations and U.S.
Swing Line Loans being deemed “held” by such Tranche 1 Lender for purposes of
this definition); provided that the Tranche 1 Commitment of, and the portion of
the Total Tranche 1 Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Tranche 1
Lenders.

“Required Tranche 2 Lenders” means, as of any date of determination, Tranche 2
Lenders having more than 50% of the Aggregate Tranche 2 Commitments or, if the
commitment of each Tranche 2 Lender to make Tranche 2 Loans and accept or
discount Bankers’ Acceptances and the commitment of the Canadian Swing Line
Lender to make Canadian Swing Line Loans have been terminated pursuant to
Section 8.02, Tranche 2 Lenders holding in the aggregate more than 50% of the
Total Tranche 2 Outstandings (with the aggregate amount of each Tranche 2
Lender’s risk participation and funded participation in Canadian Swing Line
Loans being deemed “held” by such Tranche 2 Lender for purposes of this
definition); provided that the Tranche 2 Commitment of, and the portion of the
Total Tranche 2 Outstandings held or deemed held by, any Defaulting Lender shall
be excluded for purposes of making a determination of Required Tranche 2
Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, senior vice president: finance and administration, treasurer
or assistant treasurer of a

 

26



--------------------------------------------------------------------------------

Loan Party. Any document delivered hereunder that is signed by a Responsible
Officer of a Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of such
Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other equity
interest of the Company or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other equity interest or of any option,
warrant or other right to acquire any such capital stock or other equity
interest.

“Revaluation Date” means (a) with respect to any Tranche 1 Loan, each of the
following: (i) each date of a Borrowing of a Eurocurrency Rate Loan denominated
in an Alternative Currency, (ii) each date of a continuation of a Eurocurrency
Rate Loan denominated in an Alternative Currency pursuant to Section 2.01, and
(iii) such additional dates as the Administrative Agent shall determine or the
Required Tranche 1 Lenders shall require; (b) with respect to any Tranche 2 Loan
denominated in Canadian Dollars, (i) each date of a Borrowing of such a Tranche
2 Loan, (ii) each Drawdown Date, (iii) each Rollover Date, (iv) each Conversion
Date, and (v) such other dates as the Administrative Agent or the Canadian
Facility Agent shall determine or the Required Tranche 2 Lenders shall require;
(c) with respect to any Canadian Swing Line Loan denominated in Canadian
Dollars, (i) each date of such a Canadian Swing Line Loan, and (ii) such other
dates as the Administrative Agent or the Canadian Facility Agent shall determine
or the Required Tranche 2 Lenders shall require; and (d) with respect to any
Letter of Credit, each of the following: (i) each date of issuance of a Letter
of Credit denominated in an Alternative Currency or Canadian Dollars, (ii) each
date of an amendment of any such Letter of Credit having the effect of
increasing the amount thereof (solely with respect to the increased amount),
(iii) each date of any payment by the applicable L/C Issuer under any Letter of
Credit denominated in an Alternative Currency or Canadian Dollars, (iv) in the
case of the Existing Letters of Credit, December 15, 2005, and (v) such
additional dates as the Administrative Agent or the applicable L/C Issuer shall
determine or the Required Lenders shall require.

“Rollover” means with respect to Bankers’ Acceptances, the issuance of new
Bankers’ Acceptances or the making of new BA Equivalent Advances (subject to the
provisions hereof) in respect of all or any portion of Bankers’ Acceptances (or
BA Equivalent Advances made in lieu thereof) maturing at the end of the Interest
Period applicable thereto, all in accordance with Section 2.05.

“Rollover Date” means the date of commencement of a new Interest Period
applicable to a Bankers’ Acceptance and which shall be a Business Day.

“Rollover Notice” means a notice of Rollover of Bankers’ Acceptances pursuant to
Section 2.05, which shall be substantially in the form of Exhibit A-5.

“S&P” means Standard & Poor’s Ratings Services, a division of the McGraw-Hill
Companies, Inc. and any successor thereto.

 

27



--------------------------------------------------------------------------------

“Same Day Funds” means (a) with respect to disbursements and payments in U.S.
Dollars or Canadian Dollars, immediately available funds, and (b) with respect
to disbursements and payments in an Alternative Currency, same day or other
funds as may be determined by the Administrative Agent or the applicable L/C
Issuer, as the case may be, to be customary in the place of disbursement or
payment for the settlement of international banking transactions in the relevant
Alternative Currency.

“Schedule I Bank” means a Canadian chartered bank listed on Schedule I to the
Bank Act (Canada).

“Schedule II Bank” means a Canadian chartered bank listed on Schedule II to the
Bank Act (Canada).

“Schedule III Bank” means an authorized foreign bank listed on Schedule III to
the Bank Act (Canada).

“Schedule II to Schedule III Assignment” means an assignment by a Lender that is
a Schedule II Bank to an Affiliate of such Lender that is a Schedule III Bank.

“Scotiabank” means The Bank of Nova Scotia.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Securitization Subsidiary” means a wholly-owned Subsidiary of the Company
created solely for purposes of effectuating a Permitted Securitization, the
activities and assets of which are limited solely to such purpose and assets,
and the Organization Documents of which contain customary bankruptcy – remote
provisions.

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Company and its Subsidiaries as of that date
determined in accordance with GAAP.

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

“Spot Rate” (a) for Canadian Dollars in connection with a determination by the
Canadian Facility Agent, the Administrative Agent or the applicable L/C Issuer
means the rate quoted by the Canadian Facility Agent, the Administrative Agent
or the applicable L/C Issuer as the spot rate for the purchase by the Canadian
Facility Agent, the Administrative Agent or the applicable L/C Issuer of such
currency with another currency through its principal foreign exchange trading
office at approximately 8:00 a.m. (Toronto time) on the date two Business Days
prior to the date as of which the foreign exchange computation is made, and
(b) for any other currency in connection with a determination by the
Administrative Agent or any L/C Issuer means the rate quoted by the
Administrative Agent or the applicable L/C Issuer, as applicable, as the spot
rate for the purchase by the Administrative Agent or the applicable L/C Issuer
of such currency with another currency through its principal foreign exchange
trading office at approximately 8:00 a.m.

 

28



--------------------------------------------------------------------------------

on the date two Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent or the applicable
L/C Issuer may obtain such spot rate from another financial institution
designated by the Administrative Agent or the applicable L/C Issuer if it does
not have as of the date of determination a spot buying rate for any such
currency; and provided further that the applicable L/C Issuer may use such spot
rate quoted on the date as of which the foreign exchange computation is made in
the case of any Letter of Credit denominated in an Alternative Currency or
Canadian Dollars.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company.

“Subsidiary Guarantors” mean, collectively, each direct and indirect Material
Subsidiary, other than a Foreign Subsidiary or a Securitization Subsidiary,
whether now existing or hereafter acquired or organized, executing and
delivering the Subsidiary Guaranty as of the Closing Date, or acceding thereto
thereafter as provided in Section 6.13.

“Subsidiary Guaranty” means the Subsidiary Guaranty made by the Subsidiary
Guarantors in favor of the Agents and the Lenders, substantially in the form of
Exhibit G-2.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for

 

29



--------------------------------------------------------------------------------

any date prior to the date referenced in clause (a), the amount(s) determined as
the mark-to-market value(s) for such Swap Contracts, as determined based upon
one or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Contracts (which may include a Lender or any
Affiliate of a Lender).

“Swing Line” means the Canadian Swing Line or the U.S. Swing Line.

“Swing Line Borrowing” means a Canadian Swing Line Borrowing or a U.S. Swing
Line Borrowing.

“Swing Line Lender” means the Canadian Swing Line Lender or the U.S. Swing Line
Lender.

“Swing Line Loan” means a Canadian Swing Line Loan or a U.S. Swing Line Loan.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Threshold Amount” means U.S.$25,000,000.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Total Tranche 1 Outstandings” means the aggregate Outstanding Amount of all
Tranche 1 Loans, all U.S. Swing Line Loans and all L/C Obligations.

“Total Tranche 2 Outstandings” means the aggregate Outstanding Amount of all
Tranche 2 Loans and all Canadian Swing Line Loans.

“Tranche 1 Borrowing” means a borrowing consisting of simultaneous Tranche 1
Loans of the same Type, in the same currency and, in the case of Eurocurrency
Rate Loans, having the same Interest Period made by each of the Tranche 1
Lenders pursuant to Section 2.01.

“Tranche 1 Cash Collateral” has the meaning specified in Section 2.03(g).

 

30



--------------------------------------------------------------------------------

“Tranche 1 Commitment” means, as to each Tranche 1 Lender, its obligation to
(a) make Tranche 1 Loans to the Borrowers pursuant to Section 2.01, (b) purchase
participations in L/C Obligations, and (c) purchase participations in U.S. Swing
Line Loans, in an aggregate principal amount at any one time outstanding not to
exceed the U.S. Dollar amount set forth opposite such Tranche 1 Lender’s name on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Tranche
1 Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.

“Tranche 1 Lender” means a Lender with a Tranche 1 Commitment, holding Tranche 1
Loans or holding participations in any L/C Obligations or U.S. Swing Line Loans
and, as the context requires, includes a Tranche 1 Lender in its capacity as an
L/C Issuer and (in the case of Bank of America) as U.S. Swing Line Lender.

“Tranche 1 Loan” has the meaning specified in Section 2.01.

“Tranche 1 Loan Notice” means a notice of (a) a Tranche 1 Borrowing, (b) a
conversion of Tranche 1 Loans from one Type to the other, or (c) a continuation
of Eurocurrency Rate Loans, pursuant to Section 2.01(b), which, if in writing,
shall be substantially in the form of Exhibit A-1.

“Tranche 1 Note” means a promissory note made by a Borrower in favor of a
Tranche 1 Lender evidencing Tranche 1 Loans made by such Tranche 1 Lender to
such Borrower, substantially in the form of Exhibit C-1.

“Tranche 2 Borrowing” means (i) a Canadian Prime Rate Loan Borrowing; (ii) a
Canadian Base Rate Loan Borrowing; and (iii) a Drawdown of simultaneous Bankers’
Acceptances and, if applicable, BA Equivalent Advances from each of the Tranche
2 Lenders pursuant to Section 2.05.

“Tranche 2 Cash Collateral” has the meaning specified in Section 2.05(p).

“Tranche 2 Commitment” means, as to each Tranche 2 Lender, (a) its obligation to
make Tranche 2 Loans to the Borrowers pursuant to Section 2.02 and (b) purchase
participations in Canadian Swing Line Loans, in an aggregate principal amount at
any one time outstanding not to exceed the U.S. Dollar amount set forth opposite
such Tranche 2 Lender’s name on Schedule 2.02 or in the Assignment and
Assumption pursuant to which such Tranche 2 Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement.

“Tranche 2 Loan” means a Canadian Prime Rate Loan, a Canadian Base Rate Loan, a
Bankers’ Acceptance or a BA Equivalent Advance.

“Tranche 2 Loan Notice” means (a) a Canadian Prime Rate Loan Notice, (b) a
Drawdown Notice, (c) a Conversion Notice, or (d) a Rollover Notice.

“Tranche 2 Lender” means a Lender with a Tranche 2 Commitment, holding Tranche 2
Loans or holding participations in any Canadian Swing Line Loans and, as the
context requires, includes a Tranche 2 Lender in its capacity as an L/C Issuer
and (in the case of Scotiabank) as Canadian Swing Line Lender.

 

31



--------------------------------------------------------------------------------

“Type” means (a), in the case of a Tranche 1 Loan, its character as a Base Rate
Loan or Eurocurrency Rate Loan and (b), in the case of a Tranche 2 Loan, its
character as a Canadian Prime Rate Loan, Canadian Base Rate Loan, Bankers’
Acceptance or BA Equivalent Advance.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i).

“U.S. Dollar”, “Dollar”, “U.S.$” and “$” mean lawful money of the United States.

“U.S. Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in U.S. Dollars, such amount, (b) with respect to any amount
denominated in Canadian Dollars, the equivalent amount thereof in U.S. Dollars
as determined by the Canadian Facility Agent, the Administrative Agent or the
applicable L/C Issuer at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of U.S. Dollars
with Canadian Dollars, and (c) with respect to any amount denominated in any
Alternative Currency, the equivalent amount thereof in U.S. Dollars as
determined by the Administrative Agent or the applicable L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of U.S. Dollars with such
Alternative Currency.

“U.S. Swing Line” means the revolving credit facility made available by the U.S.
Swing Line Lender pursuant to Section 2.04.

“U.S. Swing Line Borrowing” means a borrowing of a U.S. Swing Line Loan pursuant
to Section 2.04.

“U.S. Swing Line Lender” means Bank of America in its capacity as provider of
U.S. Swing Line Loans, or any successor U.S. Swing Line lender hereunder.

“U.S. Swing Line Loan” has the meaning specified in Section 2.04(a).

“U.S. Swing Line Loan Notice” means a notice of a U.S. Swing Line Borrowing
pursuant to Section 2.04(b), which, if in writing, shall be substantially in the
form of Exhibit B.

“U.S. Swing Line Sublimit” means an amount equal to the lesser of
(a) U.S.$15,000,000 and (b) the Aggregate Tranche 1 Commitments. The U.S. Swing
Line Sublimit is part of, and not in addition to, the Aggregate Tranche 1
Commitments.

 

32



--------------------------------------------------------------------------------

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

(ii) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(iii) The term “including” is by way of example and not limitation.

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(v) The word “will” shall be construed to have the same meaning and effect as
the word “shall.”

(vi) The words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms.

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the Audited Financial Statements, except as otherwise
specifically prescribed herein.

(b) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Company or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Company shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so

 

33



--------------------------------------------------------------------------------

amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Company shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

1.04 Rounding. Any financial ratios required to be maintained by the Company
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to Organization Documents, agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

1.06 Exchange Rates; Currency Equivalents.

(a) The Administrative Agent, the Canadian Facility Agent or the applicable L/C
Issuer, as applicable, shall determine the Spot Rates as of each Revaluation
Date to be used for calculating U.S. Dollar Equivalent or Canadian Dollar
Equivalent amounts of Credit Extensions and Outstanding Amounts denominated in
Alternative Currencies or Canadian Dollars. Such Spot Rates shall become
effective as of such Revaluation Date and shall be the Spot Rates employed in
converting any amounts between the applicable currencies until the next
Revaluation Date to occur. Except for purposes of financial statements delivered
by Loan Parties hereunder or calculating financial covenants hereunder or except
as otherwise provided herein, the applicable amount of any currency (other than
U.S. Dollars or Canadian Dollars) for purposes of the Loan Documents shall be
such U.S. Dollar Equivalent or Canadian Dollar Equivalent amount as so
determined by the Administrative Agent, the Canadian Facility Agent or the
applicable L/C Issuer, as applicable.

(b) Wherever in this Agreement in connection with a Tranche 2 Loan, a Canadian
Swing Line Loan, a Committed Tranche 1 Borrowing, the conversion, continuation
or prepayment of a Eurocurrency Rate Loan, the issuance, amendment or extension
of a Letter of Credit, an amount, such as a required minimum or multiple amount,
is expressed in U.S. Dollars, but such Committed Tranche 1 Borrowing,
Eurocurrency Rate Loan, Tranche 2 Loan, Canadian Swing Line Loan or Letter of
Credit is denominated in an Alternative Currency or Canadian Dollars, such
amount shall be the relevant Foreign Currency Equivalent or Canadian Dollar
Equivalent of such U.S. Dollar amount, as the case may be (rounded to the
nearest unit of the applicable currency, with 0.5 of a unit being rounded
upward), as determined by the Administrative Agent, the Canadian Facility Agent
or the applicable L/C Issuer, as the case may be.

 

34



--------------------------------------------------------------------------------

1.07 Additional Alternative Currencies.

(a) The Company may from time to time request that Eurocurrency Rate Loans be
made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency”; provided that
such requested currency is a lawful currency (other than U.S. Dollars) that is
readily available and freely transferable and convertible into U.S. Dollars. In
the case of any such request with respect to the making of Eurocurrency Rate
Loans, such request shall be subject to the approval of the Administrative Agent
and the Tranche 1 Lenders; and in the case of any such request with respect to
the issuance of Letters of Credit, such request shall be subject to the approval
of the Administrative Agent and the applicable L/C Issuer.

(b) Any such request shall be made to the Administrative Agent not later than
9:00 a.m., 20 Business Days prior to the date of the desired Credit Extension
(or such other time or date as may be agreed by the Administrative Agent and, in
the case of any such request pertaining to Letters of Credit, the applicable L/C
Issuer, in its or their sole discretion). In the case of any such request
pertaining to Eurocurrency Rate Loans, the Administrative Agent shall promptly
notify each Tranche 1 Lender thereof; and in the case of any such request
pertaining to Letters of Credit, the Administrative Agent shall promptly notify
the applicable L/C Issuer thereof. Each Tranche 1 Lender (in the case of any
such request pertaining to Eurocurrency Rate Loans) or the applicable L/C Issuer
(in the case of a request pertaining to Letters of Credit) shall notify the
Administrative Agent, not later than 8:00 a.m., ten Business Days after receipt
of such request whether it consents, in its sole discretion, to the making of
Eurocurrency Rate Loans or the issuance of Letters of Credit, as the case may
be, in such requested currency.

(c) Any failure by a Tranche 1 Lender or the applicable L/C Issuer, as the case
may be, to respond to such request within the time period specified in the
preceding sentence shall be deemed to be a refusal by such Tranche 1 Lender or
such L/C Issuer, as the case may be, to permit Eurocurrency Rate Loans to be
made or Letters of Credit to be issued in such requested currency. If the
Administrative Agent and all the Tranche 1 Lenders consent to making
Eurocurrency Rate Loans in such requested currency, the Administrative Agent
shall so notify the Company and such currency shall thereupon be deemed for all
purposes to be an Alternative Currency hereunder for purposes of any Tranche 1
Borrowings of Eurocurrency Rate Loans; and if the Administrative Agent and the
applicable L/C Issuer consent to the issuance of Letters of Credit in such
requested currency, the Administrative Agent shall so notify the Company and
such currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Letter of Credit issuances. If the
Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.07, the Administrative Agent shall
promptly so notify the Company. Any specified currency of an Existing Letter of
Credit of any Issuer that is neither U.S. Dollars nor one of the Alternative
Currencies specifically listed in the definition of “Alternative Currency” shall
be deemed an Alternative Currency hereunder with respect to such Existing Letter
of Credit only.

1.08 Change of Currency.

(a) Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful

 

35



--------------------------------------------------------------------------------

currency after the date hereof shall be redenominated into Euro at the time of
such adoption (in accordance with the EMU Legislation). If, in relation to the
currency of any such member state, the basis of accrual of interest expressed in
this Agreement in respect of that currency shall be inconsistent with any
convention or practice in the London interbank market for the basis of accrual
of interest in respect of the Euro, such expressed basis shall be replaced by
such convention or practice with effect from the date on which such member state
adopts the Euro as its lawful currency; provided that if any Tranche 1 Borrowing
in the currency of such member state is outstanding immediately prior to such
date, such replacement shall take effect, with respect to such Tranche 1
Borrowing, at the end of the then current Interest Period.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

1.09 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Pacific time (daylight or standard, as applicable).

1.10 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the Dollar Equivalent of
the stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Equivalent of the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Tranche 1 Loans.

(a) Subject to the terms and conditions set forth herein, each Tranche 1 Lender
severally agrees to make loans (each such loan, a “Tranche 1 Loan”) to the
Company, and to any other Borrower designated to receive Tranche 1 Loans
hereunder, in U.S. Dollars or in one or more Alternative Currencies from time to
time, on any Business Day during the Availability Period, in an aggregate amount
not to exceed at any time outstanding the amount of such Tranche 1 Lender’s
Tranche 1 Commitment; provided, however, that after giving effect to any Tranche
1 Borrowing, (i) the Total Tranche 1 Outstandings shall not exceed the Aggregate
Tranche 1 Commitments, and (ii) the aggregate Outstanding Amount of the Tranche
1 Loans of any Tranche 1 Lender, plus such Tranche 1 Lender’s Pro Rata Share of
the Outstanding Amount of all L/C Obligations, plus such Tranche 1 Lender’s Pro
Rata Share of the Outstanding Amount

 

36



--------------------------------------------------------------------------------

of all U.S. Swing Line Loans shall not exceed such Tranche 1 Lender’s Tranche 1
Commitment; and provided further that (i) the availability of the Aggregate
Tranche 1 Commitments at any time for the making of any Tranche 1 Loans and the
issuance of Letters of Credit shall be reduced by the amount of the Alternative
Currency Reserve (if any), and (ii) in determining the availability of the
Aggregate Tranche 1 Commitments hereunder with respect to any Escalating Credits
issued or outstanding hereunder, the Aggregate Tranche 1 Commitments will be
deemed to be utilized in respect of such Escalating Credits in the aggregate
amount equal to the maximum aggregate amount available to be drawn under all
such Escalating Credits (after giving effect to all increases). Within the
limits of each Tranche 1 Lender’s Tranche 1 Commitment, and subject to the other
terms and conditions hereof, the Borrowers may borrow under this Section 2.01,
prepay under Section 2.06, and reborrow under this Section 2.01. Tranche 1 Loans
may be Base Rate Loans or Eurocurrency Rate Loans, as further provided herein.

(b) Each Tranche 1 Borrowing, each conversion of Tranche 1 Loans from one Type
to the other, and each continuation of Eurocurrency Rate Loans shall be made
upon the Company’s irrevocable notice to the Administrative Agent, which may be
given by telephone. Each such notice must be received by the Administrative
Agent not later than 9:00 a.m. (i) three Business Days prior to the requested
date of any Borrowing of, conversion to or continuation of Eurocurrency Rate
Loans denominated in U.S. Dollars or of any conversion of Eurocurrency Rate
Loans denominated in U.S. Dollars to Base Rate Tranche 1 Loans, (ii) four
Business Days (or five Business Days in the case of a Special Notice Currency)
prior to the requested date of any Borrowing or continuation of Eurocurrency
Rate Loans denominated in Alternative Currencies, and (iii) on the requested
date of any Borrowing of Base Rate Tranche 1 Loans. Each telephonic notice by
the Company pursuant to this Section 2.01(b) must be confirmed promptly by
delivery to the Administrative Agent of a written Tranche 1 Loan Notice,
appropriately completed and signed by a Responsible Officer of the Company. Each
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans shall be
in a principal amount of U.S.$1,000,000 or a whole multiple thereof. Except as
provided in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to
Base Rate Tranche 1 Loans shall be in a principal amount of U.S.$500,000 or a
whole multiple of U.S.$100,000 in excess thereof. Each Tranche 1 Loan Notice
(whether telephonic or written) shall specify (i) whether the Company is
requesting a Tranche 1 Borrowing, a conversion of Tranche 1 Loans from one Type
to the other, or a continuation of Eurocurrency Rate Loans, (ii) the requested
date of the Borrowing, conversion or continuation, as the case may be (which
shall be a Business Day), (iii) the principal amount of Tranche 1 Loans to be
borrowed, converted or continued, (iv) the Type of Tranche 1 Loans to be
borrowed or to which existing Tranche 1 Loans are to be converted, (v) if
applicable, the duration of the Interest Period with respect thereto, (vi) the
currency of the Tranche 1 Loans to be borrowed, and (vii) if applicable, the
Designated Borrower. If the Company fails to specify a currency in a Tranche 1
Loan Notice requesting a Borrowing, then the Tranche 1 Loans so requested shall
be made in U.S. Dollars. If the Company fails to specify a Type of Tranche 1
Loan in a Tranche 1 Loan Notice or if the Company fails to give a timely notice
requesting a conversion or continuation, then the applicable Tranche 1 Loans
shall be made as, or converted to, Base Rate Loans; provided, however, that in
the case of a failure to timely request a continuation of Tranche 1 Loans
denominated in an Alternative Currency, such Loans shall be continued as
Eurocurrency Rate Loans in their original currency with an Interest Period of
one month. Any automatic conversion to Base Rate Loans shall be effective as of
the last day of the Interest Period then in effect with respect to the
applicable Eurocurrency Rate Loans. If the

 

37



--------------------------------------------------------------------------------

Company requests a Borrowing of, conversion to, or continuation of Eurocurrency
Rate Loans in any such Tranche 1 Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month. No
Tranche 1 Loan may be converted into or continued as a Tranche 1 Loan
denominated in a different currency, but instead must be prepaid in the original
currency of such Tranche 1 Loan and reborrowed in the other currency.

(c) Following receipt of a Tranche 1 Loan Notice, the Administrative Agent shall
promptly notify each Tranche 1 Lender of the amount (and currency) of its Pro
Rata Share of the applicable Tranche 1 Loans and, if applicable, the account of
the Administrative Agent to which each Tranche 1 Lender’s Pro Rata Share is to
be credited; and if no timely notice of a conversion or continuation is provided
by the Company, the Administrative Agent shall notify each Tranche 1 Lender of
the details of any automatic conversion to Base Rate Loans or continuation of
Tranche 1 Loans denominated in a currency other than U.S. Dollars, in each case
as described in the preceding subsection. In the case of a Tranche 1 Borrowing,
each Tranche 1 Lender shall make the amount of its Tranche 1 Loan available to
the Administrative Agent in Same Day Funds at the Administrative Agent’s Office
for the applicable currency not later than 10:00 a.m., in the case of any
Tranche 1 Loan denominated in U.S. Dollars, and not later than the Applicable
Time specified by the Administrative Agent in the case of any Tranche 1 Loan in
an Alternative Currency, in each case on the Business Day specified in the
applicable Tranche 1 Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.02 (and, if such Borrowing is the initial Credit
Extension, Section 4.01), the Administrative Agent shall make all funds so
received available to the Company or the other applicable Borrower in like funds
as received by the Administrative Agent either by (i) crediting the account of
such Borrower on the books of Bank of America with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
Company; provided, however, that if, on the date the Tranche 1 Loan Notice with
respect to such Borrowing denominated in U.S. Dollars is given by the Company,
there are L/C Borrowings outstanding, then the proceeds of such Borrowing shall
be applied, first, to the payment in full of any such L/C Borrowings, and
second, to the applicable Borrower as provided above.

(d) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurocurrency Rate Loans (whether in
U.S. Dollars or any Alternative Currency) without the consent of the Required
Tranche 1 Lenders, and the Required Tranche 1 Lenders may demand that any or all
of the then outstanding Eurocurrency Rate Loans denominated in an Alternative
Currency be prepaid, or redenominated into U.S. Dollars in the amount of the
U.S. Dollar Equivalent thereof, on the last day of the then current Interest
Period with respect thereto.

(e) The Administrative Agent shall promptly notify the Company and the Tranche 1
Lenders of the interest rate applicable to any Interest Period for Eurocurrency
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Company and the
Tranche 1 Lenders of any change in Bank of America’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.

 

38



--------------------------------------------------------------------------------

(f) After giving effect to all Tranche 1 Borrowings, all conversions of Tranche
1 Loans from one Type to the other, and all continuations of Tranche 1 Loans as
the same Type, there shall not be more than fifteen Interest Periods in effect
with respect to Tranche 1 Loans.

2.02 Canadian Prime Rate Loans; Canadian Swing Line Loans.

(a) Subject to the terms and conditions set forth herein, each Tranche 2 Lender
severally agrees to make loans (each such loan, a “Canadian Prime Rate Loan”) to
the Company, and to any other Borrower designated to receive Tranche 2 Loans
hereunder, in Canadian Dollars from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Tranche 2 Lender’s Tranche 2 Commitment;
provided, however, that after giving effect to any Canadian Prime Rate Loan
Borrowing, (i) the Total Tranche 2 Outstandings shall not exceed the Aggregate
Tranche 2 Commitments, and (ii) the aggregate Outstanding Amount of the Tranche
2 Loans of any Tranche 2 Lender, plus such Tranche 2 Lender’s Pro Rata Share of
the Outstanding Amount of all Canadian Swing Line Loans, shall not exceed such
Tranche 2 Lender’s Tranche 2 Commitment. Within the limits of each Tranche 2
Lender’s Tranche 2 Commitment, and subject to the other terms and conditions
hereof, the Borrowers may borrow under this Section 2.02, prepay under
Section 2.06, and reborrow under this Section 2.02.

(b) Each Canadian Prime Rate Loan Borrowing under this Section 2.02 and each
Conversion under Section 2.05 shall be made upon the Company’s irrevocable
notice to the Canadian Facility Agent. Each such notice must be received by the
Canadian Facility Agent not later than 9:00 a.m. one Business Day prior to the
requested date of any such Canadian Prime Rate Loan Borrowing or Conversion.
Each such notice by the Company pursuant to this Section 2.02(b) must be in the
form of a written Canadian Prime Rate Loan Notice or Conversion Notice delivered
to the Canadian Facility Agent, appropriately completed and signed by a
Responsible Officer of the Company. Each Canadian Prime Rate Loan Borrowing
under this Section 2.02 and each Conversion under Section 2.05 shall consist of
Canadian Prime Rate Loans in minimum principal amounts of Cdn.$100,000 or whole
multiples thereof. Each such Canadian Prime Rate Loan Notice and each such
Conversion shall specify (i) the requested date of the Borrowing or Conversion
(which shall be a Business Day), (ii) the principal amount of Canadian Prime
Rate Loans to be borrowed or to be included in the Conversion, and (iii) if
applicable, the Designated Borrower. Upon receipt of such notice, the Canadian
Facility Agent shall confirm the aggregate outstanding principal amount of all
Canadian Swing Line Loans at such time with the Canadian Swing Line Lender.

(c) Following receipt of a Canadian Prime Rate Loan Notice under this
Section 2.02 and/or a Conversion Notice under Section 2.05, the Canadian
Facility Agent shall promptly notify each Tranche 2 Lender of the amount of its
Pro Rata Share of the applicable Canadian Prime Rate Loans and, if applicable,
the account of the Canadian Facility Agent to which each Tranche 2 Lender’s Pro
Rata Share is to be credited. In the case of a Canadian Prime Rate Loan
Borrowing, each Tranche 2 Lender shall make the amount of its Tranche 2 Loan
available to the Canadian Facility Agent in Same Day Funds at the Canadian
Facility Agent’s Office not later than 9:00 a.m. on the Business Day specified
in the applicable Canadian Prime Rate Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Credit Extension, Section 4.01), the Canadian Facility Agent shall make

 

39



--------------------------------------------------------------------------------

all funds so received available to the Company or the other applicable Borrower
in like funds as received by the Canadian Facility Agent either by (i) crediting
the account of such Borrower on the books of Scotiabank with the amount of such
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Canadian Facility
Agent by the Company.

(d) At any time that Canadian Prime Rate Loans are outstanding, the Canadian
Facility Agent shall notify the Company and the Tranche 2 Lenders of any change
in Scotiabank’s prime rate used in determining the Canadian Prime Rate promptly
following the public announcement of such change.

(e) On the last Business Day of each month, and on such additional dates as the
Administrative Agent shall require, the Canadian Facility Agent shall provide to
the Administrative Agent such information regarding the outstanding Canadian
Prime Rate Loans and Canadian Swing Line Loans as the Administrative Agent shall
reasonably request, in form and substance satisfactory to the Administrative
Agent (and in such standard electronic format as the Administrative Agent shall
reasonably specify), for purposes of the Administrative Agent’s ongoing tracking
and reporting of outstanding Tranche 2 Loans and Canadian Swing Line Loans.

(f) Subject to the terms and conditions set forth herein, the Canadian Swing
Line Lender agrees to make loans in U.S. Dollars or Canadian Dollars (each such
loan, a “Canadian Swing Line Loan”) to any Canadian Swing Line Borrower from
time to time on any Business Day during the Availability Period in an aggregate
amount not to exceed at any time outstanding the amount of the Canadian Swing
Line Sublimit, notwithstanding the fact that such Canadian Swing Line Loans,
when aggregated with the Pro Rata Share of the Outstanding Amount of Tranche 2
Loans of the Tranche 2 Lender acting as Canadian Swing Line Lender, may exceed
the amount of such Tranche 2 Lender’s Tranche 2 Commitment; provided, however,
that after giving effect to any Canadian Swing Line Loan, (i) the Total Tranche
2 Outstandings shall not exceed the Aggregate Tranche 2 Commitments, and
(ii) the aggregate Outstanding Amount of the Tranche 2 Loans of any Tranche 2
Lender, plus such Tranche 2 Lender’s Pro Rata Share of the Outstanding Amount of
all Canadian Swing Line Loans, shall not exceed such Tranche 2 Lender’s Tranche
2 Commitment (the “Canadian Usage Limit”), and provided, further, that the
applicable Canadian Swing Line Borrower shall not use the proceeds of any
Canadian Swing Line Loan to refinance any outstanding Canadian Swing Line Loan.
Within the foregoing limits, and subject to the other terms and conditions
hereof, the applicable Canadian Swing Line Borrower may borrow under this
Section 2.02, prepay under Section 2.06, and reborrow under this Section 2.02.
Each Canadian Swing Line Loan denominated in U.S. Dollars shall bear interest at
the Canadian Base Rate, and each Canadian Swing Line Loan denominated in
Canadian Dollars shall bear interest at the Canadian Prime Rate. The Canadian
Facility Agent shall provide the Canadian Swing Line Lender with on-going notice
of the Outstanding Amount of Tranche 2 Loans hereunder. Immediately upon the
making of a Canadian Swing Line Loan, each Tranche 2 Lender shall be deemed to,
and hereby irrevocably and unconditionally agrees to, purchase from the Canadian
Swing Line Lender a risk participation in such Canadian Swing Line Loan in an
amount equal to the product of such Tranche 2 Lender’s Pro Rata Share times the
amount of such Canadian Swing Line Loan.

 

40



--------------------------------------------------------------------------------

(g) The Canadian Facility Agent, the Canadian Swing Line Lender and any Canadian
Swing Line Borrower agree to authorize the Canadian Swing Line Lender to
initiate Canadian Swing Line Borrowings hereunder on behalf of such Canadian
Swing Line Borrower. Accordingly, the Canadian Swing Line Lender at any time may
initiate, in accordance with this Agreement, on behalf of the applicable
Canadian Swing Line Borrower (which hereby irrevocably authorizes the Canadian
Swing Line Lender to so initiate on its behalf), a Canadian Swing Line Borrowing
hereunder. Accordingly, upon presentation to the Canadian Swing Line Lender of
any check or other item drawn by a Canadian Swing Line Borrower in U.S. Dollars
or Canadian Dollars on any of its current accounts at a branch of the Canadian
Swing Line Lender, which, when charged against the applicable account, creates
or increases an overdraft in that account, the Canadian Swing Line Lender shall
be entitled to pay the check or other item provided that, after doing so, the
Canadian Usage Limit shall not be exceeded, and any such overdraft shall be
deemed to be a “Canadian Swing Line Loan” hereunder in the applicable currency.

(h) (i) The Canadian Facility Agent may request (with a copy to the applicable
Canadian Swing Line Borrower), if it has received notice from the Canadian Swing
Line Lender that a Canadian Swing Line Loan has not been repaid by the
applicable Canadian Swing Line Borrower and that an Event of Default exists,
that each Tranche 2 Lender make a Canadian Prime Rate Loan or a Canadian Base
Rate Loan, as applicable, in an amount equal to such Tranche 2 Lender’s Pro Rata
Share of the amount of Canadian Swing Line Loans then outstanding. Such request
shall be made in writing by the Canadian Facility Agent to each of the Tranche 2
Lenders, without regard to the minimum and multiples specified herein for the
principal amount of Canadian Prime Rate Loans. Each Tranche 2 Lender shall make
an amount equal to its Pro Rata Share of the amount specified in such notice
available to the Canadian Facility Agent in Same Day Funds for the account of
the Canadian Swing Line Lender at the Canadian Facility Agent’s Office for the
applicable currency not later than 9:00 a.m. on the day specified in such
notice, whereupon, subject to Section 2.02(h)(ii), each Tranche 2 Lender that so
makes funds available shall be deemed to have made a Canadian Prime Rate Loan if
made in Canadian Dollars, or a Canadian Base Rate Loan, if made in U.S. Dollars,
to the applicable Canadian Swing Line Borrower in such amount. The Canadian
Facility Agent shall remit the funds so received to the Canadian Swing Line
Lender. Notwithstanding the foregoing provisions of this clause (i), the
Canadian Swing Line Lender shall not utilize any Canadian Swing Line Loans after
it has received a Cessation Notice (as defined below), unless the Canadian
Facility Agent, upon the instructions of the Required Tranche 2 Lenders,
subsequently notifies the Canadian Swing Line Lender that the Event of Default
for which the Cessation Notice was issued is no longer continuing and that the
Canadian Swing Line Lender may resume making Canadian Swing Line Loans. For
purposes hereof, “Cessation Notice” means a notice given by the Canadian
Facility Agent to the Canadian Swing Line Lender, upon the instruction of the
Required Tranche 2 Lenders, in the event that an Event of Default has occurred
and is continuing and directing the Canadian Swing Line Lender not to make
further Canadian Swing Line Loans from and after the date thereof or as
otherwise set forth therein.

(ii) If for any reason any Canadian Swing Line Loan cannot be refinanced by such
a Tranche 2 Borrowing in accordance with Section 2.02(h)(i), the request for
Canadian Prime Rate Loans or Canadian Base Rate Loans submitted by the Canadian
Swing Line Lender as set forth herein shall be deemed to be a request by the
Canadian Swing Line Lender that each

 

41



--------------------------------------------------------------------------------

of the Tranche 2 Lenders fund its risk participation in the relevant Canadian
Swing Line Loan in the applicable currency and each Tranche 2 Lender’s payment
to the Canadian Facility Agent for the account of the Canadian Swing Line Lender
pursuant to Section 2.02(h)(i) shall be deemed payment in respect of such
participation.

(iii) If any Tranche 2 Lender fails to make available to the Canadian Facility
Agent for the account of the Canadian Swing Line Lender any amount required to
be paid by such Tranche 2 Lender pursuant to the foregoing provisions of this
Section 2.02(h) by the time specified in Section 2.02(h)(i), the Canadian Swing
Line Lender shall be entitled to recover from such Tranche 2 Lender (acting
through the Canadian Facility Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the Canadian Swing Line Lender at
a rate per annum equal to the applicable Overnight Rate from time to time in
effect. A certificate of the Canadian Swing Line Lender submitted to any Tranche
2 Lender (through the Canadian Facility Agent) with respect to any amounts owing
under this clause (iii) shall be conclusive absent manifest error.

(iv) Each Tranche 2 Lender’s obligation to make Tranche 2 Loans or to purchase
and fund risk participations in Canadian Swing Line Loans pursuant to this
Section 2.02(h) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any set-off, counterclaim, recoupment, defense
or other right which such Tranche 2 Lender may have against the Canadian Swing
Line Lender, the applicable Canadian Swing Line Borrower or any other Person for
any reason whatsoever, (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing. No such funding of risk participations shall relieve or otherwise
impair the obligation of the applicable Canadian Swing Line Borrower to repay
Canadian Swing Line Loans, together with interest as provided herein.

(i) (i) At any time after any Tranche 2 Lender has purchased and funded a risk
participation in a Canadian Swing Line Loan, if the Canadian Swing Line Lender
receives any payment on account of such Canadian Swing Line Loan, the Canadian
Swing Line Lender will distribute to such Tranche 2 Lender its Pro Rata Share of
such payment (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Tranche 2 Lender’s risk
participation was funded) in the same currency and the same funds as those
received by the Canadian Swing Line Lender.

(ii) If any payment received by the Canadian Swing Line Lender in respect of
principal or interest on any Canadian Swing Line Loan is required to be returned
by the Canadian Swing Line Lender under any of the circumstances described in
Section 10.05 (including pursuant to any settlement entered into by the Canadian
Swing Line Lender in its discretion), each Tranche 2 Lender shall pay to the
Canadian Swing Line Lender its Pro Rata Share thereof on demand of the Canadian
Facility Agent, plus interest thereon from the date of such demand to the date
such amount is returned, at a rate per annum equal to the applicable Overnight
Rate. The Canadian Facility Agent will make such demand upon the request of the
Canadian Swing Line Lender. The obligations of the Tranche 2 Lenders under this
clause shall survive the payment in full of the Obligations and the termination
of this Agreement

 

42



--------------------------------------------------------------------------------

(j) Until each Tranche 2 Lender funds its Canadian Prime Rate Loan, Canadian
Base Rate Loan, or risk participation pursuant to this Section 2.02 to refinance
such Tranche 2 Lender’s Pro Rata Share of any Canadian Swing Line Loan, interest
in respect of such Pro Rata Share shall be solely for the account of the
Canadian Swing Line Lender.

(k) The applicable Canadian Swing Line Borrower shall make all payments of
principal and interest in respect of the Canadian Swing Line Loans directly to
the Canadian Swing Line Lender in the currencies in which the relevant Canadian
Swing Line Loans are denominated.

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Tranche 1 Lenders set forth in
this Section 2.03, (1) from time to time on any Business Day during the period
from the Closing Date until the Letter of Credit Expiration Date, to issue
Letters of Credit denominated in U.S. Dollars, Canadian Dollars or in one or
more Alternative Currencies for the account of the Company or any wholly-owned
Subsidiary of the Company, and to amend or extend Letters of Credit previously
issued by it, in accordance with subsection (b) below, and (2) to honor drafts
under the Letters of Credit; and (B) the Tranche 1 Lenders severally agree to
participate in Letters of Credit issued for the account of the Company or any
wholly-owned Subsidiary of the Company and any drawings thereunder; provided
that after giving effect to any L/C Credit Extension with respect to any Letter
of Credit, (x) the Total Tranche 1 Outstandings shall not exceed the Aggregate
Tranche 1 Commitments, (y) the aggregate Outstanding Amount of the Tranche 1
Loans of any Tranche 1 Lender, plus such Tranche 1 Lender’s Pro Rata Share of
the Outstanding Amount of all L/C Obligations, plus such Tranche 1 Lender’s Pro
Rata Share of the Outstanding Amount of all U.S. Swing Line Loans shall not
exceed such Tranche 1 Lender’s Tranche 1 Commitment, and (z) the Outstanding
Amount of the FLOC Obligations shall not exceed the FLOC Sublimit; and provided
further that (i) the availability of the Aggregate Tranche 1 Commitments at any
time for the making of any Tranche 1 Loans and the issuance of Letters of Credit
shall be reduced by the amount of the Alternative Currency Reserve (if any), and
(ii) in determining the availability of the Aggregate Tranche 1 Commitments
hereunder with respect to any Escalating Credits issued or outstanding
hereunder, the Aggregate Tranche 1 Commitments will be deemed to be utilized in
respect of such Escalating Credits in the aggregate amount equal to the maximum
aggregate amount available to be drawn under all such Escalating Credits (after
giving effect to all increases). Each request by the Company for the issuance or
amendment of a Letter of Credit shall be deemed to be a representation by the
Company that the L/C Credit Extension so requested complies with the conditions
set forth in the provisos to the preceding sentence. Within the foregoing
limits, and subject to the terms and conditions hereof, the Company’s ability to
obtain Letters of Credit shall be fully revolving, and accordingly the Company
may, during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed. All
Existing Letters of Credit shall be deemed to have been issued pursuant hereto,
and

 

43



--------------------------------------------------------------------------------

from and after the Closing Date shall be subject to and governed by the terms
and conditions hereof. The Company certifies that Schedule 1.01-2 accurately and
completely sets forth the Existing Letters of Credit.

(ii) No L/C Issuer shall be permitted to issue (in the case of clauses (B), (C),
or (H)), and no L/C Issuer shall be under any obligation to issue (in the case
of clauses (A) and (D) through (H)), any Letter of Credit, if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain any L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it;

(B) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Tranche 1 Lenders have approved such expiry date;

(C) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Tranche 1 Lenders have approved
such expiry date;

(D) the issuance of such Letter of Credit would violate one or more policies of
such L/C Issuer;

(E) except as otherwise agreed by the Administrative Agent and such L/C Issuer,
such Letter of Credit is in an initial stated amount less than U.S.$500,000;

(F) such L/C Issuer does not as of the issuance date of such requested Letter of
Credit issue Letters of Credit in the requested currency;

(G) a default of any Tranche 1 Lender’s obligations to fund under
Section 2.03(c) exists or any Tranche 1 Lender is at such time a Defaulting
Lender hereunder, unless such L/C Issuer has entered into satisfactory
arrangements with the Company or such Tranche 1 Lender to eliminate such L/C
Issuer’s risk with respect to such Tranche 1 Lender;

(H) such Letter of Credit is to be denominated in a currency other than U.S.
Dollars, Canadian Dollars or an Alternative Currency; or

 

44



--------------------------------------------------------------------------------

(I) the aggregate Outstanding Amount of all Obligations issued by such L/C
Issuer would exceed such L/C Issuer’s Issuer Sublimit.

(iii) No L/C Issuer shall be under any obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit. No L/C Issuer shall amend any Letter of Credit if such
L/C Issuer would not be permitted at such time to issue such Letter of Credit in
its amended form under the terms hereof. Each L/C Issuer (other than Bank of
America) shall be required to provide prior notice to the Administrative Agent
of any pending extension of an Auto-Extension Credit at least ten Business Days
before the applicable Non-Extension Notice Date.

(iv) No L/C Issuer shall issue or amend any Letter of Credit if such L/C Issuer
has received written notice from any Tranche 1 Lender, the Administrative Agent
or any Loan Party, at least one Business Day prior to the requested date of
issuance or amendment of such Letter of Credit, that one or more applicable
conditions contained in Section 4.02 shall not then be satisfied.

(v) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and such
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Agents in Article IX with respect to any acts taken or omissions suffered by
such L/C Issuer in connection with Letters of Credit issued by it or proposed to
be issued by it and Issuer Documents pertaining to such Letters of Credit as
fully as if the term “Agent” as used in Article IX included such L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to such L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Company delivered to the applicable L/C Issuer (with a copy
to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Company. Such
Letter of Credit Application must be received by the applicable L/C Issuer and
the Administrative Agent not later than 9:00 a.m. at least two Business Days (or
such later date and time as the Administrative Agent and the applicable L/C
Issuer may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the applicable L/C
Issuer: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount and currency thereof; (C) the expiry
date thereof; (D) the name and address of the beneficiary thereof; (E) the
documents to be presented by such beneficiary in case of any drawing thereunder;
(F) the full text of any certificate to be presented by such beneficiary in case
of any drawing thereunder; (G) whether such Letter of Credit will be an
Escalating Credit, and if so, the maximum stated amount of

 

45



--------------------------------------------------------------------------------

such Letter Credit after giving effect to all increases; (H) the Person whose
obligations are supported thereby (in the case of a Letter of Credit supporting
the obligations of a Subsidiary); and (I) such other matters as such L/C Issuer
may require. In the case of a request for an amendment of any outstanding Letter
of Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the applicable L/C Issuer (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
such L/C Issuer may require. Additionally, the Company shall furnish to the
applicable L/C Issuer and the Administrative Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as such L/C Issuer or the Administrative Agent
may reasonably require.

(ii) Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Company and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Upon receipt by such L/C Issuer of
confirmation from the Administrative Agent that the requested issuance or
amendment is permitted in accordance with the terms hereof, then, subject to the
terms and conditions hereof, such L/C Issuer shall, on the requested date, issue
a Letter of Credit for the account of the Company (or the applicable Subsidiary)
or enter into the applicable amendment, as the case may be, in each case in
accordance with such L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Tranche 1 Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from such L/C Issuer a risk participation in such Letter of Credit in
an amount equal to the product of such Tranche 1 Lender’s Pro Rata Share times
the amount of such Letter of Credit.

(iii) If the Company so requests in any applicable Letter of Credit Application,
the applicable L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit such L/C Issuer to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Non-Extension Notice Date”) in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by any L/C Issuer, the Company shall not be required to make a specific
request to such L/C Issuer for any such extension. Once an Auto-Extension Letter
of Credit has been issued, the Tranche 1 Lenders shall be deemed to have
authorized (but may not require) the applicable L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date; provided, however, that no L/C Issuer
shall permit any such extension if (A) such L/C Issuer has determined that it
would have no obligation at such time to issue such Letter of Credit in its
revised form (as extended) under the terms hereof (by reason of the provisions
of Section 2.03(a)(ii) or otherwise), or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is five Business Days
before the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Tranche 1

 

46



--------------------------------------------------------------------------------

Lenders have elected not to permit such extension or (2) from the Administrative
Agent, any Tranche 1 Lender or the Company that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the Company and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable L/C Issuer shall notify the
Company and the Administrative Agent thereof. In the case of a Letter of Credit
denominated in an Alternative Currency or Canadian Dollars, the Company shall
reimburse the applicable L/C Issuer in the currency in which the drawing is
made, unless (i) such L/C Issuer (at its option) shall specify in such notice
that it will require payment in U.S. Dollars, or (ii) in the absence of any such
request for payment in U.S. Dollars of a Letter of Credit denominated in an
Alternative Currency or Canadian Dollars, the Company shall notify such L/C
Issuer promptly following receipt of the notice that the Company will make
payment in U.S. Dollars. In the case of any such payment in U.S. Dollars of a
Letter of Credit denominated in an Alternative Currency or Canadian Dollars, the
applicable L/C Issuer shall notify the Company of the U.S. Dollar Equivalent of
the amount of the drawing promptly following the determination thereof. Not
later than 9:00 a.m. on the date of any payment by the applicable L/C Issuer
under a Letter of Credit to be reimbursed in U.S. Dollars, 12:00 noon (Toronto
time) on the date of any payment by the applicable L/C Issuer under a Letter of
Credit to be reimbursed in Canadian Dollars, or the Applicable Time on the date
of any payment by such L/C Issuer under a Letter of Credit to be reimbursed in
an Alternative Currency (each such date, an “Honor Date”), the Company shall
reimburse such L/C Issuer directly an amount equal to the amount of such drawing
and in the applicable currency. If the Company fails to so reimburse such L/C
Issuer by such time on the Honor Date, such L/C Issuer shall so notify the
Administrative Agent (with a copy to the Company), and specify in such notice
the amount of the unreimbursed drawing (expressed in U.S. Dollars in the amount
of the U.S. Dollar Equivalent thereof in the case of a Letter of Credit
denominated in an Alternative Currency or Canadian Dollars) (the “Unreimbursed
Amount”). Immediately upon receipt of such notice from such L/C Issuer, the
Administrative Agent shall promptly notify each Tranche 1 Lender of the Honor
Date, the amount of the Unreimbursed Amount, and the amount of such Tranche 1
Lender’s Pro Rata Share thereof. In such event, the Company shall be deemed to
have requested a Tranche 1 Borrowing of Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.01 for the principal amount of Base
Rate Loans, but subject to the amount of the unutilized portion of the Aggregate
Tranche 1 Commitments and the conditions set forth in Section 4.02 (other than
the delivery of a Tranche 1 Loan Notice). Any notice given by any L/C Issuer or
the Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

 

47



--------------------------------------------------------------------------------

(ii) Each Tranche 1 Lender shall upon any notice pursuant to Section 2.03(c)(i)
make funds available to the Administrative Agent for the account of the
applicable L/C Issuer, in U.S. Dollars, at the Administrative Agent’s Office for
U.S. Dollar-denominated payments in an amount equal to its Pro Rata Share of the
Unreimbursed Amount not later than 10:00 a.m. on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Tranche 1 Lender that so makes funds available shall
be deemed to have made a Base Rate Tranche 1 Loan to the Company in such amount.
The Administrative Agent shall remit the funds so received to the applicable L/C
Issuer in U.S. Dollars.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Tranche 1 Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Company shall be
deemed to have incurred from the applicable L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate. In such event, each Tranche 1 Lender’s payment to
the Administrative Agent for the account of such L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Tranche 1
Lender in satisfaction of its participation obligation under this Section 2.03.

(iv) Until each Tranche 1 Lender funds its Tranche 1 Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the applicable L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Tranche 1
Lender’s Pro Rata Share of such amount shall be solely for the account of such
L/C Issuer.

(v) Each Tranche 1 Lender’s obligation to make Tranche 1 Loans or L/C Advances
to reimburse the applicable L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
set-off, counterclaim, recoupment, defense or other right which such Tranche 1
Lender may have against such L/C Issuer, the Company, any Subsidiary or any
other Person for any reason whatsoever; (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Tranche 1 Lender’s
obligation to make Tranche 1 Loans pursuant to this Section 2.03(c) is subject
to the conditions set forth in Section 4.02 (other than delivery by the Company
of a Tranche 1 Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Company to reimburse such L/C Issuer for
the amount of any payment made by such L/C Issuer under any Letter of Credit,
together with interest as provided herein.

(vi) If any Tranche 1 Lender fails to make available to the Administrative Agent
for the account of the applicable L/C Issuer any amount required to be paid by

 

48



--------------------------------------------------------------------------------

such Tranche 1 Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), such L/C Issuer
shall be entitled to recover from such Tranche 1 Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such L/C Issuer at a rate per annum equal to the
applicable Overnight Rate from time to time in effect. A certificate of such L/C
Issuer submitted to any Tranche 1 Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (vi) shall be conclusive absent
manifest error.

(d) Repayment of Participations.

(i) At any time after any L/C Issuer has made a payment under any Letter of
Credit and has received from any Tranche 1 Lender such Tranche 1 Lender’s L/C
Advance in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Company or otherwise, including proceeds of Tranche 1 Cash Collateral
applied thereto by the Administrative Agent), the Administrative Agent will
distribute to such Tranche 1 Lender its Pro Rata Share thereof (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Tranche 1 Lender’s L/C Advance was outstanding) in U.S. Dollars and
in the same funds as those received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of any
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Tranche 1
Lender shall pay to the Administrative Agent for the account of such L/C Issuer
its Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned by such
Tranche 1 Lender, at a rate per annum equal to the applicable Overnight Rate
from time to time in effect. The obligations of the Tranche 1 Lenders under this
clause shall survive the payment in full of the Obligations and the termination
of this Agreement.

(e) Obligations Absolute. The obligation of the Company to reimburse each L/C
Issuer for each drawing under each Letter of Credit issued by or outstanding
from such L/C Issuer and to repay each L/C Borrowing from such L/C Issuer shall
be absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, set-off, defense or other right
that the Company or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any

 

49



--------------------------------------------------------------------------------

such transferee may be acting), such L/C Issuer or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or by such
Letter of Credit or any agreement or instrument relating thereto, or any
unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

(v) any adverse change in the relevant exchange rates or in the availability of
the relevant Alternative Currency or Canadian Dollars to the Company or any
Subsidiary or in the relevant currency markets generally; or

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Company or any
Subsidiary.

The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will immediately notify the applicable L/C Issuer. The Company shall be
conclusively deemed to have waived any such claim against such L/C Issuer and
its correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuers. Each Tranche 1 Lender and the Company agree that, in
paying any drawing under a Letter of Credit, no L/C Issuer shall have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of any L/C Issuer shall be liable to any
Tranche 1 Lender for (i) any action taken or omitted in connection herewith at
the request or with the approval of the Tranche 1 Lenders or the Required
Tranche 1 Lenders, as applicable; (ii) any action taken or omitted in the
absence of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document. The Company hereby assumes all risks
of the acts or omissions of any beneficiary or transferee with respect to its
use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Company’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other

 

50



--------------------------------------------------------------------------------

agreement. None of the L/C Issuers, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuers, shall be liable or responsible for any of the matters described in
clauses (i) through (v) of Section 2.03(e); provided, however, that anything in
such clauses to the contrary notwithstanding, the Company may have a claim
against an L/C Issuer, and an L/C Issuer may be liable to the Company, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Company which the Company proves were caused
by an L/C Issuer’s willful misconduct or gross negligence or such L/C Issuer’s
willful failure to pay under any Letter of Credit after the presentation to it
by the beneficiary of a sight draft and certificate(s) strictly complying with
the terms and conditions of a Letter of Credit or such L/C Issuer’s payment
under any Letter of Credit after presentation to it of a draft or other
documents that do not conform in any material respect with the terms and
conditions of the Letter of Credit. In furtherance and not in limitation of the
foregoing, each L/C Issuer may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and such L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

(g) Tranche 1 Cash Collateral. Upon the request of the Administrative Agent,
(i) if any L/C Issuer has honored any full or partial drawing request under any
Letter of Credit and such drawing has resulted in an L/C Borrowing, or (ii) if,
as of the Letter of Credit Expiration Date, (A) any L/C Obligation for any
reason remains outstanding or (B) any amount remains available to be drawn under
any Letter of Credit by reason of the operation of Rule 3.14 of the ISP, the
Company shall immediately provide Tranche 1 Cash Collateral for the then
Outstanding Amount of all L/C Obligations. The Administrative Agent may, at any
time and from time to time after the initial deposit of Tranche 1 Cash
Collateral, request that additional Tranche 1 Cash Collateral be provided in
order to protect against the results of exchange rate fluctuations. Sections
2.06 and 8.02(c) set forth certain additional requirements to deliver Tranche 1
Cash Collateral hereunder. For purposes of this Section 2.03, Section 2.06 and
Section 8.02(c), “Tranche 1 Cash Collateral” means cash or deposit account
balances pledged and deposited with or delivered to the Administrative Agent,
for the benefit of the L/C Issuers and the Tranche 1 Lenders, as collateral for
the L/C Obligations, pursuant to documentation in form and substance
satisfactory to the Administrative Agent and the applicable L/C Issuers (which
documents are hereby consented to by the Tranche 1 Lenders). The Company hereby
grants to the Administrative Agent, for the benefit of the L/C Issuers and the
Tranche 1 Lenders, a security interest in all such cash, deposit accounts and
all balances therein and all proceeds of the foregoing. Tranche 1 Cash
Collateral pursuant to this Section 2.03(g) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America. If after payment of
the L/C Obligations for which such funds are held and application by the
Administrative Agent of such Tranche 1 Cash Collateral to satisfy all
Obligations of the Borrowers hereunder to the Administrative Agent, the L/C
Issuers and the Tranche 1 Lenders with respect to which Tranche 1 Cash
Collateral is being held, any excess remains, such excess shall be promptly paid
by the Administrative Agent to the Company so long as no Default then exists.

(h) Applicability of ISP. Unless otherwise expressly agreed by the applicable
L/C Issuer and the Company when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), the rules of the ISP
shall apply to each Letter of Credit.

 

51



--------------------------------------------------------------------------------

(i) Letter of Credit Fees. The Company shall pay to the Administrative Agent for
the account of each Tranche 1 Lender in accordance with its Pro Rata Share, in
U.S. Dollars, a Letter of Credit fee for each Letter of Credit (i) in the case
of any Financial Credits, equal to the Applicable Tranche 1 Rate for Financial
Credits times the U.S. Dollar Equivalent of the daily amount available to be
drawn under such Letters of Credit (whether or not such maximum amount is then
in effect under such Letters of Credit), and (ii) in the case of any Performance
Credits, equal to the Applicable Tranche 1 Rate for Performance Credits times
the U.S. Dollar Equivalent of the daily amount available to be drawn under such
Letters of Credit. For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.10. Such letter of credit fees shall be
computed on a quarterly basis in arrears. Such letter of credit fees shall be
due and payable on the first Business Day after the end of each March, June,
September and December in respect of the most recently-ended quarterly period
(or portion thereof, in the case of the first payment), commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. If there is any
change in the Applicable Tranche 1 Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Tranche 1 Rate separately for each period during
such quarter that such Applicable Tranche 1 Rate was in effect.

(j) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuers.
The Company shall pay directly to each L/C Issuer for its own account, in U.S.
Dollars or in Canadian Dollars or such Alternative Currency as shall be
separately agreed, a fronting fee with respect to each Letter of Credit in the
amount specified in the applicable Issuer Fee Letter, payable on the U.S. Dollar
Equivalent of the daily amount available to be drawn under such Letter of
Credit. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.10. Such fronting fee shall be computed on a quarterly
basis in arrears. Such fronting fee shall be due and payable on the tenth
Business Day after the end of each March, June, September and December in
respect of the most recently-ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand. In addition, the Company shall pay directly to each
L/C Issuer for its own account the customary issuance, presentation, amendment
and other processing fees, and other standard costs and charges, of such L/C
Issuer relating to letters of credit as from time to time in effect, in U.S.
Dollars, or such Alternative Currency or Canadian Dollars as shall be separately
agreed. Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.

(k) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Documents (other than any Letter of
Credit), the terms hereof shall control.

(l) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit of an L/C Issuer issued or outstanding hereunder is in support of any
obligations of, or is for the

 

52



--------------------------------------------------------------------------------

account of, a Subsidiary, the Company shall be obligated to reimburse such L/C
Issuer hereunder for any and all drawings under such Letter of Credit. To the
extent Letters of Credit are being issued for the account of Subsidiaries, at
the time of each such Credit Extension, such Letters of Credit do and will inure
to the benefit of the Company, and the Company’s business derives and will
derive substantial benefits from the businesses of such Subsidiaries.

(m) Additional Issuers. (i) The Company may from time to time, upon not less
than 15 Business Days’ notice from the Company to the Administrative Agent (or
such shorter period as may be agreed by the Administrative Agent in its sole
discretion), designate a Tranche 1 Lender hereunder as an additional L/C Issuer
(upon obtaining such Tranche 1 Lender’s prior consent thereto) or replace a
previously designated L/C Issuer by designating another Tranche 1 Lender as L/C
Issuer (provided that there are no outstanding Letters of Credit issued by, or
L/C Obligations owing to, the L/C Issuer to be replaced); provided that at no
time shall there be more than four L/C Issuers hereunder. Any such designation
shall be subject to the approval of the Administrative Agent (such approval not
to be unreasonably withheld). The Administrative Agent will promptly notify the
Company and the Tranche 1 Lenders of any designation and approval of an
additional L/C Issuer, and of the amount of any Issuer Sublimit of such L/C
Issuer. Upon any such approval of a L/C Issuer by the Administrative Agent and
delivery by such L/C Issuer to the Administrative Agent of such contact and
other information regarding such L/C Issuer as the Administrative Agent shall
reasonably request, such Tranche 1 Lender shall be a L/C Issuer for all purposes
of this Agreement, and references to the L/C Issuers shall mean and include such
Tranche 1 Lender in its capacity as L/C Issuer.

(ii) Any such additional L/C Issuer, and any existing L/C Issuer (other than
Bank of America), shall be entitled to specify from time to time any U.S. Dollar
limit on the stated amount of Letters of Credit permitted to be outstanding from
such Issuer at any time (an “Issuer Sublimit”).

(iii) If any L/C Issuer shall issue any Letter of Credit, or amend any Letter of
Credit (if the effect thereof is to increase the stated amount of such Letter of
Credit), without obtaining prior consent from the Administrative Agent (as
provided in Section 2.03(a)(ii)), or if any L/C Issuer shall permit the
extension of an Auto-Extension Letter of Credit without giving timely prior
notice to the Administrative Agent or when such extension is not permitted
hereunder (as provided in Section 2.03(a)(iii)), such Letter of Credit (in the
case of any such amendment, to the extent of the increased stated amount
thereof) (A) shall for all purposes be deemed to have been issued by such L/C
Issuer solely for its own account and risk, and (B) shall not be considered a
Letter of Credit outstanding under this Agreement, and no Tranche 1 Lender shall
be deemed to have any participation therein, effective as of the date of such
issuance, amendment or extension, as the case may be, unless the Required
Tranche 1 Lenders expressly consent thereto; provided, however, that to be
considered a Letter of Credit outstanding under this Agreement, the consent of
all Tranche 1 Lenders shall be required if any such issuance, amendment or
extension is not then permitted hereunder by reason of the provisions of clauses
(C) or (H) of Section 2.03(a)(ii).

(n) Reconciliation of Outstanding Letters of Credit. On the last Business Day of
each month, each of the Company and the L/C Issuers shall provide to the
Administrative Agent such information regarding the outstanding Letters of
Credit as the Administrative Agent shall reasonably request, in form and
substance satisfactory to the Administrative Agent (and in such

 

53



--------------------------------------------------------------------------------

standard electronic format as the Administrative Agent shall reasonably
specify), for purposes of the Administrative Agent’s ongoing tracking and
reporting of outstanding Letters of Credit. The Administrative Agent shall
maintain a record of all outstanding Letters of Credit based upon information
provided by the Company and the Issuers pursuant to this Section 2.03(n), and
such record of the Administrative Agent shall, absent manifest error, be deemed
a correct and conclusive record of all Letters of Credit outstanding from time
to time hereunder. Notwithstanding the foregoing, if and to the extent the
Administrative Agent determines that there are one or more discrepancies between
information provided by the Company and any L/C Issuer hereunder, the
Administrative Agent will notify the Company and such L/C Issuer thereof shall
endeavor to reconcile any such discrepancy.

(o) Notice to Tranche 1 Lenders. The Administrative Agent shall provide notice
to the Tranche 1 Lenders not less frequently than monthly as to the Letters of
Credit outstanding hereunder.

2.04 U.S. Swing Line Loans.

(a) The U.S. Swing Line. Subject to the terms and conditions set forth herein,
the U.S. Swing Line Lender agrees to make loans in U.S. Dollars (each such loan,
a “U.S. Swing Line Loan”) to the Company from time to time on any Business Day
during the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the U.S. Swing Line Sublimit, notwithstanding the fact
that such U.S. Swing Line Loans, when aggregated with the Pro Rata Share of the
Outstanding Amount of Tranche 1 Loans and L/C Obligations of the Tranche 1
Lender acting as U.S. Swing Line Lender, may exceed the amount of such Tranche 1
Lender’s Tranche 1 Commitment; provided, however, that after giving effect to
any U.S. Swing Line Loan, (i) the Total Tranche 1 Outstandings shall not exceed
the Aggregate Tranche 1 Commitments, and (ii) the aggregate Outstanding Amount
of the Tranche 1 Loans of any Tranche 1 Lender, plus such Tranche 1 Lender’s Pro
Rata Share of the Outstanding Amount of all L/C Obligations, plus such Tranche 1
Lender’s Pro Rata Share of the Outstanding Amount of all U.S. Swing Line Loans
shall not exceed such Tranche 1 Lender’s Tranche 1 Commitment, and provided,
further, that (i) the Company shall not use the proceeds of any U.S. Swing Line
Loan to refinance any outstanding U.S. Swing Line Loan; (ii) the availability of
the Aggregate Tranche 1 Commitments at any time for the making of any Tranche 1
Loans and the issuance of Letters of Credit shall be reduced by the amount of
the Alternative Currency Reserve (if any); and (iii) in determining the
availability of the Aggregate Tranche 1 Commitments hereunder with respect to
any Escalating Credits issued or outstanding hereunder, the Aggregate Tranche 1
Commitments will be deemed to be utilized in respect of such Escalating Credits
in the aggregate amount equal to the maximum aggregate amount available to be
drawn under all such Escalating Credits (after giving effect to all increases).
Within the foregoing limits, and subject to the other terms and conditions
hereof, the Company may borrow under this Section 2.04, prepay under
Section 2.06, and reborrow under this Section 2.04. Each U.S. Swing Line Loan
shall be a Base Rate Loan. Immediately upon the making of a U.S. Swing Line
Loan, each Tranche 1 Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the U.S. Swing Line Lender a risk
participation in such U.S. Swing Line Loan in an amount equal to the product of
such Tranche 1 Lender’s Pro Rata Share times the amount of such U.S. Swing Line
Loan.

 

54



--------------------------------------------------------------------------------

(b) Borrowing Procedures. Each U.S. Swing Line Borrowing shall be made upon the
Company’s irrevocable notice to the U.S. Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the U.S. Swing Line Lender and the Administrative Agent not later
than 10:00 a.m. on the requested borrowing date, and shall specify (i) the
amount to be borrowed, which shall be a minimum of U.S.$500,000, and (ii) the
requested borrowing date, which shall be a Business Day. Each such telephonic
notice must be confirmed promptly by delivery to the U.S. Swing Line Lender and
the Administrative Agent of a written U.S. Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Company. Promptly after
receipt by the U.S. Swing Line Lender of any telephonic U.S. Swing Line Loan
Notice, the U.S. Swing Line Lender will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has also received
such U.S. Swing Line Loan Notice and, if not, the U.S. Swing Line Lender will
notify the Administrative Agent (by telephone or in writing) of the contents
thereof. Unless the U.S. Swing Line Lender has received notice (by telephone or
in writing) from the Administrative Agent (including at the request of any
Tranche 1 Lender) prior to 11:00 a.m. on the date of the proposed U.S. Swing
Line Borrowing (A) directing the U.S. Swing Line Lender not to make such U.S.
Swing Line Loan as a result of the limitations set forth in the proviso to the
first sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the U.S. Swing Line Lender will, not later than
12:00 noon on the borrowing date specified in such U.S. Swing Line Loan Notice,
make the amount of its U.S. Swing Line Loan available to the Company at its
office by crediting the account of the Company on the books of the U.S. Swing
Line Lender in Same Day Funds.

(c) Refinancing of U.S. Swing Line Loans.

(i) The U.S. Swing Line Lender at any time in its sole and absolute discretion
may request, on behalf of the Company (which hereby irrevocably authorizes the
U.S. Swing Line Lender to so request on its behalf), that each Tranche 1 Lender
make a Base Rate Tranche 1 Loan in an amount equal to such Tranche 1 Lender’s
Pro Rata Share of the amount of U.S. Swing Line Loans then outstanding. Such
request shall be made in writing (which written request shall be deemed to be a
Tranche 1 Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.01, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Aggregate Tranche 1 Commitments and the conditions
set forth in Section 4.02. The U.S. Swing Line Lender shall furnish the Company
with a copy of the applicable Tranche 1 Loan Notice promptly after delivering
such notice to the Administrative Agent. Each Tranche 1 Lender shall make an
amount equal to its Pro Rata Share of the amount specified in such Tranche 1
Loan Notice available to the Administrative Agent in Same Day Funds for the
account of the U.S. Swing Line Lender at the Administrative Agent’s Office for
U.S. Dollar-denominated payments not later than 10:00 a.m. on the day specified
in such Tranche 1 Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Tranche 1 Lender that so makes funds available shall be deemed to have made a
Base Rate Tranche 1 Loan to the Company in such amount. The Administrative Agent
shall remit the funds so received to the U.S. Swing Line Lender.

(ii) If for any reason any U.S. Swing Line Loan cannot be refinanced by such a
Tranche 1 Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Tranche 1

 

55



--------------------------------------------------------------------------------

Loans submitted by the U.S. Swing Line Lender as set forth herein shall be
deemed to be a request by the U.S. Swing Line Lender that each of the Tranche 1
Lenders fund its risk participation in the relevant U.S. Swing Line Loan and
each Tranche 1 Lender’s payment to the Administrative Agent for the account of
the U.S. Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.

(iii) If any Tranche 1 Lender fails to make available to the Administrative
Agent for the account of the U.S. Swing Line Lender any amount required to be
paid by such Tranche 1 Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the U.S. Swing Line
Lender shall be entitled to recover from such Tranche 1 Lender (acting through
the Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the U.S. Swing Line Lender at a rate per annum equal
to the applicable Overnight Rate from time to time in effect. A certificate of
the U.S. Swing Line Lender submitted to any Tranche 1 Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.

(iv) Each Tranche 1 Lender’s obligation to make Tranche 1 Loans or to purchase
and fund risk participations in U.S. Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any set-off, counterclaim, recoupment, defense
or other right which such Tranche 1 Lender may have against the U.S. Swing Line
Lender, the Company or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Tranche 1 Lender’s obligation to make Tranche 1 Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02. No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Company to repay U.S. Swing Line Loans, together with interest as
provided herein.

(d) Repayment of Participations.

(i) At any time after any Tranche 1 Lender has purchased and funded a risk
participation in a U.S. Swing Line Loan, if the U.S. Swing Line Lender receives
any payment on account of such U.S. Swing Line Loan, the U.S. Swing Line Lender
will distribute to such Tranche 1 Lender its Pro Rata Share of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Tranche 1 Lender’s risk participation was funded) in
the same funds as those received by the U.S. Swing Line Lender.

(ii) If any payment received by the U.S. Swing Line Lender in respect of
principal or interest on any U.S. Swing Line Loan is required to be returned by
the U.S. Swing Line Lender under any of the circumstances described in
Section 10.05 (including pursuant to any settlement entered into by the U.S.
Swing Line Lender in its discretion), each Tranche 1 Lender shall pay to the
U.S. Swing Line Lender its Pro Rata Share thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the applicable
Overnight Rate. The Administrative Agent will make such demand upon the request
of the U.S. Swing Line Lender. The obligations of the Tranche 1 Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Agreement

 

56



--------------------------------------------------------------------------------

(e) Interest for Account of U.S. Swing Line Lender. The U.S. Swing Line Lender
shall be responsible for invoicing the Company for interest on the U.S. Swing
Line Loans. Until each Tranche 1 Lender funds its Base Rate Tranche 1 Loan or
risk participation pursuant to this Section 2.04 to refinance such Tranche 1
Lender’s Pro Rata Share of any U.S. Swing Line Loan, interest in respect of such
Pro Rata Share shall be solely for the account of the U.S. Swing Line Lender.

(f) Payments Directly to U.S. Swing Line Lender. The Company shall make all
payments of principal and interest in respect of the U.S. Swing Line Loans
directly to the U.S. Swing Line Lender.

2.05 Bankers’ Acceptances.

(a) Bankers’ Acceptances. Subject to the terms and conditions set forth herein,
the Company may give the Canadian Facility Agent notice that Bankers’
Acceptances will be required from each Tranche 2 Lender on any Business Day
during the Availability Period pursuant to a Drawdown, Rollover or Conversion,
by the Company, or any other Borrower designated to receive Tranche 2 Loans
hereunder, in an aggregate amount not to exceed at any time outstanding the
amount of such Tranche 2 Lender’s Tranche 2 Commitment; provided, however, that
after giving effect to any acceptance by a Tranche 2 Lender of a Bankers’
Acceptance, (i) the Total Tranche 2 Outstandings shall not exceed the Aggregate
Tranche 2 Commitments, and (ii) the aggregate Outstanding Amount of the Tranche
2 Loans of any Tranche 2 Lender, plus such Tranche 2 Lender’s Pro Rata Share of
the Outstanding Amount of all Canadian Swing Line Loans, shall not exceed such
Tranche 2 Lender’s Tranche 2 Commitment.

(b) Minimum Amounts; Notices. Subject to the terms and conditions set forth
herein, (i) each Drawdown of Bankers’ Acceptances from a Tranche 2 Lender shall
be in minimum aggregate amounts of Cdn.$1,000,000 at maturity or whole multiples
of Cdn.$100,000 in excess thereof; and (ii) the Company may make a Drawdown,
Conversion or Rollover of Bankers’ Acceptances for itself or a Designated
Borrower by delivering a Drawdown Notice, Conversion Notice or Rollover Notice,
as the case may be, to the Canadian Facility Agent not later than 9:00 a.m.
three Business Days prior to the proposed Drawdown Date, Conversion Date or
Rollover Date, as the case may be, for the Drawdown of, Conversion into or
Rollover of such Bankers’ Acceptances. Upon receipt of such notice, the Canadian
Facility Agent shall confirm the aggregate outstanding principal amount of all
Canadian Swing Line Loans at such time with the Canadian Swing Line Lender.

(c) Fees. Upon the acceptance by a Tranche 2 Lender of a Bankers’ Acceptance,
the Company shall pay, or cause the applicable Designated Borrower to pay, to
the Canadian Facility Agent for the account of such Tranche 2 Lender a fee in
Canadian Dollars equal to the Applicable Tranche 2 Rate for Bankers’ Acceptances
calculated on the principal amount at maturity of such Bankers’ Acceptance and
for the period of time from and including the date of acceptance to but
excluding the maturity date of such Bankers’ Acceptance.

 

57



--------------------------------------------------------------------------------

(d) Form and Execution of Bankers’ Acceptances.

The following provisions shall apply to each Bankers’ Acceptance hereunder:

(i) the face amount at maturity of each draft drawn by the applicable Borrower
to be accepted as a Bankers’ Acceptance shall be Cdn.$100,000 and whole
multiples thereof;

(ii) the term to maturity of each draft drawn by the applicable Borrower to be
accepted as a Bankers’ Acceptance shall, subject to market availability as
determined by the Tranche 2 Lenders, be one, two, three or six months (or such
other longer or shorter term as agreed by the Tranche 2 Lenders), as selected by
the Company in the relevant Drawdown, Rollover or Conversion Notice, and each
Bankers’ Acceptance shall be payable and mature on the last day of the Interest
Period selected by the Company for such Bankers’ Acceptance;

(iii) each draft drawn by the applicable Borrower and presented for acceptance
by a Tranche 2 Lender shall be drawn on the standard form of such Tranche 2
Lender in effect at the time; provided, however, that the Canadian Facility
Agent may require the Tranche 2 Lenders to use a generic form of Bankers’
Acceptance, in a form reasonably satisfactory to each Tranche 2 Lender, provided
by the Canadian Facility Agent for such purpose in place of the Tranche 2
Lenders’ own forms;

(iv) subject to clause (v), Bankers’ Acceptances shall be signed by Responsible
Officers of the applicable Borrower or, in the alternative, the signatures of
such Responsible Officers may be mechanically reproduced in facsimile thereon
and Bankers’ Acceptances bearing such facsimile signatures shall be binding on
the applicable Borrower as if they had been manually executed and delivered by
such officers on behalf of the applicable Borrower; notwithstanding that any
person whose manual or facsimile signature appears on any Bankers’ Acceptance
may no longer be an authorized signatory for the applicable Borrower on the date
of issuance of a Bankers’ Acceptance, such signature shall nevertheless be valid
and sufficient for all purposes as if such authority had remained in force at
the time of such issuance and any such Bankers’ Acceptance shall be binding on
the applicable Borrower; and

(v) in lieu of signing Bankers’ Acceptances in accordance with clause (iv) the
applicable Borrower may provide a Power of Attorney to a Tranche 2 Lender; for
so long as a Power of Attorney is in force with respect to a given Tranche 2
Lender, such Tranche 2 Lender shall execute and deliver Bankers’ Acceptances on
behalf of the applicable Borrower in accordance with the provisions thereof, and
(for the avoidance of doubt) all references herein to drafts drawn by the
applicable Borrower, Bankers’ Acceptances executed by the applicable Borrower or
similar expressions shall be deemed to include Bankers’ Acceptances executed in
accordance with a Power of Attorney, unless the context otherwise requires.

(e) Power of Attorney; Provision of Bankers’ Acceptances to Tranche 2 Lenders.

(i) Unless revoked with respect to a given Tranche 2 Lender in accordance
herewith, each Borrower requesting Bankers’ Acceptances hereunder hereby
appoints each Tranche 2 Lender, acting by any authorized signatory of the
relevant Tranche 2 Lender, the attorney of such Borrower:

 

58



--------------------------------------------------------------------------------

(A) to sign for and on behalf and in the name of such Borrower as drawer, drafts
in such Tranche 2 Lender’s standard form which are depository bills as defined
in the Depository Bills and Notes Act (Canada) (the “DBNA”), payable to a
“clearing house” (as defined in the DBNA) including The Canadian Depository For
Securities Limited or its nominee, CDS & Co. (the “clearing house”);

(B) for drafts which are not depository bills, to sign for and on behalf and in
the name of such Borrower as drawer and to endorse on its behalf, Bankers’
Acceptances drawn on the Tranche 2 Lender payable to the order of the
undersigned or payable to the order of such Tranche 2 Lender;

(C) to fill in the amount, date and maturity date of such Bankers’ Acceptances;
and

(D) to deposit and/or deliver such Bankers’ Acceptances which have been accepted
by such Tranche 2 Lender;

provided that such acts in each case are to be undertaken by the relevant
Tranche 2 Lender strictly in accordance with instructions given to such Tranche
2 Lender by the applicable Borrower as provided in this Section 2.05. For the
avoidance of doubt, signatures of any authorized signatory of a Tranche 2 Lender
may be mechanically reproduced in facsimile on Bankers’ Acceptances in
accordance herewith and such facsimile signatures shall be binding and effective
as if they had been manually executed by such authorized signatory of such
Tranche 2 Lender.

(ii) Instructions from the applicable Borrower to a Tranche 2 Lender relating to
the execution, completion, endorsement, deposit and/or delivery by such Tranche
2 Lender on behalf of the applicable Borrower of Bankers’ Acceptances which the
applicable Borrower wishes to submit to such Tranche 2 Lender for acceptance by
such Tranche 2 Lender shall be communicated by the applicable Borrower in
writing by the Company to the Canadian Facility Agent by delivery to the
Canadian Facility Agent of Drawdown Notices, Conversion Notices and Rollover
Notices, as the case may be, in accordance with this Agreement which, in turn,
shall be communicated by the Canadian Facility Agent, on behalf of the Company
and the applicable Borrower, to such Tranche 2 Lender.

(iii) The communication in writing by the Company, or on behalf of the Company
by the Canadian Facility Agent, to a Tranche 2 Lender of the instructions set
forth in the Drawdown Notices, Conversion Notices and Rollover Notices referred
to above shall constitute (A) the authorization and instruction of the Company
and the applicable Borrower to such Tranche 2 Lender to sign for and on behalf
and in the name of the applicable Borrower as drawer the requested Bankers’
Acceptances and to complete and/or endorse Bankers’ Acceptances in accordance
with such information as set out above and (B) the request of the applicable
Borrower to such Tranche 2 Lender to accept such Bankers’ Acceptances and
deposit the same with the clearing house or deliver the same, as the case may
be, in each case in accordance with this Agreement and such instructions. The
Company and each other applicable Borrower acknowledges that a Tranche 2 Lender
shall not be obligated to accept any such Bankers’ Acceptances except in
accordance with the provisions of this Agreement.

 

59



--------------------------------------------------------------------------------

(iv) A Tranche 2 Lender shall be and it is hereby authorized to act on behalf of
the applicable Borrowers upon and in compliance with instructions communicated
to such Tranche 2 Lender as provided herein, if such Tranche 2 Lender reasonably
believes such instructions to be genuine. If a Tranche 2 Lender accepts Bankers’
Acceptances pursuant to any such instructions, such Tranche 2 Lender shall
confirm particulars of such instructions and advise the Canadian Facility Agent
that it has complied therewith by notice in writing addressed to the Canadian
Facility Agent and served personally or sent by facsimile in accordance with the
provisions hereof. A Tranche 2 Lender’s actions in compliance with such
instructions, confirmed and advised to the Canadian Facility Agent by such
notice, shall be conclusively deemed to have been in accordance with the
instructions of the Company and any applicable Borrower.

(v) This power of attorney may be revoked by the applicable Borrower with
respect to any particular Tranche 2 Lender at any time upon not less than five
Business Days’ prior written notice served upon the Tranche 2 Lender in question
and the Canadian Facility Agent, provided that no such revocation shall reduce,
limit or otherwise affect the obligations of such Borrower in respect of any
Bankers’ Acceptance executed, completed, endorsed, deposited and/or delivered in
accordance herewith prior to the time at which such revocation becomes
effective.

(vi) Unless the applicable Borrower has provided Powers of Attorney to the
Tranche 2 Lenders, to facilitate Drawdowns, Rollovers or Conversions of Bankers’
Acceptances, the applicable Borrower shall, upon execution of this Agreement and
thereafter from time to time as required by the Tranche 2 Lenders, provide to
the Canadian Facility Agent for delivery to each Tranche 2 Lender drafts drawn
in blank by the applicable Borrower (pre-endorsed and otherwise in fully
negotiable form, if applicable) in quantities sufficient for each Tranche 2
Lender to fulfill its obligations hereunder. Any such pre-signed drafts which
are delivered by the applicable Borrower to the Canadian Facility Agent or a
Tranche 2 Lender shall be held in safekeeping by the Canadian Facility Agent or
such Tranche 2 Lender, as the case may be, with the same degree of care as if
they were the Canadian Facility Agent’s or such Tranche 2 Lender’s property, and
shall only be dealt with by the Tranche 2 Lenders and the Canadian Facility
Agent in accordance herewith. No Tranche 2 Lender shall be responsible or liable
for its failure to make its share of any Drawdown, Rollover or Conversion of
Bankers’ Acceptances required hereunder if the cause of such failure is, in
whole or in part, due to the failure of the applicable Borrower to provide such
pre-signed drafts to the Canadian Facility Agent (for delivery to such Tranche 2
Lender) on a timely basis.

(vii) By 9:00 a.m. on the applicable Drawdown Date, Conversion Date or Rollover
Date, the applicable Borrower shall (a) either deliver to each Tranche 2 Lender
in Toronto, or, if previously delivered, be deemed to have authorized each
Tranche 2 Lender to complete and accept, or (b) where the applicable Borrower
has previously executed and delivered a Power of Attorney to the Tranche 2
Lender, be deemed to have authorized each such Tranche 2 Lender to sign on
behalf of the applicable Borrower, complete and accept, drafts drawn by the
applicable Borrower on such Tranche 2 Lender in a principal amount at maturity

 

60



--------------------------------------------------------------------------------

equal to such Tranche 2 Lender’s share of the Bankers’ Acceptances specified by
the applicable Borrower in the relevant Drawdown Notice, Conversion Notice or
Rollover Notice, as the case may be, as notified to the Tranche 2 Lenders by the
Canadian Facility Agent.

(f) Mechanics of Issuance.

(i) Upon receipt by the Canadian Facility Agent of a Drawdown Notice, Conversion
Notice or Rollover Notice from the Company requesting the issuance of Bankers’
Acceptances, the Canadian Facility Agent shall promptly notify the Tranche 2
Lenders thereof and advise each Tranche 2 Lender of the aggregate face amount of
Bankers’ Acceptances to be accepted by such Tranche 2 Lender, the date of issue,
the Interest Period for such Loan and, whether such Bankers’ Acceptances are to
be self-marketed by the applicable Borrower or purchased by such Tranche 2
Lender for its own account; the apportionment among the Tranche 2 Lenders of the
face amounts of Bankers’ Acceptances to be accepted by each Tranche 2 Lender
shall be determined by the Canadian Facility Agent by reference and in
proportion to the respective Tranche 2 Commitments of each Tranche 2 Lender,
provided that, when such apportionment cannot be evenly made, the Canadian
Facility Agent shall round allocations among such Tranche 2 Lenders consistent
with the Canadian Facility Agent’s normal money market practices; provided
further that, for the avoidance of doubt, in no event shall such rounding result
in a Tranche 2 Lender having a Pro Rata Share of Tranche 2 Loans and
participations in Canadian Swing Line Loans in excess of its Tranche 2
Commitment.

(ii) Unless the applicable Borrower has elected pursuant to clause (iii) to have
each Tranche 2 Lender purchase for its own account the Bankers’ Acceptances to
be accepted by it in respect of any Drawdown, Rollover or Conversion, on each
Drawdown Date, Rollover Date or Conversion Date involving the issuance of
Bankers’ Acceptances:

(A) the applicable Borrower shall obtain quotations from prospective purchasers
regarding the sale of the Bankers’ Acceptances and shall accept such offers in
its sole discretion;

(B) by no later than 8:00 a.m. on such date, the applicable Borrower shall
provide the Canadian Facility Agent with details regarding the sale of the
Bankers’ Acceptances described in sub-clause (A) above, whereupon the Canadian
Facility Agent shall promptly notify the Tranche 2 Lenders of the identity of
the purchasers of such Bankers’ Acceptances, the amounts being purchased by such
purchasers, the Discount Proceeds and the acceptance fees applicable to such
issue of Bankers’ Acceptances (including each Tranche 2 Lender’s share thereof);

(C) each Tranche 2 Lender shall complete and accept in accordance with the
Drawdown Notice, Conversion Notice or Rollover Notice delivered by the
applicable Borrower and advised by the Canadian Facility Agent in connection
with such issuance, its share of the Bankers’ Acceptances to be issued on such
date; and

 

61



--------------------------------------------------------------------------------

(D) in the case of a Drawdown, each Tranche 2 Lender shall, on receipt of the
Discount Proceeds, remit the Discount Proceeds (net of the acceptance fee
payable to such Tranche 2 Lender pursuant to Section 2.05(c)) to the Canadian
Facility Agent for the account of the applicable Borrower; the Canadian Facility
Agent shall make such funds available to the applicable Borrower for same day
value on such date.

(iii) The Company may, with respect to the issuance of Bankers’ Acceptances
hereunder from time to time, elect in the Drawdown Notice, Conversion Notice or
Rollover Notice, as the case may be, delivered in respect of such issuance to
have the Tranche 2 Lenders purchase such Bankers’ Acceptances for their own
account. On each such Drawdown Date, Rollover Date or Conversion Date involving
the issuance of Bankers’ Acceptances being so purchased by the Tranche 2
Lenders:

(A) before 8:00 a.m. on such date, the Canadian Facility Agent shall determine
the CDOR Rate and shall obtain quotations from each Tranche 2 Lender that is a
Schedule II Bank or Schedule III Bank of the Discount Rate then applicable to
bankers’ acceptances accepted by such Schedule II Bank or Schedule III Bank in
respect of an issuance of bankers’ acceptances in a comparable amount and with
comparable maturity to the Bankers’ Acceptances proposed to be issued on such
date;

(B) on or about 8:00 a.m. on such date, the Canadian Facility Agent shall
determine the BA Discount Rate applicable to each Tranche 2 Lender and shall
advise each Tranche 2 Lender of the BA Discount Rate applicable to it;

(C) each Tranche 2 Lender shall complete and accept, in accordance with the
Drawdown Notice, Conversion Notice or Rollover Notice delivered by the Company
and advised by the Canadian Facility Agent in connection with such issuance, its
share of the Bankers’ Acceptances to be issued on such date and shall purchase
such Bankers’ Acceptances for its own account at a purchase price which reflects
the BA Discount Rate applicable to such issuance; and

(D) in the case of a Drawdown, each Tranche 2 Lender shall, for same day value
on the Drawdown Date, remit the Discount Proceeds or advance the BA Equivalent
Advance, as the case may be, payable by such Tranche 2 Lender (net of the
acceptance fee payable to such Tranche 2 Lender pursuant to Section 2.05(c)) to
the Canadian Facility Agent for the account of the applicable Borrower; the
Canadian Facility Agent shall make such funds available to the applicable
Borrower for same day value on such date.

(iv) Each Tranche 2 Lender may at any time and from time to time hold, sell,
rediscount or otherwise dispose of any or all Bankers’ Acceptances accepted and
purchased by it for its own account.

 

62



--------------------------------------------------------------------------------

(g) Rollover, Conversion or Payment on Maturity.

(i) In anticipation of the maturity of Bankers’ Acceptances, the Company shall,
subject to and in accordance with the requirements hereof, do one or a
combination of the following with respect to the aggregate face amount at
maturity of all such Bankers’ Acceptances:

(A) (1) deliver to the Canadian Facility Agent a Rollover Notice that the
applicable Borrower intends to draw and present for acceptance on the maturity
date new Bankers’ Acceptances in an aggregate face amount up to the aggregate
amount of the maturing Bankers’ Acceptances and (2) on the maturity date pay to
the Canadian Facility Agent for the account of the Tranche 2 Lenders an
additional amount equal to the difference between the aggregate face amount of
the maturing Bankers’ Acceptances and the Discount Proceeds of such new Bankers’
Acceptances;

(B) (1) deliver to the Canadian Facility Agent a Conversion Notice requesting a
Conversion of the maturing Bankers’ Acceptances to a Canadian Prime Rate Loan
and (2) on the maturity date pay to the Canadian Facility Agent for the account
of the Tranche 2 Lenders an amount equal to the difference, if any, between the
aggregate face amount of the maturing Bankers’ Acceptances and the amount of the
Canadian Prime Rate Loan into which Conversion is requested; or

(C) on the maturity date of the maturing Bankers’ Acceptances, pay to the
Canadian Facility Agent for the account of the Tranche 2 Lenders an amount equal
to the aggregate face amount of such Bankers’ Acceptances.

(ii) If the Company fails to so notify the Canadian Facility Agent or make (or
cause the applicable Borrower to make) such payments on maturity, the Canadian
Facility Agent shall effect a Conversion into a Canadian Prime Rate Loans of the
entire aggregate amount of such maturing Bankers’ Acceptances as if a Conversion
Notice had been given by the Company to the Canadian Facility Agent to that
effect.

(h) Restriction on Rollovers and Conversions. Subject to the other provisions
hereof, Conversions and Rollovers of Bankers’ Acceptances may only occur on the
maturity date thereof.

(i) Rollovers. In order to satisfy the continuing liability of a Borrower to a
Tranche 2 Lender for the face amount of maturing Bankers’ Acceptances of such
Borrower accepted by such Tranche 2 Lender, such Tranche 2 Lender shall receive
and retain for its own account the Discount Proceeds of new Bankers’ Acceptances
issued on a Rollover, and the applicable Borrower shall on the maturity date of
the Bankers’ Acceptances being rolled over pay to the Canadian Facility Agent
for the account of the Tranche 2 Lenders an amount equal to the difference
between the face amount of the maturing Bankers’ Acceptances and the Discount
Proceeds from the new Bankers’ Acceptances, together with the acceptance fees to
which the Tranche 2 Lenders are entitled pursuant to Section 2.05(c).

 

63



--------------------------------------------------------------------------------

(j) Conversions.

(i) Subject to the provisions of this Agreement, the applicable Borrower may
convert the whole or any part of any Type of Tranche 2 Loan into any other Type
of permitted Tranche 2 Loan by giving the Canadian Facility Agent a Conversion
Notice in accordance herewith; provided that:

(A) Conversions of Bankers’ Acceptances may only be made on the last day of the
Interest Period applicable thereto;

(B) the applicable Borrower may not convert a portion only or the whole of an
outstanding Tranche 2 Loan unless both the unconverted portion and converted
portion of such Loan are equal to or exceed the minimum amounts required for
Borrowings or Drawdowns of Loans of the same Type as that portion (as set forth
in Section 2.02 or this Section 2.05); and

(C) a Conversion shall not result in an increase in the Outstanding Amount of a
Tranche 2 Loan, as increases in the Outstanding Amount of a Tranche 2 Loan may
only be effected by Borrowings or Drawdowns.

(ii) In respect of Conversions into Bankers’ Acceptances, in order to satisfy
the continuing liability of a Borrower to the Tranche 2 Lenders for the amount
of the converted Loans of such Borrower, each Tranche 2 Lender shall receive and
retain for its own account the Discount Proceeds of the Bankers’ Acceptances
issued upon such Conversion, and the applicable Borrower shall on the Conversion
Date pay to the Canadian Facility Agent for the account of the Tranche 2 Lenders
an amount equal to the difference between the principal amount of the converted
Loan and the aggregate Discount Proceeds from the Bankers’ Acceptances issued on
such Conversion, together with the acceptance fees to which the Tranche 2
Lenders are entitled pursuant to Section 2.05(c).

(iii) In order to satisfy the continuing liability of a Borrower to the Tranche
2 Lenders for an amount equal to the aggregate face amount of the maturing
Bankers’ Acceptances of such Borrower converted to a Canadian Prime Rate Loan,
the Canadian Facility Agent shall record the obligation of the applicable
Borrower to the Tranche 2 Lenders as Canadian Prime Rate Loans.

(k) Notice to Tranche 2 Lenders. Upon receipt of a Drawdown Notice, Rollover
Notice or Conversion Notice, the Canadian Facility Agent shall promptly notify
the Tranche 2 Lenders of the requested Type of Tranche 2 Loan, the proposed
Drawdown Date, Rollover Date or Conversion Date, each Tranche 2 Lender’s Pro
Rata Share of such Loan and, if applicable, the account of the Canadian Facility
Agent to which each Tranche 2 Lender’s Pro Rata Share is to be credited.

(l) Irrevocability. A Drawdown Notice, Rollover Notice or Conversion Notice
given by the Company hereunder shall be irrevocable and, subject to any options
the Tranche 1 Lenders may have hereunder in regard thereto and the Company and
the applicable Borrower’s rights hereunder in regard thereto, shall obligate the
applicable Borrower to take the action contemplated on the date specified
therein.

 

64



--------------------------------------------------------------------------------

(m) BA Equivalent Advances.

(i) Notwithstanding the foregoing provisions of this Section 2.05, a
Non-Acceptance Lender shall, in lieu of accepting Bankers’ Acceptances of a
Borrower, make a BA Equivalent Advance to such Borrower. The amount of each such
BA Equivalent Advance shall be equal to the Discount Proceeds which would be
realized from a hypothetical sale of those Bankers’ Acceptances which, but for
this Section, such Tranche 2 Lender would otherwise be required to accept as
part of such a Drawdown, Conversion or Rollover of Bankers’ Acceptances. To
determine the amount of such Discount Proceeds, the hypothetical sale shall be
deemed to take place at the BA Discount Rate for such Loan. Any BA Equivalent
Advance shall be made on the relevant Drawdown Date, Rollover Date or Conversion
Date, as the case may be, and shall remain outstanding for the term of the
relevant Bankers’ Acceptances. Concurrent with the making of a BA Equivalent
Advance, a Non-Acceptance Lender shall be entitled to deduct therefrom an amount
equal to the acceptance fee which, but for this Section 2.05(m), such Tranche 2
Lender would otherwise be entitled to receive as part of such Loan. Subject to
Section 2.05(g), upon the maturity date for such Bankers’ Acceptances created
for a Borrower, such Borrower shall pay to each Non-Acceptance Lender the amount
of its BA Equivalent Advance plus interest calculated thereon at the applicable
BA Discount Rate.

(ii) All references herein to “Loans” and “Bankers’ Acceptances” shall, unless
otherwise expressly provided herein or unless the context otherwise requires, be
deemed to include BA Equivalent Advances made by a Non-Acceptance Lender as part
of a Drawdown, Conversion or Rollover of Bankers’ Acceptances.

(n) Termination of Bankers’ Acceptances. If at any time a Tranche 2 Lender
ceases to accept bankers’ acceptances in the ordinary course of its business,
such Tranche 2 Lender shall be deemed to be a “Non-Acceptance Lender” and shall
make BA Equivalent Advances in lieu of accepting Bankers’ Acceptances under this
Agreement.

(o) Borrower Acknowledgments. In the event that any Borrower is marketing its
own Bankers’ Acceptances in accordance with Section 2.05(f), such Borrower
hereby agrees that it shall make its own arrangements for the marketing and sale
of the Bankers’ Acceptances to be issued hereunder and that the Tranche 2
Lenders shall have no obligation nor be responsible in that regard. Each such
Borrower further acknowledges and agrees that the availability of purchasers for
Bankers’ Acceptances requested to be issued hereunder, as well as all risks
relating to the purchasers thereof, are its own risk.

(p) Tranche 2 Cash Collateral.

(i) With respect to the prepayment of unmatured Bankers’ Acceptances it is
agreed that the Company or other applicable Borrower shall provide for the
funding in full of the unmatured Bankers’ Acceptances to be prepaid by paying to
and depositing with the Canadian Facility Agent Tranche 2 Cash Collateral for
each such unmatured Bankers’ Acceptances equal to the face amount payable at
maturity thereof. Section 8.02(d) sets forth certain additional requirements to
deliver Tranche 2 Cash Collateral hereunder in respect of Bankers’ Acceptances.
Such Tranche 2 Cash Collateral shall be applied to satisfy the obligations of
the applicable Borrower for such Bankers’ Acceptances as they mature, and the
Canadian Facility Agent is

 

65



--------------------------------------------------------------------------------

hereby irrevocably directed by the Company and each applicable Borrower to apply
any such Tranche 2 Cash Collateral to such maturing Bankers’ Acceptances. Any
such Tranche 2 Cash Collateral created herein shall not be released to the
Company or applicable Borrower without the consent of the Tranche 2 Lenders;
provided, however, that interest on such deposited amounts shall be for the
account of the Company or applicable Borrower and may be withdrawn by the
Company or applicable Borrower so long as no Default exists. If, after maturity
of the Bankers’ Acceptances for which such Tranche 2 Cash Collateral is held and
application by the Canadian Facility Agent of such Tranche 2 Cash Collateral to
satisfy the obligations of the applicable Borrower(s) hereunder with respect to
all Bankers’ Acceptances prepaid prior to maturity, any interest or other
proceeds of such Tranche 2 Collateral remains, such interest or other proceeds
shall be promptly paid and transferred by the Canadian Facility Agent to the
Company or other applicable Borrower, so long as no Default exists.

(ii) If the Canadian Facility Agent notifies the Company at any time that Total
Tranche 2 Outstandings at any time exceed the Aggregate Tranche 2 Commitments
then in effect as a result of exchange rate fluctuations, then, within two
Business Days after receipt of such notice, the applicable Borrowers shall
prepay Canadian Prime Rate Loans and/or Canadian Swing Line Loans and/or the
Company or applicable Borrower(s) shall provide Tranche 2 Cash Collateral for
the Tranche 2 Loans in an aggregate amount sufficient to reduce such Outstanding
Amount as of such date of payment to an amount not to exceed 100% of the
Aggregate Tranche 2 Commitments then in effect. The Canadian Facility Agent may,
at any time and from time to time after the initial deposit of such Tranche 2
Cash Collateral, request that additional Tranche 2 Cash Collateral be provided
in order to protect against the results of further exchange rate fluctuations.
If after repayment of the Tranche 2 Loans for which such funds are held and
application by the Canadian Facility Agent of such Tranche 2 Cash Collateral to
satisfy all Obligations of the Borrowers hereunder to the Canadian Facility
Agent and the Tranche 2 Lenders with respect to which Tranche 2 Cash Collateral
is being held, any excess remains, such excess shall be promptly paid by the
Canadian Facility Agent to the Company or other applicable Borrower, so long as
no Default then exists.

(iii) As used herein, “Tranche 2 Cash Collateral” means cash or deposit account
balances pledged and deposited with or delivered to the Canadian Facility Agent,
for the benefit of the Tranche 2 Lenders, by the Company or other applicable
Borrower as collateral for the Tranche 2 Loans and Canadian Swing Line Loans,
pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the Canadian Facility Agent (which documents are hereby
consented to by the Tranche 2 Lenders). The Company, or other applicable
Borrower providing such Tranche 2 Cash Collateral hereby grants to the Canadian
Facility Agent, for the benefit of the Tranche 2 Lenders, a security interest in
all such cash, deposit accounts and all balances therein and all proceeds of the
foregoing. Tranche 2 Cash Collateral pursuant to this Section 2.05(p) shall be
maintained in blocked deposit accounts at the Canadian Facility Agent, bearing
interest at rates prevailing at the time of deposit for the account of the
Company or other applicable Borrower.

(q) Reports to Administrative Agent. On the last Business Day of each month, and
on such additional dates as the Administrative Agent shall require, the Canadian
Facility Agent shall provide to the Administrative Agent such information
regarding the outstanding Bankers Acceptances and BA Equivalent Advances (if
any) as the Administrative Agent shall reasonably

 

66



--------------------------------------------------------------------------------

request, in form and substance satisfactory to the Administrative Agent (and in
such standard electronic format as the Administrative Agent shall reasonably
specify), for purposes of the Administrative Agent’s ongoing tracking and
reporting of outstanding Tranche 2 Loans and Canadian Swing Line Loans.

2.06 Prepayments; Termination or Reduction of Commitments.

(a) Each Borrower may, upon notice from the Company to the Administrative Agent,
at any time or from time to time voluntarily prepay Tranche 1 Loans in whole or
in part without premium or penalty; provided that (i) such notice must be
received by the Administrative Agent not later than 9:00 a.m. (A) three Business
Days prior to any date of prepayment of Eurocurrency Rate Loans denominated in
U.S. Dollars, (B) four Business Days (or five, in the case of prepayment of
Tranche 1 Loans denominated in a Special Notice Currency, or prepayment of
Tranche 1 Loans denominated in an Alternative Currency on a day other than the
last day of the applicable Interest Period) prior to any date of prepayment of
Eurocurrency Rate Loans denominated in Alternative Currencies, and (C) on the
date of prepayment of Base Rate Tranche 1 Loans; (ii) any prepayment of
Eurocurrency Rate Loans denominated in U.S. Dollars shall be in a principal
amount of U.S.$1,000,000 or a whole multiple thereof; (iii) any prepayment of
Eurocurrency Rate Loans in Alternative Currencies shall be in a minimum
principal amount of U.S.$1,000,000 or a whole multiple thereof; and (iv) any
prepayment of Base Rate Tranche 1 Loans shall be in a principal amount of
U.S.$500,000 or a whole multiple of U.S.$100,000 in excess thereof or, in each
case, if less, the entire principal amount thereof then outstanding. Each such
notice shall specify the date and amount of such prepayment and the Type(s) of
Tranche 1 Loans to be prepaid and, if Eurocurrency Rate Loans are to be prepaid,
the Interest Period(s) thereof. The Administrative Agent will promptly notify
each Tranche 1 Lender of its receipt of each such notice, and of the amount of
such Tranche 1 Lender’s Pro Rata Share of such prepayment. If such notice is
given by the Company, the applicable Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurocurrency Rate Loan shall be
accompanied by all accrued interest thereon, together with any additional
amounts required pursuant to Section 3.05 (any such additional amounts payable
in respect of an optional prepayment of Tranche 1 Loans denominated in an
Alternative Currency on a day other than the last day of the applicable Interest
Period for such Tranche 1 Loans shall be denominated in U.S. Dollars). Each such
prepayment shall be applied to the Tranche 1 Loans of the Tranche 1 Lenders in
accordance with their respective Pro Rata Shares.

(b) Each Borrower may, upon notice from the Company to the Administrative Agent
and the Canadian Facility Agent, at any time or from time to time voluntarily
prepay Tranche 2 Loans in whole or in part without premium or penalty; provided
that (i) such notice must be received by the Canadian Facility Agent not later
than 9:00 a.m. (A) two Business Days prior to any date of prepayment of Bankers’
Acceptances, and (B) one Business Day prior to the date of prepayment of
Canadian Prime Rate Loans or Canadian Base Rate Loans; (ii) any prepayment of
Bankers’ Acceptances shall be in the amount of Cdn.$1,000,000 or whole multiples
of Cdn.$100,000 in excess thereof; (iii) any prepayment of Canadian Prime Rate
Loans shall be in a principal amount of Cdn.$100,000 or a whole multiples in
excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding; and (iv) any prepayment of Canadian Base Rate Loans shall be
in a principal amount of U.S.$100,000 or a whole multiples in excess thereof or,

 

67



--------------------------------------------------------------------------------

in each case, if less, the entire principal amount thereof then outstanding. A
Bankers’ Acceptance may only be repaid on its maturity unless collateralized in
accordance with Section 2.05(p). If a Banker’s Acceptance is so collateralized,
it shall be defeased for all purposes hereof, shall no longer be deemed to be
outstanding for any purpose hereof or to constitute usage of the Tranche 2
Commitments and the Borrowers and Guarantors shall have no further obligation
with respect thereto (including payment thereof at maturity). Each such notice
shall specify the date and amount of such prepayment and the Type(s) of Tranche
2 Loans to be prepaid and, if Bankers’ Acceptances are to be prepaid, the
Interest Period(s) thereof. The Canadian Facility Agent will promptly notify
each Tranche 2 Lender of its receipt of each such notice, and of the amount of
such Tranche 2 Lender’s Pro Rata Share of such prepayment. If such notice is
given by the Company, the applicable Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Canadian Prime Rate Loan or Canadian Base
Rate Loan shall be accompanied by all accrued interest thereon. Each such
prepayment shall be applied to the Tranche 2 Loans of the Tranche 2 Lenders in
accordance with their respective Pro Rata Shares.

(c) The Company may, upon notice to the U.S. Swing Line Lender (with a copy to
the Administrative Agent), at any time or from time to time, voluntarily prepay
U.S. Swing Line Loans in whole or in part without premium or penalty; provided
that (i) such notice must be received by the U.S. Swing Line Lender and the
Administrative Agent not later than 10:00 a.m. on the date of the prepayment,
and (ii) any such prepayment shall be in a minimum principal amount of
U.S.$100,000. Each such notice shall specify the date and amount of such
prepayment. If such notice is given by the Company, the Company shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.

(d) The Canadian Swing Line Borrower may, upon notice to the Canadian Swing Line
Lender (with a copy to the Canadian Facility Agent), at any time or from time to
time, voluntarily prepay Canadian Swing Line Loans in whole or in part without
premium or penalty; provided that (i) such notice must be received by the
Canadian Swing Line Lender and the Canadian Facility Agent not later than 9:00
a.m. on the date of the prepayment, and (ii) (except as otherwise agreed by the
Canadian Swing Line Lender and the Canadian Facility Agent) any such prepayment
shall be in a minimum principal amount of Cdn.$100,000 (in the case of Canadian
Prime Rate Loans) or U.S.$100,000 (in the case of Canadian Base Rate Loans).
Each such notice shall specify the date and amount of such prepayment. If such
notice is given by the Canadian Swing Line Borrower, the Canadian Swing Line
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.

(e) If the Administrative Agent notifies the Company at any time that the Total
Tranche 1 Outstandings at any time exceed the Aggregate Tranche 1 Commitments
then in effect by an amount greater than U.S.$250,000, then, within two Business
Days after receipt of such notice, the Borrowers shall prepay Tranche 1 Loans
and/or U.S. Swing Line Loans and/or the Company shall provide Tranche 1 Cash
Collateral for the L/C Obligations in an aggregate amount equal to such excess;
provided, however, that the Company shall not be required to provide Tranche 1
Cash Collateral for the L/C Obligations pursuant to this Section 2.06(e) unless
after the prepayment in full of the Tranche 1 Loans and U.S. Swing Line Loans
the Total Tranche 1 Outstandings exceed the Aggregate Tranche 1 Commitments then
in effect.

 

68



--------------------------------------------------------------------------------

(f) The Company may, upon notice to the Administrative Agent, terminate the
Aggregate Tranche 1 Commitments, or from time to time permanently reduce the
Aggregate Tranche 1 Commitments; provided that (i) any such notice shall be
received by the Administrative Agent not later than 9:00 a.m. five Business Days
prior to the date of termination or reduction, (ii) any such partial reduction
shall be in an aggregate amount of U.S.$10,000,000 or any whole multiple of
U.S.$1,000,000 in excess thereof, (iii) the Company shall not terminate or
reduce the Aggregate Tranche 1 Commitments if, after giving effect thereto and
to any concurrent prepayments hereunder, the Total Tranche 1 Outstandings plus
the Alternative Currency Reserve (if any) would exceed the Aggregate Tranche 1
Commitments, and (iv) if, after giving effect to any reduction of the Aggregate
Tranche 1 Commitments, the FLOC Sublimit or the U.S. Swing Line Sublimit exceeds
the amount of the Aggregate Tranche 1 Commitments, such Sublimit shall be
automatically reduced by the amount of such excess. The Administrative Agent
will promptly notify the Tranche 1 Lenders of any such notice of termination or
reduction of the Aggregate Tranche 1 Commitments. The amount of any such
Aggregate Tranche 1 Commitment reduction shall not be applied to the FLOC
Sublimit unless otherwise specified by the Company. Any reduction of the
Aggregate Tranche 1 Commitments shall be applied to the Tranche 1 Commitment of
each Lender according to its Pro Rata Share. All facility fees accrued until the
effective date of any termination of the Aggregate Tranche 1 Commitments shall
be paid on the effective date of such termination.

(g) The Company may, upon notice to the Administrative Agent and the Canadian
Facility Agent, terminate the Aggregate Tranche 2 Commitments, or from time to
time permanently reduce the Aggregate Tranche 2 Commitments; provided that
(i) any such notice shall be received by the Canadian Facility Agent and the
Administrative Agent not later than 9:00 a.m. five Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of U.S.$1,000,000 or any whole multiple of U.S.$100,000 in
excess thereof, (iii) the Company shall not terminate or reduce the Aggregate
Tranche 2 Commitments if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Tranche 2 Outstandings would exceed the
Aggregate Tranche 2 Commitments; and (iv) if, after giving effect to any
reduction of the Aggregate Tranche 2 Commitments, the Canadian Swing Line
Sublimit exceeds the amount of the Aggregate Tranche 2 Commitments, such
Sublimit shall be automatically reduced by the amount of such excess. The
Canadian Facility Agent will promptly notify the Tranche 2 Lenders of any such
notice of termination or reduction of the Aggregate Tranche 2 Commitments. Any
reduction of the Aggregate Tranche 2 Commitments shall be applied to the Tranche
2 Commitment of each Lender according to its Pro Rata Share. All facility fees
accrued until the effective date of any termination of the Aggregate Tranche 2
Commitments shall be paid on the effective date of such termination.

(h) The Aggregate Tranche 1 Commitments also shall be subject to reduction in
accordance with the provisions of Section 2.16.

 

69



--------------------------------------------------------------------------------

2.07 Repayment of Loans.

(a) Each Borrower shall repay to the Tranche 1 Lenders on the Maturity Date the
aggregate principal amount of Tranche 1 Loans made to such Borrower outstanding
on such date.

(b) Each Borrower shall repay to the Tranche 2 Lenders on the Maturity Date the
aggregate principal amount of Canadian Prime Rate Loans and Canadian Base Rate
Loans made to such Borrower outstanding on such date.

(c) Each Borrower shall repay to the Tranche 2 Lenders on the (i) maturity date
for any Bankers’ Acceptance, the aggregate amount of Bankers’ Acceptances of the
Tranche 2 Lenders in favor of such Borrower maturing on such date, subject to
the provisions of Sections 2.05(i) and 2.05(j), and (ii) the Maturity Date, for
each unmatured Bankers’ Acceptance, an amount equal to the face amount payable
at maturity thereof.

(d) The Company shall repay each Canadian Swing Line Loan on the earlier to
occur of (i) the date seven days after the borrowing date therefor and (ii) the
Maturity Date.

(e) The Company shall repay each U.S. Swing Line Loan on the earliest to occur
of (i) the date on which the U.S. Swing Line Lender demands payment for such
U.S. Swing Line Loan, (ii) the date 30 days after the borrowing date therefor
and (iii) the Maturity Date.

2.08 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Tranche 1 Rate plus (in the case of a
Eurocurrency Rate Loan of any Lender which is lent from a Lending Office in the
United Kingdom or a Participating Member State, other than a Eurocurrency Rate
Loan denominated in U.S. Dollars made to any Borrower other than a Foreign
Designated Borrower) the Mandatory Cost; (ii) each Base Rate Tranche 1 Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Tranche 1 Rate; (iii) each Canadian Prime Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Canadian Prime Rate plus the
Applicable Tranche 2 Rate; (iv) each Canadian Base Rate Loan shall bear interest
on the outstanding principal amount thereof from the applicable borrowing date
at a rate per annum equal to the Canadian Base Rate plus the Applicable Tranche
2 Rate; (v) each Canadian Swing Line Loan denominated in U.S. Dollars shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Canadian Base Rate plus the
Applicable Tranche 2 Rate; (vi) each Canadian Swing Line Loan denominated in
Canadian Dollars shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Canadian
Prime Rate plus the Applicable Tranche 2 Rate; and (vii) each U.S. Swing Line
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Tranche 1 Rate.

 

70



--------------------------------------------------------------------------------

(b) If any amount payable by any Borrower under any Loan Document is not paid
when due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws. Furthermore,
while any Event of Default exists, each Borrower shall pay interest on the
principal amount of all outstanding Tranche 1 Loans, U.S. Swing Line Loans,
Tranche 2 Loans and Canadian Swing Line Loans at a fluctuating interest rate per
annum at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws. Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09 Fees. In addition to certain fees described in subsections (i) and (j) of
Section 2.03 and subsection (c) of Section 2.05:

(a) Facility Fee (Tranche 1). The Company shall pay to the Administrative Agent
for the account of each Tranche 1 Lender in accordance with its Pro Rata Share,
a facility fee in U.S. Dollars equal to the Applicable Tranche 1 Rate therefor
times the actual daily amount of the Aggregate Tranche 1 Commitments (or, if the
Aggregate Tranche 1 Commitments have terminated, on the Outstanding Amount of
all Tranche 1 Loans, U.S. Swing Line Loans and L/C Obligations), regardless of
usage. The facility fee under this Section 2.09(a) shall accrue at all times
during the Availability Period (and thereafter so long as any Tranche 1 Loans,
U.S. Swing Line Loans or L/C Obligations remain outstanding), including at any
time during which one or more of the conditions in Article IV is not met, and
shall be due and payable quarterly in arrears on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur after the Closing Date, and on the Maturity Date (and, if applicable,
thereafter on demand). The facility fee shall be calculated quarterly in
arrears, and if there is any change in the Applicable Tranche 1 Rate during any
quarter, the actual daily amount shall be computed and multiplied by the
Applicable Tranche 1 Rate separately for each period during such quarter that
such Applicable Tranche 1 Rate was in effect.

(b) Facility Fee (Tranche 2). The Company shall pay to the Canadian Facility
Agent for the account of each Tranche 2 Lender in accordance with its Pro Rata
Share, a facility fee in U.S. Dollars equal to the Applicable Tranche 2 Rate
therefor times the actual daily amount of the Aggregate Tranche 2 Commitments
(or, if the Aggregate Tranche 2 Commitments have terminated, on the Outstanding
Amount of all Tranche 2 Loans and Canadian Swing Line Loans), regardless of
usage. The facility fee under this Section 2.09(b) shall accrue at all times
during the Availability Period (and thereafter so long as any Tranche 2 Loans or
Canadian Swing Line Loans remain outstanding), including at any time during
which one or more of the conditions in Article IV is not met, and shall be due
and payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Closing Date, and on the Maturity Date (and, if applicable, thereafter on
demand). The facility fee shall be calculated quarterly in arrears, and if there
is any change in

 

71



--------------------------------------------------------------------------------

the Applicable Tranche 2 Rate during any quarter, the actual daily amount shall
be computed and multiplied by the Applicable Tranche 2 Rate separately for each
period during such quarter that such Applicable Tranche 2 Rate was in effect.

(c) Other Fees. (i) The Company shall pay to the Arranger and the Administrative
Agent for their own respective accounts, in U.S. Dollars, fees in the amounts
and at the times specified in the Agent/BAS Fee Letter and in the Issuer Fee
Letter with Bank of America.

(ii) The Company shall pay to the Lenders, in U.S. Dollars or Canadian Dollars,
as applicable, such fees as shall have been separately agreed upon in writing in
the amounts and at the times so specified.

(iii) The foregoing fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

2.10 Computation of Interest and Fees.

(a) Whenever interest is computed based on the Canadian Prime Rate, the Canadian
Base Rate or the Base Rate (when the Base Rate is determined by Bank of
America’s “prime rate”), or the fees due under Section 2.05(c) are computed with
respect to any Bankers’ Acceptances, such computations shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed.
All other computations of fees and interest shall be made on the basis of a
360-day year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year), or, in
the case of interest in respect of Tranche 1 Loans denominated in Alternative
Currencies as to which market practice differs from the foregoing, in accordance
with such market practice. Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid, provided that any Loan
that is repaid on the same day on which it is made shall, subject to
Section 2.12(a), bear interest for one day. For purposes of calculating any fees
due hereunder, in the case of any Escalating Credits issued or outstanding
hereunder, the Aggregate Tranche 1 Commitments will be deemed to be utilized in
respect of such Escalating Credits in the aggregate amount equal to the maximum
aggregate amount available to be drawn under all such Escalating Credits (after
giving effect to all increases).

(b) For the purposes of the Interest Act (Canada), (i) whenever a rate of
interest or fee rate hereunder is calculated on the basis of a year (the “deemed
year”) that contains fewer days than the actual number of days in the calendar
year of calculation, such rate of interest or fee rate shall be expressed as a
yearly rate by multiplying such rate of interest or fee rate by the actual
number of days in the calendar year of calculation and dividing it by the number
of days in the deemed year, (ii) the principle of deemed reinvestment of
interest shall not apply to any interest calculation hereunder and (iii) the
rates of interest stipulated herein are intended to be nominal rates and not
effective rates or yields.

(c) Each determination by an Agent of interest and fees payable by the Company
hereunder shall, in the absence of manifest error, be conclusive and binding
upon all parties hereto. Notwithstanding the foregoing, in the event that, as a
result of any reconciliation of the

 

72



--------------------------------------------------------------------------------

Administrative Agent’s record of outstanding Letters of Credit pursuant to
Section 2.03(n) or otherwise, the Administrative Agent determines that there has
been an underpayment or overpayment of any fees payable by the Company
hereunder, the Administrative Agent shall promptly notify the Company and the
Lenders thereof, and the Company shall pay to the Administrative Agent for the
account of the Tranche 1 Lenders (in the case of any underpayment) or the
Tranche 1 Lenders shall pay to the Administrative Agent for the account of the
Company (in the case of any overpayment), any amount due as a result of such
reconciliation, on the next regularly occurring payment date for such fee.

2.11 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Applicable Agent in the
ordinary course of business. The accounts or records maintained by the
Applicable Agent and each Lender shall be conclusive absent manifest error of
the amount of the Credit Extensions made by the Lenders to the Borrowers and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of the Borrowers
hereunder to pay any amount owing with respect to the Obligations. In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Applicable Agent in respect of such matters, the
accounts and records of the Applicable Agent shall control in the absence of
manifest error. Upon the request of any Lender to a Borrower made through the
Administrative Agent, such Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans to such Borrower in addition to such accounts or records. Each Lender may
attach schedules to a Note and endorse thereon the date, Type (if applicable),
amount, currency and maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in subsection (a), each
Tranche 1 Lender and the Administrative Agent shall maintain in accordance with
its usual practice accounts or records evidencing the purchases and sales by
such Lender of participations in Letters of Credit and U.S. Swing Line Loans. In
the event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Tranche 1 Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error. In addition to the accounts and
records referred to in subsection (a), each Tranche 2 Lender and the Canadian
Facility Agent shall maintain in accordance with its usual practice accounts or
records evidencing the purchases and sales by such Lender of participations in
Canadian Swing Line Loans. In the event of any conflict between the accounts and
records maintained by the Canadian Facility Agent and the accounts and records
of any Tranche 2 Lender in respect of such matters, the accounts and records of
the Canadian Facility Agent shall control in the absence of manifest error.

2.12 Payments Generally; Agent’s Clawback.

(a) All payments to be made by the Borrowers shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein and except with respect to principal of and
interest on Tranche 1 Loans denominated in an Alternative Currency or Tranche 2
Loans, all payments by the Borrowers

 

73



--------------------------------------------------------------------------------

hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in U.S. Dollars and in Same Day Funds not later
than 11:00 a.m. on the date specified herein. Except as otherwise expressly
provided herein, (i) all payments by the Borrowers hereunder with respect to
principal and interest on Tranche 1 Loans denominated in an Alternative Currency
shall be made to the Administrative Agent, for the account of the respective
Tranche 1 Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in such Alternative Currency and in Same Day Funds
not later than the Applicable Time specified by the Administrative Agent on the
dates specified herein, and (ii) all payments by the Borrowers hereunder with
respect to principal and interest on Tranche 2 Loans and other amounts payable
to the Tranche 2 Lenders shall be made to the Canadian Facility Agent, for the
account of the respective Tranche 2 Lenders to which such payment is owed, at
the applicable Canadian Facility Agent’s Office, in Canadian Dollars or U.S.
Dollars, as required hereunder, and in Same Day Funds, not later than 11:00 a.m.
on the dates specified herein. Without limiting the generality of the foregoing,
the Administrative Agent may require that any payments due under this Agreement
in respect of the Tranche 1 Loans be made in the United States. If, for any
reason, any Borrower is prohibited by any Law from making any required payment
hereunder in an Alternative Currency, such Borrower shall make such payment in
U.S. Dollars in the U.S. Dollar Equivalent of the Alternative Currency payment
amount. The Applicable Agent will promptly distribute to each Lender its Pro
Rata Share (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Administrative Agent (i) after 11:00 a.m., in the case
of payments in U.S. Dollars, or (ii) after the Applicable Time specified by the
Administrative Agent in the case of payments in an Alternative Currency, shall
in each case be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue; and all payments received
by the Canadian Facility Agent after 11:00 a.m. shall be deemed received on the
next succeeding Business Day and any applicable interest or fee shall continue
to accrue. If any payment to be made by any Borrower shall come due on a day
other than a Business Day, payment shall be made on the next following Business
Day, and such extension of time shall be reflected in computing interest or
fees, as the case may be.

(b) (i) Unless the Applicable Agent shall have received notice from a Lender
prior to the proposed date of any Committed Borrowing (or, in the case of any
Committed Borrowing of Base Rate Tranche 1 Loans, prior to 9:00 a.m. on the date
of such Committed Borrowing) that such Lender will not make available to the
Applicable Agent such Lender’s share of such Committed Borrowing, the Applicable
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.01, 2.02 or 2.05 (or, in the case of a Committed
Borrowing of Base Rate Tranche 1 Loans, that such Lender has made such share
available in accordance with and at the time required by Section 2.01) and may,
in reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Committed Borrowing available to the Applicable Agent, then
the applicable Lender and the applicable Borrower severally agree to pay to the
Applicable Agent forthwith on demand such corresponding amount in Same Day Funds
with interest thereon, for each day from and including the date such amount is
made available to such Borrower to but excluding the date of payment to the
Applicable Agent, at (A) in the case of a payment to be made by such Lender, the
Overnight Rate and (B) in the case of a payment to be made by such Borrower, the
interest rate applicable to Base Rate

 

74



--------------------------------------------------------------------------------

Loans. If such Borrower and such Lender shall pay such interest to the
Applicable Agent for the same or an overlapping period, the Applicable Agent
shall promptly remit to such Borrower the amount of such interest paid by such
Borrower for such period. If such Lender pays its share of the applicable
Committed Borrowing to the Applicable Agent, then the amount so paid shall
constitute such Lender’s Committed Loan included in such Committed Borrowing.
Any payment by such Borrower shall be without prejudice to any claim such
Borrower may have against a Lender that shall have failed to make such payment
to the Applicable Agent.

(ii) Unless the Applicable Agent shall have received notice from a Borrower
prior to the date on which any payment is due to the Applicable Agent for the
account of the Lenders or any L/C Issuer hereunder that such Borrower will not
make such payment, the Applicable Agent may assume that such Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or such L/C Issuer, as the case may be,
the amount due. In such event, if such Borrower has not in fact made such
payment, then each of the Lenders or the applicable L/C Issuer, as the case may
be, severally agrees to repay to the Applicable Agent forthwith on demand the
amount so distributed to such Lender or such L/C Issuer, in Same Day Funds with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Applicable Agent,
at the Overnight Rate.

(iii) A notice of the Applicable Agent to any Lender or Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.

(c) If any Lender makes available to the Applicable Agent funds for any Loan to
be made by such Lender to any Borrower as provided in the foregoing provisions
of this Article II, and such funds are not made available to such Borrower by
the Applicable Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Applicable Agent shall return such funds (in like funds as received
from such Lender) to such Lender, without interest.

(d) The obligations of the Lenders hereunder to make Committed Loans and to make
payments pursuant to Section 10.04(c), of the Tranche 1 Lenders to fund
participations in Letters of Credit and U.S. Swing Line Loans and of the Tranche
2 Lenders to fund participations in Canadian Swing Line Loans are several and
not joint. The failure of any Lender to make any Committed Loan, to make any
payment under Section 10.04(c) or to fund any such participation on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Committed Loan, to make any payment
under Section 10.04(c) or purchase its participation.

(e) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

2.13 Sharing of Payments.

(a) If any Tranche 1 Lender shall, by exercising any right of setoff or
counterclaim or

 

75



--------------------------------------------------------------------------------

otherwise, obtain payment in respect of any principal of or interest on any of
the Committed Loans made by it, or the participations in L/C Obligations or in
U.S. Swing Line Loans held by it resulting in such Tranche 1 Lender’s receiving
payment of a proportion of the aggregate amount of such Tranche 1 Loans or
participations and accrued interest thereon greater than its pro rata share
thereof as provided herein, then the Tranche 1 Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Tranche 1 Loans and
subparticipations in L/C Obligations and U.S. Swing Line Loans of the other
Tranche 1 Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Tranche 1 Lenders
ratably in accordance with the aggregate amount of principal of and accrued
interest on their respective Tranche 1 Loans and other amounts owing them,
provided that: (i) if any such participations or subparticipations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and (ii) the
provisions of this subsection shall not be construed to apply to (x) any payment
made by a Borrower pursuant to and in accordance with the express terms of this
Agreement or (y) any payment obtained by a Tranche 1 Lender as consideration for
the assignment of or sale of a participation in any of its Tranche 1 Loans or
subparticipations in L/C Obligations or U.S. Swing Line Loans to any assignee or
participant, other than to the Company or any Subsidiary thereof (as to which
the provisions of this subsection shall apply).

(b) If any Tranche 2 Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of the Tranche 2 Loans made by it or in Canadian Swing Line
Loans held by it resulting in such Tranche 2 Lender’s receiving payment of a
proportion of the aggregate amount of such Tranche 2 Loans or participations and
accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Tranche 2 Lender receiving such greater proportion shall
(a) notify the Agents of such fact, and (b) purchase (for cash at face value)
participations in the Tranche 2 Loans and subparticipations in Canadian Swing
Line Loans of the other Tranche 2 Lenders, or make such other adjustments as
shall be equitable, so that the benefit of all such payments shall be shared by
the Tranche 2 Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Tranche 2 Loans and other
amounts owing them, provided that: (i) if any such participations or
subparticipations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations or subparticipations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and (ii) the provisions of this subsection shall not be
construed to apply to (x) any payment made by a Borrower pursuant to and in
accordance with the express terms of this Agreement or (y) any payment obtained
by a Tranche 2 Lender as consideration for the assignment of or sale of a
participation in any of its Tranche 2 Loans or Canadian Swing Line Loans to any
assignee or participant, other than to the Company or any Subsidiary thereof (as
to which the provisions of this subsection shall apply).

(c) Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.

 

76



--------------------------------------------------------------------------------

2.14 Designated Borrowers.

(a) Effective as of the date hereof, Jacobs France S.A.S., Gibb Holdings
Limited, Jacobs U.K. Holdings Limited, Jacobs Engineering U.K. Limited and
JacobsGIBB Limited, each a Material Subsidiary of the Company, shall each be a
“Designated Borrower” hereunder and may receive Tranche 1 Loans for its account
on the terms and conditions set forth in this Agreement; and Jacobs Canada Inc.,
a Material Subsidiary of the Company, shall be a “Designated Borrower” hereunder
and may receive Tranche 2 Loans and Canadian Swing Line Loans for its account on
the terms and conditions set forth in this Agreement. The Company may at any
time, upon not less than 15 Business Days’ notice from the Company to the
Administrative Agent (or such shorter period as may be agreed by the
Administrative Agent in its sole discretion), designate any additional Material
Subsidiary of the Company (an “Applicant Borrower”) as a Designated Borrower to
receive Tranche 1 Loans, or as a Designated Borrower to receive Tranche 2 Loans
and, if specified, Canadian Swing Line Loans hereunder, by delivering to the
Administrative Agent (which shall promptly deliver counterparts thereof to each
Tranche 1 Lender or Tranche 2 Lender, as applicable) (i) a duly executed notice
and agreement in substantially the form of Exhibit H (a “Designated Borrower
Request and Assumption Agreement”), and (ii) if such Subsidiary is a Foreign
Designated Borrower, cause such Subsidiary to execute and deliver to the
Administrative Agent an accession agreement in the form of Annex 1 to the
Foreign Designated Borrower Guaranty, appropriately completed; provided that
(A) the Foreign Designated Borrower Guaranty to be executed and delivered by any
Foreign Designated Borrower may contain such modifications thereto as the
Administrative Agent (in consultation with the Canadian Facility Agent in the
case of Canadian legal issues) shall deem necessary or appropriate to take into
account any legal restrictions of the jurisdiction in which such Foreign
Designated Borrower is organized, and (B) no Foreign Designated Borrower will be
required to execute and deliver the Foreign Designated Borrower Guaranty in the
event the Administrative Agent determines in its reasonable discretion and after
consultation with the Company (and with the Canadian Facility Agent in the case
of Canadian legal issues) and the concurrence of the Required Lenders that as a
result of any such legal restrictions such execution and delivery is not
commercially feasible. The parties hereto acknowledge and agree that prior to
any Applicant Borrower becoming entitled to utilize the credit facilities
provided for herein the Agents and the Lenders shall have received such
supporting resolutions, incumbency certificates, opinions of counsel and other
documents or information, in form, content and scope reasonably satisfactory to
the Administrative Agent, as may be required by the Agents or the Required
Lenders in their sole discretion, and Notes signed by such new Borrowers to the
extent any Lenders so require. If the Agents and the Required Tranche 1 Lenders
agree, in the case of an Applicant Borrower designated to receive Tranche 1
Loans, or the Agents and the Required Tranche 2 Lenders agree, in the case of an
Applicant Borrower designated to receive Tranche 2 Loans, that an Applicant
Borrower shall be entitled to receive Loans hereunder, then promptly following
receipt of all such requested resolutions, incumbency certificates, opinions of
counsel and other documents or information, the Administrative Agent shall send
a notice in substantially the form of Exhibit I (a “Designated Borrower
Notice”) to the Company, the Canadian Facility Agent and the Lenders specifying
the effective date upon which the Applicant Borrower shall constitute a
Designated Borrower for purposes hereof, whereupon each of the Lenders agrees to
permit such Designated Borrower to receive Loans hereunder, on the terms and
conditions set forth herein, and each of the parties agrees that such Designated
Borrower otherwise shall be a Borrower for all purposes of this Agreement;
provided that no Committed Loan Notice or Letter

 

77



--------------------------------------------------------------------------------

of Credit Application may be submitted by or on behalf of such Designated
Borrower until the date five Business Days after such effective date; provided
further, that effective as of the date hereof, the Required Tranche 1 Lenders
approve each of the following Material Subsidiaries as a “Designated Borrower”
to receive Tranche 1 Loans, subject to satisfaction of the other conditions set
forth in this Section 2.14: Jacobs Nederland B.V., Jacobs Engineering Espana,
S.L., Jacobs Engineering Inc., Jacobs Engineering Singapore Pte. Ltd., Jacobs
Engineering Ireland Limited, Jacobs Serete S.A.S., and Jacobs Switzerland GmbH.

(b) Without limiting any rights, powers and remedies of the Administrative Agent
on behalf of the L/C Issuers and the Agents and the Lenders under the
Guaranties, (i) each of the Company and each Domestic Designated Borrower agrees
that it is jointly and severally liable to the Agents, the L/C Issuers and the
Lenders for the payment of all Obligations of all other Borrowers, including
Foreign Designated Borrowers, and that such liability is independent of the
Obligations of the other Borrowers, (ii) each Foreign Designated Borrower agrees
that it is jointly and severally liable to the Agents, the L/C Issuers and the
Lenders for the payment of all Obligations of all other Foreign Designated
Borrowers and that such liability is independent of the Obligations of the
Company, the Domestic Designated Borrowers and the other Foreign Designated
Borrowers, and (iii) each Agent, L/C Issuer and Lender agrees that no Foreign
Designated Borrower is liable to the Agents, the L/C Issuers or the Lenders for
the payment of any Obligations of the Company or any Domestic Designated
Borrower.

(c) Each Subsidiary of the Company that is or becomes a “Designated Borrower”
pursuant to this Section 2.14 hereby irrevocably appoints the Company as its
agent for all purposes relevant to this Agreement and each of the other Loan
Documents, including (i) the giving and receipt of notices, (ii) the execution
and delivery of all documents, instruments and certificates contemplated herein
and all modifications hereto, and (iii) the receipt of the proceeds of any Loans
made by the Lenders, to any such Designated Borrower hereunder. Any
acknowledgment, consent, direction, certification or other action which might
otherwise be valid or effective only if given or taken by all Borrowers, or by
each Borrower acting singly, shall be valid and effective if given or taken only
by the Company, whether or not any such other Borrower joins therein. Any
notice, demand, consent, acknowledgement, direction, certification or other
communication delivered to the Company in accordance with the terms of this
Agreement shall be deemed to have been delivered to each Designated Borrower.

(d) The Company may from time to time, upon not less than 15 Business Days’
notice from the Company to the Administrative Agent (or such shorter period as
may be agreed by the Administrative Agent in its sole discretion), terminate a
Designated Borrower’s status as such, provided that there are no outstanding
Loans payable by such Designated Borrower, or other amounts payable by such
Designated Borrower on account of any Loans made to it, as of the effective date
of such termination. The Administrative Agent will promptly notify the Canadian
Facility Agent and the Lenders of any such termination of a Designated
Borrower’s status.

2.15 Increase in Commitments.

(a) Provided there exists no Default, upon notice to the Administrative Agent
(which shall promptly notify the Canadian Facility Agent and the Lenders), the
Company may from time

 

78



--------------------------------------------------------------------------------

to time request an increase in the Aggregate Tranche 1 Commitments and/or the
Aggregate Tranche 2 Commitments by an amount (for all such requests) not
exceeding U.S.$150,000,000; provided that (i) any such request for an increase
shall be in a minimum amount of U.S.$10,000,000 or a whole multiple of
U.S.$1,000,000 in excess thereof (in the case of the Tranche 1 Commitments) and
U.S.$10,000,000 or a whole multiple of U.S.$1,000,000 in excess thereof (in the
case of the Tranche 2 Commitments), and (ii) the Company may make a maximum of
three such requests from the Closing Date to the Maturity Date. At the time of
sending such notice, the Company (in consultation with the Administrative Agent)
shall specify the time period within which each Lender is requested to respond
(which shall in no event be less than ten Business Days from the date of
delivery of such notice to the Lenders). Each Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its applicable Commitment and, if so, whether by an amount equal to,
greater than, or less than its Pro Rata Share of such requested increase. Any
Lender not responding within such time period shall be deemed to have declined
to increase its Commitment. The Administrative Agent shall notify the Canadian
Facility Agent, the Company and each Lender of the Lenders’ responses to each
request made hereunder. To achieve the full amount of a requested increase, the
Company may also invite additional Eligible Assignees to become Lenders pursuant
to a joinder agreement in form and substance satisfactory to the Administrative
Agent (and the Canadian Facility Agent, for any joinder agreements in respect of
additional Eligible Assignees proposed by the Company to become a Tranche 2
Lender).

(b) If the Aggregate Tranche 1 Commitments or the Aggregate Tranche 2
Commitments shall be increased in accordance with this Section, the
Administrative Agent (in consultation with the Canadian Facility Agent in the
case of the Aggregate Tranche 2 Commitments) and the Company shall determine the
effective date (the “Increase Effective Date”) and the final allocation of such
increase occurring at such time. The Administrative Agent shall promptly notify
the Company, the Canadian Facility Agent and the Lenders of the final allocation
of such increase and the Increase Effective Date. As a condition precedent to
such increase, the Company shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of such Loan
Party (i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (ii) in the case of the Company,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct on and as of the Increase Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and except that for purposes of this Section 2.15, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to subsections (a) and
(b), respectively, of Section 6.01, and (B) no Default exists. The Borrowers
shall prepay any Tranche 1 Loans or Tranche 2 Loans, as the case may be,
outstanding on the Increase Effective Date (and pay any additional amounts
required pursuant to Section 3.05 and provide any Tranche 2 Cash Collateral
required under Section 2.05(p)) to the extent necessary to keep the outstanding
Tranche 1 Loans or Tranche 2 Loans, as the case may be, ratable with any revised
Pro Rata Shares arising from any nonratable increase in the Commitments under
this Section.

 

79



--------------------------------------------------------------------------------

(c) This Section shall supersede any provisions in Sections 2.13 or 10.01 to the
contrary.

2.16 Redesignation of Commitments.

(a) Provided there exists no Default, upon notice to the Administrative Agent
(which shall promptly notify the Canadian Facility Agent and the Lenders), the
Company may from time to time request a redesignation of all or any portion of
any Tranche 1 Commitment of any Lender as a Tranche 2 Commitment; provided that
(i) any such request for a redesignation shall be in a minimum amount of
U.S.$10,000,000 in the aggregate or a whole multiple of U.S.$5,000,000 in excess
thereof for all applicable Tranche 1 Lenders, and (ii) the Company may provide
notices of a maximum of five such aggregate reallocations from the Closing Date
to the Maturity Date. At the time of sending such notice, the Company (in
consultation with the Administrative Agent) shall specify the time period within
which the applicable Tranche 1 Lenders are requested to respond (which shall in
no event be less than ten Business Days from the date of delivery of such notice
to any such Lenders). Each such Tranche 1 Lender shall notify the Administrative
Agent within such time period whether or not it agrees to redesignate its
Tranche 1 Commitment and, if so, whether by an amount equal to, greater than, or
less than the requested amount of such redesignation. Any Tranche 1 Lender not
responding within such time period shall be deemed to have declined to
redesignate its Tranche 1 Commitment. The Administrative Agent shall notify the
Canadian Facility Agent, the Company and each Lender of the applicable Tranche 1
Lenders’ responses to each request made hereunder.

(b) If all or any portion of any of the Tranche 1 Commitments shall be
redesignated as Tranche 2 Commitments in accordance with this Section, the
Administrative Agent (in consultation with the Canadian Facility Agent) and the
Company shall determine the effective date (the “Reallocation Effective Date”)
and the final allocation of the decrease in Tranche 1 Commitments and increase
in Tranche 2 Commitments occurring at such time. The Administrative Agent shall
promptly notify the Company, the Canadian Facility Agent and the Lenders of the
final allocation of such decrease and related increase and the Reallocation
Effective Date. As a condition precedent to such decrease and related increase,
the Company shall deliver to the Administrative Agent a certificate of each Loan
Party dated as of the Reallocation Effective Date (in sufficient copies for each
Lender) signed by a Responsible Officer of such Loan Party (i) certifying and
attaching the resolutions adopted by such Loan Party approving or consenting to
such increase, and (ii) in the case of the Company, certifying that, before and
after giving effect to such increase, (A) the representations and warranties
contained in Article V and the other Loan Documents are true and correct on and
as of the Reallocation Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Section 2.16, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to subsections (a) and (b), respectively,
of Section 6.01, and (B) no Default exists.

(c) In connection with a redesignation of Tranche 1 Commitments pursuant to this
Section 2.16, to the extent necessary to ensure that any Tranche 1 Lender
participating in a redesignation does not hold Tranche 1 Loans in excess of its
remaining Tranche 1 Commitment

 

80



--------------------------------------------------------------------------------

(if any) and to keep the outstanding Tranche 1 Loans and participations in U.S.
Swing Line Loans or L/C Obligations ratable with any revised Pro Rata Shares
arising from any nonratable redesignation of Tranche 1 Commitments under this
Section, the parties shall take one or more of the following actions, effective
the Reallocation Effective Date: (i) the Tranche 1 Lenders shall assign on the
Reallocation Effective Date, without recourse, to the other Tranche 1 Lenders,
such portion of the Tranche 1 Loans as shall be necessary to effectuate such
adjustments, and the Company shall pay any additional amounts required pursuant
to Section 3.05 as shall be required in connection therewith; (ii) after giving
effect to any such assignments, the Company shall make such prepayments
hereunder (together with accrued interest and any additional amounts required
pursuant to Section 3.05) of the Tranche 1 Loans of each Tranche 1 Lender
participating in a requested redesignation, as shall additionally be necessary;
and (iii) if any U.S. Swing Line Loans or L/C Obligations shall be outstanding
on the Reallocation Effective Date, after giving effect to the redesignation,
the remaining Tranche 1 Lenders shall purchase and assume participations in L/C
Obligations or U.S. Swing Line Loans, as the case may be, as shall be necessary
to take into account the adjusted Pro Rata Shares of such Tranche 1 Lenders. In
connection therewith, the affected Tranche 1 Lenders shall execute and deliver
Assignment and Assumptions with respect to the Tranche 1 Lenders’ Tranche 1
Commitments and outstanding Tranche 1 Loans and participations in L/C
Obligations and U.S. Swing Line Loans as shall be necessary to effectuate this
Section 2.16(c). All facility fees and Letter of Credit fees accrued until the
effective date of any redesignation of the Aggregate Tranche 1 Commitments shall
be paid on the Reallocation Effective Date to the applicable Tranche 1 Lenders.

(d) The Company shall not redesignate any Tranche 1 Commitments if, after giving
effect thereto and to any concurrent prepayments hereunder, the Total Tranche 1
Outstandings plus the Alternative Currency Reserve (if any) would exceed the
Aggregate Tranche 1 Commitments. If, after giving effect to any redesignation of
the Aggregate Tranche 1 Commitments, the FLOC Sublimit or the U.S. Swing Line
Sublimit exceeds the amount of the Aggregate Tranche 1 Commitments, such
Sublimit shall be automatically reduced by the amount of such excess. The amount
of any decrease in the Aggregate Tranche 1 Commitments shall not be applied to
the FLOC Sublimit unless otherwise specified by the Company.

(e) The Company also shall not redesignate any Tranche 1 Commitment in respect
of a Lender that is not a Schedule I Bank, a Schedule II Bank, a Schedule III
Bank or another Person who is a resident of Canada or otherwise not subject to
withholding tax for purposes of the Income Tax Act (Canada) and the regulations
promulgated thereunder.

(f) The Company and Tranche 1 Lenders shall execute and deliver such further
documents, in form, content and scope reasonably satisfactory to the Agents, and
take such further action, as either Agent shall reasonably request to accomplish
such redesignation and the purposes of this Section 2.16

(g) This Section shall supersede any provisions in Sections 2.13 or 10.01 to the
contrary.

 

81



--------------------------------------------------------------------------------

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the respective Borrowers hereunder or under any other Loan
Document shall be made free and clear of and without reduction or withholding
for any Indemnified Taxes or Other Taxes, provided that if the applicable
Borrower shall be required by applicable law to deduct any Indemnified Taxes
(including any Other Taxes) from such payments, then (i) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Agent, Lender or L/C Issuer, as the case may be, receives an amount equal to
the sum it would have received had no such deductions been made, (ii) such
Borrower shall make such deductions and (iii) such Borrower shall timely pay the
full amount deducted to the relevant Governmental Authority in accordance with
applicable law.

(b) Payment of Other Taxes by the Borrowers. Without limiting the provisions of
subsection (a) above, each Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(c) Indemnification by the Borrowers. Each Borrower shall indemnify each of the
Agents, Lenders and L/C Issuers, within 10 days after demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes
or Other Taxes imposed or asserted on or attributable to amounts payable under
this Section) paid by either Agent, any Lender or any L/C Issuer, as the case
may be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to a
Borrower by the Canadian Facility Agent, any Lender or any L/C Issuer (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of the Canadian Facility Agent, any Lender or any L/C
Issuer, shall be conclusive absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Borrower to a Governmental Authority,
such Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(e) Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which a
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Company (with a copy to the Administrative Agent), at the
time or times prescribed by applicable law or reasonably requested by the
Company or the Applicable Agent, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if requested by the Company or the

 

82



--------------------------------------------------------------------------------

Applicable Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Company or the Applicable Agent as
will enable the Company or the Applicable Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.

Without limiting the generality of the foregoing, in the event that a Borrower
is resident for tax purposes in the United States, any Foreign Lender shall
deliver to Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Company or the Administrative Agent, but only
if such Foreign Lender is legally entitled to do so), whichever of the following
is applicable:

(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(ii) duly completed copies of Internal Revenue Service Form W-8ECI,

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the
applicable Borrower within the meaning of section 881(c)(3)(B) of the Code, or
(C) a “controlled foreign corporation” described in section 881(c)(3)(C) of the
Code and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or

(iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Company to determine the withholding or deduction
required to be made.

Without limiting the obligations of the Lenders set forth above regarding
delivery of certain forms and documents to establish each Lender’s status for
U.S. withholding tax purposes, each Lender agrees promptly to deliver to the
Administrative Agent or the Company, as the Applicable Agent or the Company
shall reasonably request, on or prior to the Closing Date, and in a timely
fashion thereafter, such other documents and forms required by any relevant
taxing authorities under the Laws of any other jurisdiction, duly executed and
completed by such Lender, as are required under such Laws to confirm such
Lender’s entitlement to any available exemption from, or reduction of,
applicable withholding taxes in respect of all payments to be made to such
Lender outside of the U.S. by the Borrowers pursuant to this Agreement or
otherwise to establish such Lender’s status for withholding tax purposes in such
other jurisdiction. Each Lender shall promptly (i) notify the Administrative
Agent of any change in circumstances which would modify or render invalid any
such claimed exemption or reduction, and (ii) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any such jurisdiction
that any Borrower make any deduction or withholding for taxes from amounts
payable to such Lender.

 

83



--------------------------------------------------------------------------------

Additionally, each of the Borrowers shall promptly deliver to the Administrative
Agent or any Lender, as the Applicable Agent or such Lender shall reasonably
request, on or prior to the Closing Date, and in a timely fashion thereafter,
such documents and forms required by any relevant taxing authorities under the
Laws of any jurisdiction, duly executed and completed by such Borrower, as are
required to be furnished by such Lender or the Applicable Agent under such Laws
in connection with any payment by the Administrative Agent or any Lender of
Taxes or Other Taxes, or otherwise in connection with the Loan Documents, with
respect to such jurisdiction.

(f) Treatment of Certain Refunds. If either Agent, any Lender or any L/C Issuer
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by any Borrower or with
respect to which any Borrower has paid additional amounts pursuant to this
Section 3.01, it shall pay to such Borrower an amount equal to such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by
such Borrower under this Section with respect to the Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of such Agent, such
Lender or such L/C Issuer, as the case may be, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that each Borrower, upon the request of such Agent, such
Lender or such L/C Issuer, agrees to repay the amount paid over to such Borrower
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to such Agent, such Lender or such L/C Issuer in the
event such Agent, such Lender or such L/C Issuer is required to repay such
refund to such Governmental Authority. This subsection shall not be construed to
require either Agent, any Lender or any L/C Issuer to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to any Borrower or any other Person.

(g) Sale or Discount of Bankers’ Acceptances. Notwithstanding anything to the
contrary in this Section 3.01, in no event shall any Borrower be required to pay
any additional amount to any Person under this Section 3.01 if the requirement
to make such payment results from or arises in connection with the sale or
discount of a Bankers’ Acceptance by a Tranche 2 Lender as contemplated by
Section 2.05(f)(iv).

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to accept, fund or maintain Bankers’
Acceptances, or to make, maintain or fund Eurocurrency Rate Loans (whether
denominated in U.S. Dollars or an Alternative Currency) or other Tranche 2
Loans, or to determine or charge interest rates based upon the Eurocurrency
Rate, or any Governmental Authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or to take deposits of, U.S.
Dollars, Canadian Dollars or any Alternative Currency in the applicable
interbank market, then, on notice thereof by such Lender to the Company through
the Administrative Agent, any obligation of such Lender (i) to make or continue
Eurocurrency Rate Loans in the affected currency or currencies or, in the case
of Eurocurrency Rate Loans in U.S. Dollars, to convert Base Rate Tranche 1 Loans
to Eurocurrency Rate Loans, or (ii) to accept, fund or maintain Bankers’
Acceptances or to make, maintain or continue other Tranche 2 Loans, shall be
suspended until such Lender notifies the Applicable Agent and the Company that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, the Borrowers shall, (A) upon demand from the affected
Tranche 1

 

84



--------------------------------------------------------------------------------

Lender (with a copy to the Administrative Agent), prepay or, if applicable and
the affected Tranche 1 Loans are denominated in U.S. Dollars, convert all such
Eurocurrency Rate Loans of such Tranche 1 Lender to Base Rate Loans, either on
the last day of the Interest Period therefor, if such Tranche 1 Lender may
lawfully continue to maintain such Eurocurrency Rate Loans to such day, or
immediately, if such Tranche 1 Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans; and (B) upon demand from the affected Tranche 2 Lender
(with a copy to the Canadian Facility Agent), prepay or convert all such Tranche
2 Loans of such Tranche 2 Lender to Tranche 2 Loans of another Type, either on
the last day of the Interest Period therefor (in respect of any Bankers’
Acceptances), if such Tranche 2 Lender may lawfully continue to maintain such
Bankers’ Acceptances to such day, or immediately, if such Tranche 2 Lender may
not lawfully continue to maintain such Bankers’ Acceptances or in the case of
Canadian Prime Rate Advances. Upon any such prepayment or conversion, the
Borrowers shall also pay accrued interest on the amount so prepaid or converted.

3.03 Inability to Determine Rates.

(a) If the Required Tranche 1 Lenders determine that for any reason in
connection with any request for a Eurocurrency Rate Loan or a conversion to or
continuation thereof that (i) deposits (whether in U.S. Dollars or an
Alternative Currency) are not being offered to banks in the applicable offshore
interbank market for such currency for the applicable amount and Interest Period
of such Eurocurrency Rate Loan, (ii) adequate and reasonable means do not exist
for determining the Eurocurrency Rate for any requested Interest Period with
respect to a proposed Eurocurrency Rate Loan (whether denominated in U.S.
Dollars or an Alternative Currency), or (iii) the Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan does
not adequately and fairly reflect the cost to such Tranche 1 Lenders of funding
such Eurocurrency Rate Loan, the Administrative Agent will promptly so notify
the Company and each Tranche 1 Lender. Thereafter, the obligation of the Tranche
1 Lenders to make or maintain Eurocurrency Rate Loans in the affected currency
or currencies shall be suspended until the Administrative Agent (upon the
instruction of the Required Tranche 1 Lenders) revokes such notice. Upon receipt
of such notice, the Company may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans in the affected
currency or currencies or, failing that, will be deemed to have converted such
request into a request for a Tranche 1 Borrowing of Base Rate Loans in the
amount specified therein.

(b) If the Required Tranche 2 Lenders determine that for any reason in
connection with any request for a Bankers’ Acceptance or a Conversion to or
Rollover thereof that (i) there no longer exists an active market for bankers’
acceptances accepted by the Tranche 2 Lenders, or (ii) the Discount Rate does
not accurately reflect the discount rate which would be applicable to a sale of
Bankers’ Acceptances in the market, the Canadian Facility Agent will promptly so
notify the Company and each Tranche 2 Lender. Thereafter, the obligation of the
Tranche 2 Lenders to make or maintain Bankers’ Acceptances or BA Equivalent
Advances shall be suspended until the Canadian Facility Agent (upon the
instruction of the Required Tranche 2 Lenders) revokes such notice. Upon receipt
of such notice, the Company may revoke any pending Drawdown Notice, Conversion
Notice or Rollover Notice, and (A) any outstanding Drawdown Notice requesting a
Tranche 2 Loan by way of Bankers’ Acceptances or BA Equivalent Advances shall be
deemed to be a Drawdown Notice requesting a Tranche 2 Loan by way of Canadian
Prime Rate Loans in

 

85



--------------------------------------------------------------------------------

the amount specified in the original Drawdown Notice; (B) any outstanding
Rollover Notice requesting a Rollover of a Tranche 2 Loan by way of Bankers’
Acceptances or BA Equivalent Advances, shall be deemed to be a Conversion Notice
requesting a Conversion of such Tranche 2 Loan into a Tranche 2 Loan by way of
Canadian Prime Rate Loans, and (C) any outstanding Conversion Notice requesting
a Conversion into a Tranche 2 Loan by way of Bankers’ Acceptances or BA
Equivalent Advances, shall be deemed to be withdrawn.

3.04 Increased Cost and Reduced Return; Capital Adequacy.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except (A) any reserve requirement contemplated by Section 3.04(e) and (B) the
requirements of the Bank of England and the Financial Services Authority or the
European Central Bank reflected in the Mandatory Cost, other than as set forth
below) or any L/C Issuer;

(ii) subject any Lender or any L/C Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit, any Bankers’ Acceptance accepted by it or any Eurocurrency Rate Loan
or other Tranche 2 Loan made by it or, or change the basis of taxation of
payments to such Lender or the L/C Issuer in respect thereof (except for
Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition of,
or any change in the rate of, any Excluded Tax payable by such Lender or L/C
Issuer);

(iii) result in the Mandatory Cost, as calculated hereunder, not representing
the cost to any Lender of complying with the requirements of the Bank of England
and/or the Financial Services Authority or the European Central Bank in relation
to its making, funding or maintaining Eurocurrency Rate Loans; or

(iv) impose on any Lender or any L/C Issuer, the Canadian money market or the
London interbank market any other condition, cost or expense affecting this
Agreement or Eurocurrency Rate Loans or Tranche 2 Loans made or funded by such
Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, funding or maintaining any Eurocurrency Rate Loan or Tranche 2
Loan (or of maintaining its obligation to make any such Loan), or to increase
the cost to such Lender or L/C Issuer of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or L/C Issuer hereunder (whether of
principal, interest or any other amount) then, upon request of such Lender or
L/C Issuer, the Company will pay (or cause the applicable Designated Borrower to
pay) to such Lender or L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or L/C Issuer, as the case may be, for
such additional costs incurred or reduction suffered.

 

86



--------------------------------------------------------------------------------

(b) Capital Requirements. If any Lender or L/C Issuer determines that any Change
in Law affecting such Lender or L/C Issuer or any Lending Office of such Lender
or such Lender’s or such L/C Issuer’s holding company, if any, regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s or such L/C Issuer’s capital or on the capital of such Lender’s or such
L/C Issuer’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit held by, such Lender, or the Letters of Credit issued by such L/C Issuer,
to a level below that which such Lender or such L/C Issuer or such Lender’s or
such L/C Issuer’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such L/C Issuer’s policies and the
policies of such Lender’s or such L/C Issuer’s holding company with respect to
capital adequacy), then from time to time the Company will pay (or cause the
applicable Designated Borrower to pay) to such Lender or such L/C Issuer, as the
case may be, such additional amount or amounts as will compensate such Lender or
such L/C Issuer or such Lender’s or such L/C Issuer’s holding company for any
such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or any L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or such
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Company shall be
conclusive absent manifest error. The Company shall pay (or cause the applicable
Designated Borrower to pay) such Lender or such L/C Issuer, as the case may be,
the amount shown as due on any such certificate within 10 days after receipt
thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that no Borrower shall be required
to compensate a Lender or L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or such L/C Issuer, as the case
may be, notifies the Company of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or such L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

(e) Additional Reserve Requirements. The Company shall pay (or cause the
applicable Designated Borrower to pay) to each Lender, (i) as long as such
Lender shall be required to maintain reserves with respect to liabilities or
assets consisting of or including Eurocurrency funds or deposits (currently
known as “Eurocurrency liabilities”), additional interest on the unpaid
principal amount of each Eurocurrency Rate Loan equal to the actual costs of
such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), and (ii) as long
as such Lender shall be required to comply with any reserve ratio requirement or
analogous requirement of any other central banking or financial regulatory
authority imposed in respect of the funding or maintenance of the Tranche 1
Commitments, the Eurocurrency Rate Loans, the Tranche 2 Commitments or the
Tranche 2 Loans, such additional costs (expressed as a percentage per annum and
rounded upwards, if necessary, to the nearest five decimal places) equal to the
actual costs allocated to such Commitment or Loan by such Lender (as determined
by such Lender in good faith, which

 

87



--------------------------------------------------------------------------------

determination shall be conclusive), which in each case shall be due and payable
on each date on which interest is payable on any such Loan, provided the Company
shall have received at least ten days’ prior notice (with a copy to the
Applicable Agent) of such additional interest costs from such Lender. If a
Lender fails to give notice ten days prior to the relevant Interest Payment
Date, such additional interest or costs shall be due and payable ten days from
receipt of such notice.

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Applicable Agent) from time to time, the Company shall promptly compensate (or
cause the applicable Designated Borrower to compensate) such Lender for and hold
such Lender harmless from any loss, cost or expense incurred by it as a result
of:

(a) any continuation, Conversion, Rollover, payment or prepayment of any Loan
other than a Base Rate Loan, a Canadian Base Rate Loan or a Canadian Prime Rate
Loan on a day other than the last day of the Interest Period for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) the prepayment of any outstanding Bankers’ Acceptance before the maturity
date of such Bankers’ Acceptance;

(c) any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue, roll over or convert any
Loan other than a Base Rate Loan, a Canadian Base Rate Loan or a Canadian Prime
Rate Loan on the date or in the amount notified by the Company or the applicable
Designated Borrower;

(d) any failure by any Borrower to make payment of any Loan or drawing under any
Letter of Credit (or interest due thereon) denominated in an Alternative
Currency or Canadian Dollars on its scheduled due date or any payment thereof in
a different currency; or

(e) any assignment of a Eurocurrency Rate Loan or Bankers’ Acceptance on a day
other than the last day of the Interest Period therefor as a result of a request
by the Company pursuant to Section 2.16 or 10.14;

excluding, however, any loss of anticipated profits, but including any foreign
exchange losses and any loss or expense arising from the liquidation or
reemployment of funds obtained by it to maintain such Loan, from fees payable to
terminate the deposits from which such funds were obtained or from the
performance of any foreign exchange contract. The Company shall also pay (or
cause the applicable Designated Borrower to pay) any customary administrative
fees charged by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Company (or the applicable
Designated Borrower) to the Lenders under this Section 3.05, each Tranche 1
Lender shall be deemed to have funded each Eurocurrency Rate Loan made by it at
the Eurocurrency Rate for such Loan by a matching deposit or other borrowing in
the offshore interbank market for such currency for a comparable amount and for
a comparable period, whether or not such Eurocurrency Rate Loan was in fact so
funded.

 

88



--------------------------------------------------------------------------------

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or any Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Company hereby agrees to pay (or to cause
the applicable Designated Borrower to pay) all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Company may replace such Lender in accordance with
Section 10.14.

3.07 Survival. All of the Borrowers’ obligations under this Article III shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder.

ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Initial Credit Extension. The obligation of each Lender to
make its initial Credit Extension hereunder is subject to satisfaction of the
following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date or immediately prior to the Closing Date (or,
in the case of certificates of governmental officials, a recent date before the
Closing Date) and each in form and substance satisfactory to the Administrative
Agent and the Lenders:

(i) executed counterparts of this Agreement and the Guaranties, sufficient in
number for distribution to the Administrative Agent, each Lender and the
Company;

(ii) Notes executed by the Borrowers in favor of each Lender requesting Notes;

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of the Company as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which the
Company is a party;

 

89



--------------------------------------------------------------------------------

(iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Company is duly organized or formed, and
that it is validly existing, in good standing and qualified to engage in
business in each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;

(v) favorable opinions of (A) counsel to the Company, addressed to the Agents
and each Lender, as to the matters set forth in Exhibit J (which opinion may be
rendered by internal Company counsel), and (B) Morrison & Foerster LLP, counsel
to the Administrative Agent, addressed to the Agents and each Lender, in form
and substance satisfactory to the Agents and each Lender;

(vi) a certificate signed by a Responsible Officer of the Company certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, (B) that there has been no event or circumstance since the date of
the Audited Financial Statements that has had or could be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect; and
(C) either (1) attaching copies of all consents, licenses and approvals required
in connection with the execution, delivery and performance by each Loan Party
and the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (2) stating that no such consents, licenses or approvals are so
required; and

(vii) unless waived by any L/C Issuer in respect of any amounts owing in respect
of Existing Letters of Credit issued by it, payment of all accrued costs, fees,
expenses and other amounts owing (other than outstanding loans) under the
Existing Credit Agreement.

(b) Any fees required to be paid on or before the Closing Date shall have been
paid.

(c) Unless waived by the Applicable Agent, the Company shall have paid all fees,
charges and disbursements of counsel to each Agent to the extent invoiced prior
to or on the Closing Date, plus such additional amounts of fees, charges and
disbursements of counsel to each Agent as shall constitute its reasonable
estimate of such fees, charges and disbursements incurred or to be incurred by
it through the closing proceedings (provided that such estimate shall not
thereafter preclude a final settling of accounts between the Company and the
Applicable Agent).

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

90



--------------------------------------------------------------------------------

(d) The Closing Date shall have occurred on or before December 20, 2005.

4.02 Conditions to all Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Tranche 1 Loans to the other Type, a continuation of
Eurocurrency Rate Loans, or, with respect to any Tranche 2 Loans, a Rollover, a
Conversion, or a Canadian Swing Line Loan) is subject to the following
conditions precedent:

(a) The representations and warranties of the Borrowers contained in Article V
or any representations and warranties of any Loan Party in other Loan Document,
or which are contained in any document furnished at any time under or in
connection herewith or therewith, shall be true and correct on and as of the
date of such Credit Extension, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct as of such earlier date, and except that for purposes of
this Section 4.02, the representations and warranties contained in subsections
(a) and (b) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01.

(b) No Default shall exist, or would result from such proposed Credit Extension.

(c) The Applicable Agent and, if applicable, any L/C Issuer or Swing Line
Lender, shall have received a Request for Credit Extension in accordance with
the requirements hereof.

(d) If the applicable Borrower is a Designated Borrower, then the conditions of
Section 2.14 to the designation of such Borrower as a Designated Borrower shall
have been met to the satisfaction of the Administrative Agent.

(e) In the case of a Credit Extension to be denominated in an Alternative
Currency or Canadian Dollars, there shall not have occurred any change in
national or international financial, political or economic conditions or
currency exchange rates or exchange controls which in the reasonable opinion of
the Administrative Agent, the Required Tranche 1 Lenders (in the case of any
Tranche 1 Loans to be denominated in an Alternative Currency), the Canadian
Facility Agent or the Required Tranche 2 Lenders (in the case of any Tranche 2
Loans) or the applicable L/C Issuer (in the case of any Letter of Credit to be
denominated in an Alternative Currency or Canadian Dollars) would make it
impracticable for such Credit Extension to be denominated in the relevant
Alternative Currency or Canadian Dollars.

(f) In the case of any Drawdown, Conversion or Rollover of Bankers’ Acceptances,
each of the conditions to the acceptance and discounting of such Bankers’
Acceptances set forth in Section 2.05 shall have been satisfied.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only conversion of Tranche 1 Loans to the other Type, a continuation of
Eurocurrency Rate Loans, or, with respect to any Tranche 2 Loans, a Rollover, a
Conversion, or a Canadian Swing Line Loan) submitted by the Company shall be
deemed to be a representation and warranty that the conditions specified in
Sections 4.02(a) and (b) have been satisfied on and as of the date of the
applicable Credit Extension.

 

91



--------------------------------------------------------------------------------

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

Except as otherwise provided in Section 5.18, each Borrower represents and
warrants to the Agents and the Lenders that:

5.01 Existence, Qualification and Power; Compliance with Laws. Each Loan Party
(a) is duly organized or formed, validly existing and in good standing under the
Laws of the jurisdiction of its incorporation or organization, (b) has all
requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own its assets and carry on its
business and (ii) execute, deliver and perform its obligations under the Loan
Documents to which it is a party, (c) is duly qualified and is licensed and in
good standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license, and (d) is in compliance with all Laws; except in each
case referred to in clause (b)(i), (c) or (d), to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, (i) any Contractual
Obligation to which such Person is a party or (ii) any order, injunction, writ
or decree of any Governmental Authority or any arbitral award to which such
Person or its property is subject; or (c) violate any Law.

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms.

5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Company and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly

 

92



--------------------------------------------------------------------------------

noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Company and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness.

(b) The unaudited consolidated balance sheet of the Company and its Subsidiaries
dated June 30, 2005, and the related consolidated statement of earnings for the
fiscal quarter ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, (ii) fairly present the financial condition of the
Company and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby, and (iii) show all material
indebtedness and other liabilities, direct or contingent, of the Company and its
consolidated Subsidiaries as of the date of such financial statements, including
liabilities for taxes, material commitments and Indebtedness subject, in the
case of clauses (i) and (ii), to the absence of footnotes and to normal year-end
audit adjustments.

(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

5.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Company after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Company or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

5.07 No Default. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

5.08 Ownership of Property; Liens. Each of the Company and each Subsidiary has
good record and marketable title in fee simple to, or valid leasehold interests
in, all real property necessary or used in the ordinary conduct of its business,
except for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The property of the
Company and its Subsidiaries is subject to no Liens, other than Liens permitted
by Section 7.01.

5.09 Environmental Compliance. The Company and its Subsidiaries conduct in the
ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof the Company has reasonably concluded that, except as
specifically disclosed in Schedule 5.09, such Environmental Laws and claims
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

5.10 Insurance. The properties of the Company and its Subsidiaries are insured
with financially sound and reputable insurance companies not Affiliates of the
Company, in such

 

93



--------------------------------------------------------------------------------

amounts (after giving effect to any self-insurance compatible with the following
standards), with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Company or the applicable Subsidiary operates.

5.11 Taxes. The Company and its Subsidiaries have filed all Federal, state and
other material tax returns and reports required to be filed, and have paid all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against the Company or any Subsidiary that would, if made, have a
Material Adverse Effect.

5.12 ERISA Compliance; Foreign Plans.

(a) Except as specifically disclosed in Schedule 5.12, each Plan is in
compliance in all material respects with the applicable provisions of ERISA, the
Code and other Federal or state Laws. Each Plan that is intended to qualify
under Section 401(a) of the Code has received a favorable determination letter
from the IRS or an application for such a letter is currently being processed by
the IRS with respect thereto and, to the best knowledge of the Company, nothing
has occurred which would prevent, or cause the loss of, such qualification. The
Company and each ERISA Affiliate have made all required contributions to each
Plan subject to Section 412 of the Code, and no application for a funding waiver
or an extension of any amortization period pursuant to Section 412 of the Code
has been made with respect to any Plan.

(b) There are no pending or, to the best knowledge of the Company, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could be reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability; (iii) neither the Company nor
any ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) neither the Company
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) neither the Company
nor any ERISA Affiliate has engaged in a transaction that could be subject to
Sections 4069 or 4212(c) of ERISA.

(d) All employer and employee contributions required by any applicable Law in
connection with all Foreign Plans have been made, or, if applicable, accrued, in
accordance with the country-specific accounting practices. The fair market value
of the assets of each funded Foreign Plan, the liability of each insurer for any
Foreign Plan funded through insurance or the book reserve established for any
Foreign Plan, together with any accrued contributions, is sufficient to procure
or provide for the accrued benefit obligations, as of the date hereof, with

 

94



--------------------------------------------------------------------------------

respect to all current and former participants in such Foreign Plan according to
the actuarial assumptions and valuations most recently used to determine
employer contributions to such Foreign Plan, which actuarial assumptions are
commercially reasonable. Each Foreign Plan required to be registered has been
registered and has been maintained in good standing with applicable Governmental
Authorities. Each Foreign Plan reasonably complies in all material respects with
all applicable Laws.

5.13 Subsidiaries. As of the Closing Date, the Company has no Subsidiaries other
than (a) those specifically disclosed in Schedule 5.13, (b) inactive or dormant
Subsidiaries, and (c) Subsidiaries whose results of operations and assets are
immaterial in relation to the Company’s consolidated results of operations and
consolidated financial position. As of the Closing Date, the Company has no
Material Subsidiaries other than those Subsidiaries specified as a Material
Subsidiary on Schedule 5.13.

5.14 Margin Regulations; Investment Company Act; Public Utility Holding Company
Act.

(a) The proceeds of the Credit Extensions are to be used solely for the purposes
set forth in and permitted by Section 6.11 and Section 7.10.

(b) No Borrower is engaged or will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.

(c) None of the Company, any Person Controlling the Company, or any Subsidiary
(i) is a “holding company,” or a “subsidiary company” of a “holding company,” or
an “affiliate” of a “holding company” or of a “subsidiary company” of a “holding
company,” within the meaning of the Public Utility Holding Company Act of 1935,
or (ii) is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

5.15 Disclosure. The information furnished by or on behalf of the Loan Parties
to the Agents or any Lender in connection with the transactions contemplated
hereby and the negotiation of this Agreement or delivered hereunder (as modified
or supplemented by other information so furnished) does not contain any material
misstatement of fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Company represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

5.16 Compliance with Laws. Each of the Company and each Subsidiary is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

 

95



--------------------------------------------------------------------------------

5.17 Intellectual Property; Licenses, Etc. The Company and its Subsidiaries own,
or possess the right to use, all of the trademarks, service marks, trade names,
copyrights, patents, patent rights, franchises, licenses and other intellectual
property rights (collectively, “IP Rights”) that are reasonably necessary for
the operation of their respective businesses, without material conflict with the
rights of any other Person. No claim or litigation regarding any of the
foregoing is pending or, to the best knowledge of the Company, threatened,
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

5.18 Foreign Designated Borrower Representations. The Company and each Foreign
Designated Borrower represents and warrants to the Agents and the Lenders that:

(a) Each Foreign Designated Borrower is subject to civil and commercial law with
respect to its obligations under this Agreement and the other Loan Documents to
which a Foreign Designated Borrower is a party (collectively, the “Applicable
Foreign Obligor Documents”), and the execution, delivery and performance by such
Foreign Designated Borrower of the Applicable Foreign Obligor Documents
constitute and will constitute private and commercial acts and not public or
governmental acts. Neither such Foreign Designated Borrower nor any of its
property has any immunity from jurisdiction of any court or from any legal
process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) under the laws of the
jurisdiction in which such Foreign Designated Borrower is organized and existing
in respect of its obligations under the Applicable Foreign Obligor Documents.

(b) The Applicable Foreign Obligor Documents are in proper legal form under the
law of the jurisdiction in which any Foreign Designated Borrower is organized
and existing for the enforcement thereof against such Foreign Designated
Borrower under the law of such jurisdiction, and to ensure the legality,
validity, enforceability, priority or admissibility in evidence of the
Applicable Foreign Obligor Documents. It is not necessary to ensure the
legality, validity, enforceability, priority or admissibility in evidence of the
Applicable Foreign Obligor Documents that the Applicable Foreign Obligor
Documents be filed, registered or recorded with, or executed or notarized
before, any court or other authority in the jurisdiction in which any Foreign
Designated Borrower is organized and existing or that any registration charge or
stamp or similar tax be paid on or in respect of the Applicable Foreign Obligor
Documents or any other document, except for any such filing, registration or
recording, or execution or notarization, as has been made or is not required to
be made until the Applicable Foreign Obligor Document or any other document is
sought to be enforced and for any charge or tax as has been timely paid.

(c) There is no tax, levy, impost, duty, fee, assessment or other governmental
charge, or any deduction or withholding, imposed by any Governmental Authority
in or of the jurisdiction in which the Foreign Designated Borrower is organized
and existing either (A) on or by virtue of the execution or delivery of the
Applicable Foreign Obligor Documents to which the Foreign Designated Borrower is
a party or (B) on any payment to be made by the Foreign Designated Borrower
pursuant to the Applicable Foreign Obligor Documents, except as has been
disclosed to the Agents.

 

96



--------------------------------------------------------------------------------

(d) The execution, delivery and performance of the Applicable Foreign Obligor
Documents executed by any Foreign Designated Borrower are, under applicable
foreign exchange control regulations of the jurisdiction in which such Foreign
Designated Borrower is organized and existing, not subject to any notification
or authorization except (A) such as have been made or obtained or (B) such as
cannot be made or obtained until a later date (provided that any notification or
authorization described in immediately preceding clause (B) shall be made or
obtained as soon as is reasonably practicable).

5.19 Company’s Authority to Act. The Company has, and so long as any Lender
shall have any Commitment hereunder, any Loan or other Obligation hereunder
shall remain unpaid or unsatisfied, or any Letter of Credit shall remain
outstanding, shall have, the absolute and complete authority to take action
hereunder and under the other Loan Documents in the name of and for the account
of each of its Subsidiaries, including to execute any other Loan Documents on
behalf thereof, without further action by or the consent of any such Subsidiary;
provided, however, that nothing contained herein shall require the Applicable
Agent to accept action by the Company in lieu of any such Subsidiary.

ARTICLE VI.

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Company shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02, 6.03 and 6.11) cause each
Subsidiary to:

6.01 Financial Statements. Deliver to the Administrative Agent and each Lender,
in form and detail satisfactory to the Administrative Agent and the Required
Lenders:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Company, a consolidated balance sheet of the Company and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of earnings, shareholders’ equity and cash flows for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of an independent
certified public accountant of nationally recognized standing reasonably
acceptable to the Required Lenders, which report and opinion shall be prepared
in accordance with generally accepted auditing standards and shall not be
subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit; and

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Company, a
consolidated balance sheet of the Company and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of earnings for
(i) the most recently completed fiscal quarter, and (ii) the period beginning
with the first day of the current fiscal year and ending of the last day of the
most recently completed fiscal quarter, and cash flows for the period beginning
with the first day of the current fiscal year and ending on the last day of the
most recently completed fiscal quarter. The consolidated balance sheet shall be
presented in comparative form with the balances as at

 

97



--------------------------------------------------------------------------------

the end of the immediately preceding fiscal year. The consolidated statements of
earnings and the consolidated statements of cash flows shall likewise be
presented in comparative form, and include the figures and amounts for the
comparable period(s) of the immediately preceding fiscal year. Such consolidated
financial statements shall be in reasonable detail and certified by a
Responsible Officer of the Company as fairly presenting the financial condition,
results of operations, and cash flows of the Company and its Subsidiaries in
accordance with GAAP, subject only to normal recurring adjustments and the
absence of footnotes.

As to any information contained in materials furnished pursuant to
Section 6.02(c), the Company shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Company to furnish the information and
materials described in subsections (a) and (b) above at the times specified
therein.

6.02 Certificates; Other Information. Deliver to the Administrative Agent and
each Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:

(a) concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a certificate of its independent certified public accountants
certifying such financial statements and stating that in making the examination
necessary therefor no knowledge was obtained of any Default under the financial
covenants set forth herein or, if any such Default shall exist, stating the
nature and status of such event;

(b) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Company;

(c) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Company, and copies of all annual, regular, periodic and special reports
and registration statements which the Company may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
and not otherwise required to be delivered to the Administrative Agent pursuant
hereto; and

(d) promptly, such additional information regarding the business, financial or
corporate affairs of the Company or any Subsidiary, or compliance with the terms
of the Loan Documents, as the Administrative Agent or any Lender may from time
to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Company’s behalf on
IntraLinks/IntraAgency or another relevant website, if any, to which each Lender
and the Agents have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent); provided that: (i) the Company shall
deliver paper copies of such documents to the Administrative Agent

 

98



--------------------------------------------------------------------------------

or any Lender that requests the Company to deliver such paper copies until a
written request to cease delivering paper copies is given by the Administrative
Agent or such Lender and (ii) the Company shall notify (which may be by
facsimile or electronic mail) the Administrative Agent and each Lender of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance the Company shall
be required to provide paper copies of the Compliance Certificates required by
Section 6.02(b) to the Administrative Agent. Except for such Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Company with any
such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders, the Canadian Facility Agent and the
L/C Issuers materials and/or information provided by or on behalf of such
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks or another similar electronic system (the “Platform”)
and (b) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that
do not wish to receive material non-public information with respect to any
Borrower or its securities) (each, a “Public Lender”). Each Borrower hereby
agrees that (w) all Borrower Materials that are to be made available to Public
Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a minimum,
shall mean that the word “PUBLIC” shall appear prominently on the first page
thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrowers shall be
deemed to have authorized the Administrative Agent, , the Canadian Facility
Agent the Arranger, the L/C Issuers and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrowers or their respective securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor;”
and (z) the Administrative Agent and the Arranger shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”

6.03 Notices. Promptly notify the Administrative Agent and each Lender:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect;

(c) of the occurrence of any ERISA Event; and

(d) of any material change in accounting policies or financial reporting
practices by the Company or any Subsidiary.

 

99



--------------------------------------------------------------------------------

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Company has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

6.04 Payment of Taxes and Claims. Pay and discharge as the same shall become due
and payable, (a) all tax liabilities, assessments and governmental charges or
levies upon it or its properties or assets, unless the same are being contested
in good faith by appropriate proceedings diligently conducted and adequate
reserves in accordance with GAAP are being maintained by the Company or such
Subsidiary; and (b) all lawful claims which, if unpaid, would by law become a
Lien upon its property not constituting a Permitted Lien.

6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.05 or 7.06; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.

6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; (b) make all
necessary repairs thereto and renewals and replacements thereof except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) use the standard of care typical in the industry in the
operation and maintenance of its facilities.

6.07 Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of the Company, insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts (after giving effect to any self-insurance compatible with the
following standards) as are customarily carried under similar circumstances by
such other Persons.

6.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, write, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect.

6.09 Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Company or such Subsidiary, as the case may be; and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Company or such Subsidiary, as the case may be.

 

100



--------------------------------------------------------------------------------

6.10 Inspection Rights. Permit representatives and independent contractors of
each Agent and each Lender to visit and inspect any of its properties, to
examine its corporate, financial and operating records, and make copies thereof
or abstracts therefrom, and to discuss its affairs, finances and accounts with
its directors, officers, and independent public accountants, all at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Company; provided, however, that
when an Event of Default exists either Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Company at any time during normal business hours
and without advance notice.

6.11 Use of Proceeds and Letters of Credit. Use the proceeds of the Credit
Extensions for general corporate purposes not in contravention of any Law or of
any Loan Document; and use the Letters of Credit directly or indirectly to
support the potential default of any (i) performance obligations of the Company
and its Subsidiaries under specific contracts with respect to non-financial or
commercial obligations, including obligations in respect of any contract bids
and advance payments under any contracts, or (ii) payments of any financial
contractual obligations of the Company and its Subsidiaries, including
insurance-related obligations and payment obligations under specific contracts
in respect of Indebtedness undertaken by the Company or any Subsidiary; and
including in each case any bank or other surety who in connection therewith
issues a guarantee or other undertaking, performance bond, surety bond or other
similar instrument that covers a default of any such performance or financial
obligations.

6.12 Approvals and Authorizations Maintain all authorizations, consents,
approvals, licenses, exemptions of, or filings or registrations with, any
Governmental Authority, or approvals or consents of any other Person, of or in
the jurisdiction in which any Foreign Designated Borrower is organized and
existing which are required in connection with the Loan Documents.

6.13 Additional Subsidiary Guarantors. Notify the Administrative Agent at the
time that any Person becomes a Material Subsidiary, and promptly thereafter (and
in any event within 30 days), cause such Person, if such Person is not a Foreign
Subsidiary or a Securitization Subsidiary, to (a) become a Subsidiary Guarantor
by executing and delivering to the Administrative Agent an accession agreement
in the form of Annex 1 to the Subsidiary Guaranty, appropriately completed, and
(b) deliver to the Administrative Agent documents of the types referred to in
clauses (iii) and (iv) of Section 4.01(a) and favorable opinions of counsel to
such Person (which shall cover, among other things, the legality, validity,
binding effect and enforceability of the documentation referred to in clause
(a)), all in form, content and scope reasonably satisfactory to the
Administrative Agent.

 

101



--------------------------------------------------------------------------------

ARTICLE VII.

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Company shall not, nor shall it permit any
Subsidiary to, directly or indirectly:

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, except
for the following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the date hereof and any refinancing, renewals or
extensions thereof, provided that the property covered thereby is not increased
and that the amount of the Indebtedness secured thereby is not increased at the
time of such refinancing, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder, and provided further that any
such Liens securing Indebtedness with a principal or face amount exceeding
U.S.$1,000,000 shall be listed on Schedule 7.01;

(c) Liens for taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA or any Foreign Plan;

(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

(g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h) or securing appeal or other surety bonds
related to such judgments;

 

102



--------------------------------------------------------------------------------

(i) Liens securing Indebtedness in respect of capital leases, Synthetic Lease
Obligations and purchase money obligations for fixed or capital assets,
including real estate; provided that (i) such Liens do not at any time encumber
any property other than the property financed by such Indebtedness, and (ii) the
Indebtedness secured thereby does not exceed the cost or fair market value,
whichever is lower, of the property being acquired on the date of acquisition;

(j) the interest of a purchaser of Permitted Receivables acquired pursuant to,
or any Lien on the assets of a Securitization Subsidiary granted pursuant to,
one or more Permitted Securitizations, provided that at any time the aggregate
amount of Indebtedness incurred pursuant to Permitted Securitizations shall not
exceed U.S.$100,000,000;

(k) Liens on specific tangible assets (including real estate, but not including
inventory and other current assets) acquired in any Acquisitions permitted
hereunder after the date of this Agreement; provided, however, that (A) such
Liens existed at the time of such Acquisition and were not created in
anticipation thereof, (B) any such Lien does not by its terms cover any assets
after the time of such Acquisition which were not covered immediately prior
thereto, and (C) any such Lien does not by its terms secure any Indebtedness
other than Indebtedness existing immediately prior to the time of such
Acquisition;

(l) Liens arising by virtue of any contractual, statutory or common law
provision relating to banker’s liens, rights of set-off or similar rights and
remedies as to deposit accounts or other funds maintained with a creditor
depository institution; provided that (i) such deposit account is not a
dedicated cash collateral account and is not subject to restrictions against
access by the Company or the relevant Subsidiary in excess of those set forth by
the regulations promulgated by the FRB, and (ii) such deposit account is not
intended by the Company or any of its Subsidiaries to provide collateral to the
depository institution with respect to otherwise unrelated obligations of the
Company or any such Subsidiary to such depository institution;

(m) Liens consisting of precautionary financing statements filed in connection
with operating leases; and

(n) other Liens securing Indebtedness in aggregate principal amount not to
exceed U.S.$35,000,000 at any time outstanding.

 

  7.02 Investments. Make any Investments, except:

(a) Investments held by the Company or such Subsidiary in the form of cash
equivalents or short-term marketable securities and other non-equity Investments
in the ordinary course of business as part of the Company’s usual and customary
cash management policies and procedures;

(b) advances to officers, directors and employees of the Company and
Subsidiaries in the ordinary course of business for travel, entertainment,
relocation and analogous ordinary business purposes;

(c) Investments of the Company in any wholly-owned Subsidiary and Investments of
any wholly-owned Subsidiary in the Company or in another wholly-owned
Subsidiary;

 

103



--------------------------------------------------------------------------------

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(e) Investments permitted by Section 7.03 or 7.04;

(f) Investments described in Schedule 5.13;

(g) other Investments in any Person; provided that such Investments shall not
exceed, together with Investments under Section 7.03(b), the amount permitted by
Section 7.03(b); and

(h) Guarantees of the Company or any Subsidiary in respect of Indebtedness of
the Company or any wholly-owned Subsidiary.

 

  7.03 Joint Ventures. Make any Investments in joint ventures and non-wholly
owned Subsidiaries, except:

(a) as described in Schedule 5.13; and

(b) such Investments made after the Closing Date in an aggregate amount at any
time existing not exceeding 7.5% of Net Tangible Assets, determined as of the
end of the then immediately preceding fiscal year, minus the amount of any
Investments made by any Borrower pursuant to Section 7.02(g).

7.04 Acquisitions. Make any Investment in order to consummate an Acquisition,
except that the Company may make a Permitted Acquisition.

7.05 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

(a) any Subsidiary may merge with (i) the Company, provided that the Company
shall be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries, provided that when any wholly-owned Subsidiary is merging with
another Subsidiary, the wholly-owned Subsidiary shall be the continuing or
surviving Person; and

(b) any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Company or to a wholly-owned
Subsidiary of the Company.

 

  7.06 Dispositions. Make any Disposition or enter into any agreement to make
any Disposition, except:

(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

(b) Dispositions of inventory in the ordinary course of business;

 

104



--------------------------------------------------------------------------------

(c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property, (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property, or (iii) in
the case of equipment or real property, such equipment or real property is no
longer useful in or material to the continued operation of the Company’s or a
Subsidiary’s business;

(d) Dispositions of property by any Subsidiary to the Company or to a
wholly-owned Subsidiary; provided that if the transferor of such property is a
Subsidiary Guarantor, the transferee thereof must either be the Company or a
Subsidiary Guarantor;

(e) Dispositions permitted by Section 7.05;

(f) a sale or transfer of Permitted Receivables pursuant to one or more
Permitted Securitizations, subject to the limitations set forth in
Section 7.01(j) with respect to any such Permitted Securitizations; and

(g) Dispositions by the Company and its Subsidiaries not otherwise permitted
under this Section 7.06; provided that (i) at the time of such Disposition, no
Default shall exist or would result from such Disposition and (ii) the aggregate
book value of all property Disposed of in reliance on this clause (g) during the
term of this Agreement shall not exceed U.S.$150,000,000.

7.07 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Company
and its Subsidiaries on the date hereof or any business substantially related,
complementary, ancillary or incidental thereto, or any reasonable extension
thereof.

7.08 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Company, whether or not in the ordinary course of business,
other than on fair and reasonable terms substantially as favorable to the
Company or such Subsidiary as would be obtainable by the Company or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate.

7.09 Other Contractual Obligations. Enter into any Contractual Obligation (other
than this Agreement or any other Loan Document) that (a) limits the ability
(i) of any Subsidiary to make Restricted Payments to the Company or any
Subsidiary Guarantor or to otherwise transfer property to the Company or any
Subsidiary Guarantor, (ii) of any Subsidiary to Guarantee the Indebtedness of
the Company or (iii) of the Company or any Subsidiary to create, incur, assume
or suffer to exist Liens on property of such Person; provided, however, that
this clause (iii) shall not prohibit any negative pledge incurred or provided in
favor of any holder of Indebtedness in respect of capital leases, Synthetic
Lease Obligations and purchase money obligations solely to the extent any such
negative pledge relates to the property financed by or the subject of such
Indebtedness; or (b) requires the grant of a Lien to secure an obligation of
such Person if a Lien is granted to secure another obligation of such Person.

7.10 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin

 

105



--------------------------------------------------------------------------------

stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose, in any case in violation of
Regulation U or X of the FRB.

7.11 Changes in Accounting. Make any material change in accounting treatment or
reporting practices, except as required or permitted by GAAP, or change its
fiscal year or that of any of its consolidated Subsidiaries, except to change
the fiscal year of a Subsidiary acquired in connection with a Permitted
Acquisition to conform its fiscal year to the Company’s.

7.12 Financial Covenants.

(a) Consolidated Net Worth. Permit Consolidated Net Worth at any time to be less
than the sum of (a) U.S.$804,021,600, (b) an amount equal to 50% of the
Consolidated Net Income earned in each full fiscal year ending after the Closing
Date (with no deduction for a net loss in any such fiscal year) and (c) an
amount equal to 100% of the aggregate increases in Shareholders’ Equity of the
Company and its Subsidiaries after the Closing Date by reason of the issuance
and sale of capital stock or other equity interests of the Company or any
Subsidiary (other than issuances to the Company or a wholly-owned Subsidiary and
other than proceeds received from any issue of new shares of the Company’s or
its Subsidiaries’ common stock in connection with an employee stock option
plan), including upon any conversion of debt securities of the Company into such
capital stock or other equity interests, less any decreases in Shareholders’
Equity of the Company after the Closing Date by reason of any repurchase of
shares of capital stock of the Company (x) that are intended to be used to
satisfy the Company’s or a Subsidiary’s obligations under an employee stock or
option plan, or (y) in an aggregate number that does not exceed the number of
shares issued for that purpose in the six months prior to any such repurchase.

(b) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the end of any fiscal quarter of the Company to be greater than 3.00:1.00.

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

 

  8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. Any Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, and in the currency required hereunder, the
amount of any Bankers’ Acceptance or any amount of principal of any other Loan
or any L/C Obligation, or (ii) within three days after the same becomes due, any
fee in respect of any Bankers’ Acceptance, any interest on any Loan or on any
L/C Obligation, or any facility or other fee due hereunder, or (iii) within five
days after the same becomes due, any other amount payable hereunder or under any
other Loan Document; or

(b) Specific Covenants. The Company fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05, 6.10,
6.11, or 6.13 or Article VII; or

 

106



--------------------------------------------------------------------------------

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Company or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
when made or deemed made; or

(e) Cross-Default. (i) The Company or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Company or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which the Company or any Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by the Company or such Subsidiary as a result thereof is greater than the
Threshold Amount; or

(f) Insolvency Proceedings, Etc. Any Borrower, Material Subsidiary, or, if the
Insolvent Domestic Subsidiary Limit has been, or thereby is, exceeded, any other
Domestic Subsidiary of the Company, institutes or consents to the institution of
any proceeding under any Debtor Relief Law, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days (or 90 calendar days in
the case of any Foreign Subsidiary); or any proceeding under any Debtor Relief
Law relating to any such Person or to all or any material part of its property
is instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days (or 90 calendar days in the case of any Foreign
Subsidiary), or an order for relief is entered in any such proceeding; or

 

107



--------------------------------------------------------------------------------

(g) Inability to Pay Debts; Attachment. (i) Any Borrower, Material Subsidiary,
or, if the Insolvent Domestic Subsidiary Limit has been, or thereby is,
exceeded, any other Domestic Subsidiary of the Company, becomes unable or admits
in writing its inability or fails generally to pay its debts as they become due,
or (ii) any writ or warrant of attachment or execution or similar process is
issued or levied against all or any material part of the property of any such
Person and is not released, vacated or fully bonded within 30 days after its
issue or levy; or

(h) Judgments. There is entered against the Company or any Subsidiary (i) a
final judgment or order for the payment of money in an aggregate amount
exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage), or
(ii) any one or more non-monetary final judgments that have, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) in the case of a money judgment, such
judgment remains unpaid and there is a period of 30 consecutive days during
which a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Company under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Company or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

(j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or any Loan Party or any other Person contests in any manner
the validity or enforceability of any Loan Document; or any Loan Party denies
that it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any Loan Document; or

(k) Change of Control. There occurs any Change of Control with respect to the
Company.

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans, the commitment of each
Tranche 2 Lender to accept or discount Bankers’ Acceptances and any obligation
of the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon
such commitments and obligation shall be terminated;

(b) declare an amount equal to the face amount at maturity of all Bankers’
Acceptances which are unmatured, the unpaid principal amount of all other
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or

 

108



--------------------------------------------------------------------------------

under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers;

(c) require that the Company provide Tranche 1 Cash Collateral for the L/C
Obligations (in an amount equal to the then Outstanding Amount thereof);

(d) require that the Company or other applicable Borrower provide Tranche 2 Cash
Collateral for the Bankers’ Acceptances (in an amount equal to the Outstanding
Amount thereof); and

(e) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions shall automatically terminate, the
amount equal to the face amount at maturity of all Bankers’ Acceptances which
are unmatured, the unpaid principal amount of all other outstanding Loans and
all interest and other amounts as aforesaid shall automatically become due and
payable, and the obligation of the Company to provide Tranche 1 Cash Collateral
for the L/C Obligations and Tranche 2 Cash Collateral for the Bankers’
Acceptances as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender; and provided
further, however, that neither the Required Tranche 1 Lenders nor the Tranche 2
Lenders shall have any power or authority under this Section 8.02 separate or
apart from that of the Administrative Agent and the Required Lenders with
respect to all Loans and other Obligations.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and Tranche 1 Cash Collateral for the L/C Obligations and Tranche 2 Cash
Collateral for the Bankers’ Acceptances shall have automatically been required
to be provided as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Agents and amounts payable under Article III)
payable to the Agents in their capacities as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit fees under Section 2.03(i)) payable to the Lenders and the L/C Issuers
(including fees, charges and disbursements of counsel to the respective Lenders
and the L/C Issuers (including fees and time charges for attorneys who may be
employees of any Lender or the L/C Issuers) and amounts payable under Article
III), ratably among them in proportion to the respective amounts described in
this clause Second payable to them;

 

109



--------------------------------------------------------------------------------

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit fees under Section 2.03(i) and interest on the Loans,
L/C Borrowings and other Obligations, ratably among the Lenders and the L/C
Issuers in proportion to the respective amounts described in this clause Third
payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuers in proportion to the respective amounts described in this clause Fourth
held by them;

Fifth, to the Administrative Agent for the account of the L/C Issuers, as
Tranche 1 Cash Collateral for that portion of L/C Obligations comprised of the
aggregate undrawn amount of Letters of Credit; and

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Company or as otherwise required by Law.

Subject to Section 2.03(c), amounts used as Tranche 1 Cash Collateral for the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Tranche 1 Cash Collateral after all Letters
of Credit have either been fully drawn or expired, such remaining amount shall
be applied to the other Obligations, if any, in the order set forth above.

ARTICLE IX.

AGENTS

9.01 Appointment and Authority. Each of the Lenders and the L/C Issuers hereby
irrevocably appoints Bank of America to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents, and each of the Tranche 2
Lenders hereby irrevocably appoints Scotiabank to act on its behalf as the
Canadian Facility Agent hereunder and under the other Loan Documents, and each
of the Lenders authorizes each of the Agents to take such actions on its behalf
and to exercise such powers as are delegated to the Applicable Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Agents, the Lenders and the L/C Issuers, and neither any Borrower nor any
other Loan Party shall have rights as a third party beneficiary of any of such
provisions.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender, and the Person serving as the Canadian Facility Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender. Each such Person and may exercise the same rights and powers
as though it were not the Administrative Agent or the Canadian Facility Agent,
and the term “Lender”, “Lenders”, “Tranche 1 Lender”, “Tranche 1 Lenders”,
“Tranche 2 Lender” or “Tranche 2 Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as the Administrative Agent or Canadian Facility Agent, as the case may be,
hereunder in its individual capacity. Such Person and its Affiliates may accept
deposits from, lend money to, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrowers or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent or Canadian Facility Agent hereunder and without
any duty to account therefor to the Lenders.

 

110



--------------------------------------------------------------------------------

9.03 Exculpatory Provisions. No Agent shall have any duties or obligations
except those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, the Applicable Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Applicable Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Applicable Agent shall
not be required to take any action that, in its opinion or the opinion of its
counsel, may expose the Applicable Agent to liability or that is contrary to any
Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any of the Borrowers or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as the Applicable Agent or any of its Affiliates in any capacity.

The Applicable Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the Applicable
Agent shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 10.01 and 8.02) or (ii) in the absence of its own gross
negligence or willful misconduct. The Applicable Agent shall be deemed not to
have knowledge of any Default unless and until notice describing such Default is
given to the Applicable Agent by the other Agent, the Company, a Lender or an
L/C Issuer.

The Applicable Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Applicable Agent.

9.04 Reliance by Agents. Each Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent

 

111



--------------------------------------------------------------------------------

or otherwise authenticated by the proper Person. Each Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, or the issuance of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender or an L/C Issuer, the Applicable Agent
may presume that such condition is satisfactory to such Lender or L/C Issuer
unless the Applicable Agent shall have received notice to the contrary from such
Lender or L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. Each Agent may consult with legal counsel (who may be counsel
for the Loan Parties), independent accountants and other experts selected by it,
and shall not be liable for any action taken or not taken by it in accordance
with the advice of any such counsel, accountants or experts.

9.05 Delegation of Duties. The Applicable Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the Applicable
Agent. The Applicable Agent and any such sub-agent may perform any and all of
its duties and exercise its rights and powers by or through their respective
Related Parties. The exculpatory provisions of this Article shall apply to any
such sub-agent and to the Related Parties of the Applicable Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Applicable Agent.

9.06 Resignation of Agents. (a) Each Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuers, the other Agent and the Company.

(b) Upon receipt of any such notice of resignation of the Administrative Agent,
the Required Lenders shall have the right, in consultation with the Company, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders and the L/C Issuers, appoint a successor Administrative
Agent meeting the qualifications set forth above; provided that if the
Administrative Agent shall notify the Company and the Lenders that no qualifying
Person has accepted such appointment, then such resignation shall nonetheless
become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuers under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuers directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section.

(c) Upon receipt of any such notice of resignation of the Canadian Facility
Agent, the Required Tranche 2 Lenders shall have the right, in consultation with
the Company, to appoint a successor, which shall be a bank with an office in
Canada, or an Affiliate of any such bank with

 

112



--------------------------------------------------------------------------------

an office in Canada. If no such successor shall have been so appointed by the
Required Tranche 2 Lenders and shall have accepted such appointment within
30 days after the retiring Canadian Facility Agent gives notice of its
resignation, then the retiring Canadian Facility Agent may on behalf of the
Tranche 2 Lenders, appoint a successor Canadian Facility Agent meeting the
qualifications set forth above. Any appointment of a successor Canadian Facility
Agent shall be subject to the consent of the Administrative Agent (not to be
unreasonably withheld or delayed). If the Canadian Facility Agent shall notify
the Company, the Administrative Agent and the Tranche 2 Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Canadian Facility Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Canadian Facility Agent on behalf of the Tranche
2 Lenders under any of the Loan Documents, the retiring Canadian Facility Agent
shall continue to hold such collateral security until such time as a successor
Canadian Facility Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Canadian Facility Agent
shall instead be made by or to each Tranche 2 Lender directly or by, to or
through the Administrative Agent, until such time as the Required Tranche 2
Lenders appoint a successor Canadian Facility Agent as provided for above in
this Section. Notwithstanding the foregoing, and providing the Canadian Facility
Agent is a Schedule II Bank, the Canadian Facility Agent may, at any time,
resign as Canadian Facility Agent and appoint as successor Canadian Facility
Agent a Schedule III Bank that is an Affiliate of the Canadian Facility Agent.

(d) Upon the acceptance of a successor’s appointment as the Applicable Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired) Applicable
Agent, and the retiring Applicable Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Company to a successor Applicable Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Company and
such successor. After the retiring Applicable Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.04
shall continue in effect for the benefit of such retiring Applicable Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Applicable Agent was
acting as Applicable Agent.

(e) Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and U.S. Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and U.S. Swing
Line Lender, (ii) the retiring L/C Issuer and U.S. Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (iii) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.

 

113



--------------------------------------------------------------------------------

(f) Any resignation by Scotiabank as Canadian Facility Agent pursuant to this
Section shall also constitute its resignation as Canadian Swing Line Lender.
Upon the acceptance of a successor’s appointment as Canadian Facility Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Canadian Swing Line
Lender, and (ii) the retiring Canadian Swing Line Lender shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents.

9.07 Non-Reliance on Agents and Other Lenders. Each of the Lenders and the L/C
Issuers acknowledges that it has, independently and without reliance upon the
Agents or any other Lenders or L/C Issuers or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each of the
Lenders and the L/C Issuers also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender or L/C Issuer
or any of their Related Parties and based on such documents and information as
it shall from time to time deem appropriate, continue to make its own decisions
in taking or not taking action under or based upon this Agreement, any other
Loan Document or any related agreement or any document furnished hereunder or
thereunder.

9.08 No Other Duties, Etc Anything herein to the contrary notwithstanding, no
“syndication agent,” “documentation agent,” “co-agent,” “book manager,” “lead
manager,” “arranger,” “lead arranger” or “co-arranger” listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, Canadian Facility Agent, a Lender or an L/C Issuer
hereunder.

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Loan Party, the Administrative Agent (irrespective of whether the principal
of any Loan or L/C Obligation shall then be due and payable as herein expressed
or by declaration or otherwise and irrespective of whether the Administrative
Agent shall have made any demand on any Borrower) shall be entitled and
empowered, by intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(i) and (j), 2.09 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

114



--------------------------------------------------------------------------------

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or L/C Issuer or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

9.10 Guaranty Matters. The Lenders irrevocably authorize the Administrative
Agent, at its option and in its discretion, to release any Subsidiary Guarantor
from its obligations under the Subsidiary Guaranty, and to release any Foreign
Designated Borrower from its obligations under the Foreign Designated Borrower
Guaranty, if such Person ceases to be a Subsidiary as a result of a transaction
permitted hereunder or, in the case of a Foreign Designated Borrower, if such
Foreign Designated Borrower ceases to be Borrower hereunder. Upon request by the
Administrative Agent at any time, the Required Lenders will confirm in writing
the Administrative Agent’s authority to release any Subsidiary Guarantor from
its obligations under the Subsidiary Guaranty or any Foreign Designated Borrower
from its obligations under the Foreign Designated Borrower Guaranty pursuant to
this Section 9.10.

ARTICLE X.

MISCELLANEOUS

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Company or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders and the Company or the applicable Loan Party, as the case
may be, and acknowledged by the Agents, and each such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no such amendment, waiver or consent shall:

(a) waive any condition set forth in Section 4.01(a) without the written consent
of each Lender;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02), or increase or extend the obligation of
any Tranche 2 Lender to accept or discount Bankers’ Acceptances, without the
written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) hereunder or under any other Loan Document without the written consent
of each Lender directly affected thereby;

 

115



--------------------------------------------------------------------------------

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document, or change the manner of computation of any financial ratio
(including any change in any applicable defined term) used in determining the
Applicable Tranche 1 Rate or the Tranche 2 Applicable Rate, as the case may be,
that would result in a reduction of any interest rate on any Loan or any fee
payable hereunder without the written consent of each Lender directly affected
thereby; provided, however, that (i) only the consent of the Required Tranche 1
Lenders shall be necessary to amend the definition of “Default Rate” or to waive
any obligation of any Borrower to pay interest at the Default Rate, in respect
of any payments to the Tranche 1 Lenders, and (ii) only the consent of the
Required Tranche 2 Lenders shall be necessary to amend the definition of
“Default Rate” or to waive any obligation of any Borrower to pay interest at the
Default Rate, in respect of any payments to the Tranche 2 Lenders;

(e) change Section 2.13 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender directly affected thereby;

(f) amend Section 1.07 or the definition of “Alternative Currency” without the
written consent of each Tranche 1 Lender;

(g) except as otherwise provided in this Section 10.01, amend, waive or modify
Section 2.01, any notice requirements or minimum or integral amounts with
respect to prepayments of the Tranche 1 Loans or reductions of the Tranche 1
Commitments, any rights or obligations of the Tranche 1 Lenders under
Section 2.04, any provision of Article III pertaining solely to the rights or
obligations of the Tranche 1 Lenders, or any other provision of this Agreement
providing for or requiring the consent of the Required Tranche 1 Lenders,
without the written consent of the Required Tranche 1 Lenders (and, for the
avoidance of doubt, the written consent of the Required Tranche 1 Lenders shall
be sufficient to approve any amendment, waiver or modification described in this
Section 10.01(g));

(h) except as otherwise provided in this Section 10.01, amend, waive or modify
Section 2.02, Section 2.05, any notice requirements or minimum or integral
amounts with respect to prepayments of the Tranche 2 Loans or reductions of the
Tranche 2 Commitments, any provision of Article III pertaining solely to the
rights or obligations of the Tranche 2 Lenders, or any other provision of this
Agreement providing for or requiring the consent of the Required Tranche 2
Lenders, without the written consent of the Required Tranche 2 Lenders (and, for
the avoidance of doubt, the written consent of the Required Tranche 2 Lenders
shall be sufficient to approve any amendment, waiver or modification described
in this Section 10.01(h));

(i) change any provision of this Section or the definition of “Required Tranche
1 Lenders” or any other provision hereof specifying the number or percentage of
Tranche 1 Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Tranche 1 Lender (and, for the avoidance of doubt, the
written consent of each Tranche 1 Lender shall be sufficient to approve any
amendment, waiver or modification described in this Section 10.01(i));

 

116



--------------------------------------------------------------------------------

(j) change any provision of this Section or the definition of “Required Tranche
2 Lenders” or any other provision hereof specifying the number or percentage of
Tranche 2 Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Tranche 2 Lender (and, for the avoidance of doubt, the
written consent of each Tranche 2 Lender shall be sufficient to approve any
amendment, waiver or modification described in this Section 10.01(j));

(k) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender; or

(l) subject to Section 9.10, release the Company from the Company Guaranty or
any Subsidiary Guarantor from the Subsidiary Guaranty, or any Foreign Designated
Borrower from the Foreign Designated Borrower Guaranty without the written
consent of each Lender;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the directly affected L/C Issuer in addition to the
Lenders required above, affect the rights or duties of such L/C Issuer under
this Agreement or any Issuer Document relating to any Letter of Credit issued or
to be issued by it; (ii) no amendment, waiver or consent shall, unless in
writing and signed by a Swing Line Lender in addition to the Lenders required
above, affect the rights or duties of such Swing Line Lender under this
Agreement; (iii) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above,
affect the rights or duties of the Administrative Agent under this Agreement or
any other Loan Document; (iv) no amendment, waiver or consent shall, unless in
writing and signed by the Canadian Facility Agent in addition to the Lenders
required above, affect the rights or duties of the Canadian Facility Agent under
this Agreement or any other Loan Document; and (v) the Agent/BAS Fee Letter may
be amended, or rights or privileges thereunder waived, in a writing executed
only by the parties thereto, and an Issuer Fee Letter may be amended, or rights
or privileges thereunder waived, in a writing executed only by the parties
thereto. Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the Commitment of such Lender may not be increased or
extended without the consent of such Lender.

10.02 Notices; Effectiveness; Electronic Communication.

(a) General. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:

(i) if to the Borrowers, the Agents, the L/C Issuers or the Swing Line Lenders,
to the address, facsimile number, electronic mail address or telephone number
specified for such Person on Schedule 10.02; and

 

117



--------------------------------------------------------------------------------

(ii) if to any Lender, to the address, facsimile number, electronic mail address
or telephone number specified in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Canadian
Facility Agent, the Swing Line Lenders, the Lenders and the L/C Issuers
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
the Canadian Facility Agent, any Swing Line Lender, any Lender or any L/C Issuer
pursuant to Article II if such Lender, Swing Line Lender or L/C Issuer, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent or the Company may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, the Canadian Facility
Agent, any Lender, Swing Line Lender, any L/C Issuer or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of any Borrower’s or the Administrative
Agent’s transmission

 

118



--------------------------------------------------------------------------------

of Borrower Materials through the Internet, except to the extent that such
losses, claims, damages, liabilities or expenses are determined by a court of
competent jurisdiction by a final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Agent Party; provided,
however, that in no event shall any Agent Party have any liability to any
Borrower, any Lender, any Swing Line Lender, any L/C Issuer or any other Person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).

(d) Change of Address, Etc. Each of the Borrowers, the Agents, the L/C Issuers
and the Swing Line Lenders may change its address, facsimile or telephone number
for notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, facsimile or telephone number
for notices and other communications hereunder by notice to the Company, the
Agents, the L/C Issuers and the Swing Line Lenders. In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, facsimile number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender, and each Tranche 2 Lender agrees to notify the Canadian Facility
Agent from time to time to ensure that the Canadian Facility Agent has on record
(i) an effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Tranche 2 Lender.

(e) Reliance by Agents, L/C Issuers, Swing Line Lenders and Lenders. The Agents,
the L/C Issuers, the Swing Line Lenders and the Lenders shall be entitled to
rely and act upon any notices (including telephonic Committed Loan Notices and
U.S. Swing Line Loan Notices) purportedly given by or on behalf of any Borrower
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Company shall indemnify the Agents,
the L/C Issuers, the Swing Line Lenders and the Lenders and the Related Parties
of each of them from all losses, costs, expenses and liabilities resulting from
the reliance by such Person on each notice purportedly given by or on behalf of
any Borrower. All telephonic notices to and other telephonic communications with
the Applicable Agent may be recorded by the Applicable Agent, and each of the
parties hereto hereby consents to such recording.

10.03 No Waiver; Cumulative Remedies. No failure by any Lender or either Agent
to exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Company shall pay (i) all reasonable out-of-pocket
expenses incurred by the Agents and their respective Affiliates (including the
reasonable fees,

 

119



--------------------------------------------------------------------------------

charges and disbursements of counsel for the Agents), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by the L/C Issuers in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all out-of-pocket expenses incurred by the Agents, any
Lender or any L/C Issuer (including the fees, charges and disbursements of any
counsel for the Agents, any Lender or any L/C Issuer), and shall pay all fees
and time charges for attorneys who may be employees of the Agents, any Lender or
any L/C Issuer, in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

(b) Indemnification by the Company. The Company shall indemnify the Agents (and
any sub-agent thereof), each Lender, each L/C Issuer, and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by any
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Agents (and any sub-agent thereof) and their Related
Parties only, the administration of this Agreement and the other Loan Documents,
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by any L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit), or
(iii) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Company or any other Loan
Party, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) result from a claim brought by the Company or any other
Loan Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Company or such
other Loan Party has obtained a final and nonappealable judgment in its favor on
such claim as determined by a court of competent jurisdiction.

(c) Reimbursement by Lenders. To the extent that the Company for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by

 

120



--------------------------------------------------------------------------------

it to either Agent (or any sub-agent thereof), any L/C Issuer or any Related
Party of any of the foregoing, each Lender severally agrees to pay to the
Applicable Agent (or any such sub-agent), such L/C Issuer or such Related Party,
as the case may be, such Lender’s Pro Rata Share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Applicable Agent (or any such sub-agent) or such L/C
Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for the Applicable Agent (or any such sub-agent) or such L/C
Issuer in connection with such capacity. The obligations of the Lenders under
this subsection (c) are subject to the provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Borrower shall assert, and hereby waives, any claim against
any Indemnitee, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

(e) Payments. All amounts due under this Section 10.04 shall be payable not
later than ten Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Agents, the L/C Issuers, the replacement of any Lender, the termination of
the Aggregate Commitments and the repayment, satisfaction or discharge of all
the other Obligations.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of any
Borrower is made to an Agent, any L/C Issuer or any Lender, or an Agent, any L/C
Issuer or any Lender exercises its right of set-off, and such payment or the
proceeds of such set-off or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by such Agent, such L/C Issuer or such
Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (b) each of the Lenders and the L/C Issuers severally agrees
to pay to each Agent upon demand (without duplication) its applicable share of
any amount so recovered from or repaid by such Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the applicable Overnight Rate from time to time in effect, in the
applicable currency of such recovery or payment. The obligations of the Lenders
and the L/C Issuers under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

121



--------------------------------------------------------------------------------

10.06 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that no Borrower may assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of the
Agents and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Agents, the L/C Issuers and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) Any Lender may at any time assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans (including for purposes of this
subsection (b), participations in L/C Obligations and in Swing Line Loans) at
the time owing to it); provided that:

(i) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than U.S.$5,000,000, unless
each of the Administrative Agent, the Canadian Facility Agent (in the case of an
assignment by a Tranche 2 Lender) and, so long as no Event of Default has
occurred and is continuing, the Company otherwise consents (each such consent
not to be unreasonably withheld or delayed); ; provided, however, that
concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met;

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned, except that this clause
(ii) shall not apply to rights in respect of Swing Line Loans and shall not
prohibit any Lender from assigning all or a portion of its rights and
obligations among separate tranches on a non-pro rata basis;

 

122



--------------------------------------------------------------------------------

(iii) any assignment of a Tranche 1 Commitment must be approved by the
Administrative Agent, each L/C Issuer with outstanding Letters of Credit and the
U.S. Swing Line Lender unless the Person that is the proposed assignee is itself
a Lender (whether or not the proposed assignee would otherwise qualify as an
Eligible Assignee);

(iv) any assignment of a Tranche 2 Commitment must be approved by the
Administrative Agent, the Canadian Facility Agent and the Canadian Swing Line
Lender unless the Person that is the proposed assignee is itself a Lender
(whether or not the proposed assignee would otherwise qualify as an Eligible
Assignee); and

(v) the parties to each assignment shall execute and deliver to the
Administrative Agent (and the Canadian Facility Agent in the case of an
assignment by a Tranche 2 Lender) an Assignment and Assumption, together with a
processing and recordation fee in the amount, if any, required as set forth in
Schedule 10.06 (for the account of the Administrative Agent), and the Eligible
Assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire; and, in the case of an assignment by a Tranche
2 Lender (if the assignment is not a Schedule II to Schedule III Assignment)
certification as to exemption from withholding tax for purposes of the Income
Tax Act (Canada) and the regulations promulgated thereunder. Notwithstanding the
foregoing, such processing and recordation fee shall not apply in respect of a
Schedule II to Schedule III Assignment.

Subject to acceptance and recording thereof by the Agents pursuant to subsection
(c) of this Section, from and after the effective date specified in each
Assignment and Assumption, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment). Upon request, each Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c) The Administrative Agent acting solely for this purpose as an agent of the
Borrowers, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time, and, in the case of an assignment by a Tranche 2
Lender, the Canadian Facility Agents acting solely for this purpose as an agent
of the Borrowers, shall maintain at the Canadian Facility Agent’s Office a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses

 

123



--------------------------------------------------------------------------------

of the Tranche 2 Lenders, and the Tranche 2 Commitments of, and principal
amounts of the Tranche 2 Loans owing to, each Tranche 2 Lender pursuant to the
terms hereof from time to time (each a “Register”). The entries in a Register
shall be conclusive, and the Borrowers, the Administrative Agent, the Canadian
Facility Agent and the Lenders may treat each Person whose name is recorded in
the applicable Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. Upon
request by the Administrative Agent from time to time, the Canadian Facility
Agent shall deliver a copy of the Register in respect of Tranche 2 Lenders and
Tranche 2 Commitments to the Administrative Agent. Each Register shall be
available for inspection by the Borrowers, the L/C Issuers and any Lender, at
any reasonable time and from time to time upon reasonable prior notice. In
addition, at any time that a request for a consent for a material or substantive
change to the Loan Documents is pending, any Lender may request and receive from
the Applicable Agent a copy of the applicable Register.

(d) Any Lender may at any time, without the consent of, or notice to, any
Borrower, the Canadian Facility Agent or the Administrative Agent, sell
participations to any Person (other than a natural person or the Company or any
of the Company’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrowers,
the Administrative Agent, the Canadian Facility Agent, the L/C Issuers and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, each Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.04 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.

(e) A Participant shall not be entitled to receive any greater payment under
Section 3.01 or 3.04 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Company’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 3.01 unless the Company
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrowers, to comply with Section 3.01(e) as
though it were a Lender. A Participant in a Tranche 2 Lender’s rights and/or
obligations under this Agreement that is not a Schedule I Bank, a Schedule II
Bank, a Schedule III Bank or other Person who is a resident of Canada or
otherwise not subject to withholding tax for purposes of the Income Tax Act
(Canada) and the regulations promulgated thereunder shall not be entitled to the
benefits of Section 3.01.

 

124



--------------------------------------------------------------------------------

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note(s), if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(g) Notwithstanding anything to the contrary contained herein, if at any time
Bank of America assigns all of its Tranche 1 Commitment and Tranche 1 Loans
pursuant to subsection (b) above, Bank of America may, (i) upon 30 days’ notice
to the Company and the Tranche 1 Lenders, resign as L/C Issuer and/or (ii) upon
30 days’ notice to the Company, resign as U.S. Swing Line Lender. In the event
of any such resignation as L/C Issuer or U.S. Swing Line Lender, the Company
shall be entitled to appoint from among the Tranche 1 Lenders a successor L/C
Issuer or U.S. Swing Line Lender hereunder; provided, however, that no failure
by the Company to appoint any such successor shall affect the resignation of
Bank of America as L/C Issuer or U.S. Swing Line Lender, as the case may be. If
Bank of America resigns as L/C Issuer, it shall retain all the rights, powers,
privileges and duties of an L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as L/C Issuer and
all L/C Obligations with respect thereto (including the right to require the
Tranche 1 Lenders to make Base Rate Tranche 1 Loans or fund risk participations
in Unreimbursed Amounts pursuant to Section 2.03(c)). If Bank of America resigns
as U.S. Swing Line Lender, it shall retain all the rights of the U.S. Swing Line
Lender provided for hereunder with respect to U.S. Swing Line Loans made by it
and outstanding as of the effective date of such resignation, including the
right to require the Tranche 1 Lenders to make Base Rate Tranche 1 Loans or fund
risk participations in outstanding U.S. Swing Line Loans pursuant to
Section 2.04(c). Upon the appointment of a successor L/C Issuer and/or U.S.
Swing Line Lender, (a) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer or
U.S. Swing Line Lender, as the case may be, and (b) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

(h) Notwithstanding anything to the contrary contained herein, if at any time
Scotiabank assigns all of its Tranche 2 Commitment and Tranche 2 Loans pursuant
to subsection (b) above, Scotiabank may, upon 30 days’ notice to the Company and
each Canadian Swing Line Borrower, resign as Canadian Swing Line Lender. In the
event of any such resignation as Canadian Swing Line Lender, the Company shall
be entitled to appoint from among the Tranche 2 Lenders a successor Canadian
Swing Line Lender hereunder; provided, however, that no failure by the Company
to appoint any such successor shall affect the resignation of Scotiabank as
Canadian Swing Line Lender. If Scotiabank resigns as Canadian Swing Line Lender,
it shall retain all the rights of the Canadian Swing Line Lender provided for
hereunder with respect to Canadian Swing Line Loans made by it and outstanding
as of the effective date of such resignation, including the right to require the
Tranche 2 Lenders to make Canadian Prime Rate Loans or fund risk participations
in outstanding Canadian Swing Line Loans pursuant to Section 2.02(j). Upon the
appointment of a successor Canadian Swing Line Lender, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring Canadian Swing Line Lender.

 

125



--------------------------------------------------------------------------------

(i) Notwithstanding anything to the contrary contained herein, no consent of the
Company or Agents or other requirements in this Section 10.06 shall be required
to be satisfied in connection with the sale or discount of a Bankers’ Acceptance
by a Tranche 2 Lender as contemplated by Section 2.05(f)(iv).

(j) The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

10.07 Confidentiality. Each of the Agents, the L/C Issuers and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority (including any self-regulatory authority, such as
the National Association of Insurance Commissioners), (c) to the extent required
by applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
a Borrower and its obligations, (g) with the consent of the Company or (h) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to either Agent, any
Lender, any L/C Issuer or any of their respective Affiliates on a
nonconfidential basis from a source other than the Company.

For purposes of this Section 10.07, “Information” means all information received
from the Company or any Subsidiary relating to the Company or any Subsidiary or
any of their respective businesses, other than any such information that is
available to either Agent, any Lender or any L/C Issuer on a nonconfidential
basis prior to disclosure by the Company or any Subsidiary, provided that, in
the case of information received from the Company or any Subsidiary after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

Each of the Agents, the Lenders and the L/C Issuers acknowledges that (a) the
Information may include material non-public information concerning the Company
or a

 

126



--------------------------------------------------------------------------------

Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
Federal and state securities Laws.

10.08 Set-off. If an Event of Default shall have occurred and be continuing,
each Lender, each L/C Issuer and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, such
L/C Issuer or any such Affiliate to or for the credit or the account of any
Borrower or any other Loan Party against any and all of the obligations of such
Borrower or such Loan Party now or hereafter existing under this Agreement or
any other Loan Document to such Lender or such L/C Issuer, irrespective of
whether or not such Lender or such L/C Issuer shall have made any demand under
this Agreement or any other Loan Document and although such obligations of such
Borrower or such Loan Party may be contingent or unmatured or are owed to a
branch or office of such Lender or such L/C Issuer different from the branch or
office holding such deposit or obligated on such indebtedness. The rights of
each Lender, each L/C Issuer and their respective Affiliates under this Section
are in addition to other rights and remedies (including other rights of setoff)
that such Lender, such L/C Issuer or their respective Affiliates may have. Each
of the Lenders and the L/C Issuers agrees to notify the Company and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

10.09 Interest Rate Limitation.

(a) Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If an Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Company.
In determining whether the interest contracted for, charged, or received by an
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

(b) Without limiting the generality of the foregoing and notwithstanding any
provision to the contrary contained in this Agreement, and to the extent
permitted by applicable law, the covenant of the Borrowers to pay interest at
the rates provided herein shall not merge in any judgment relating to any
obligation of the Borrowers to the Lenders or the Agents and any provision of
the Interest Act (Canada) or Judgment Interest Act (Alberta) which restricts any
rate of interest set forth herein shall be inapplicable to this Agreement and is
hereby waived by the Borrowers. Additionally, in no event shall the aggregate
“interest” (as defined in Section 347 of the Criminal Code, Revised Statutes of
Canada, 1985, C. 46) payable by any Borrower under this Agreement in respect of
the Tranche 2 Loans or Canadian Swing Line Loans exceed the effective annual
rate of interest on the “credit advanced” (as defined in that section) under
this

 

127



--------------------------------------------------------------------------------

Agreement lawfully permitted under that section and, if any payment, collection
or demand pursuant to this Agreement in respect of “interest” (as defined in
that section) is determined to be contrary to the provisions of that section,
such payment, collection or demand shall be deemed to have been made by mutual
mistake of such Borrower and the Tranche 2 Lenders and the amount of such
payment or collection shall be refunded to such Borrower; for purposes of this
Agreement the effective annual rate of interest shall be determined in
accordance with generally accepted actuarial practices and principles over the
term of the applicable credit advanced on the basis of annual compounding of the
lawfully permitted rate of interest and, in the event of dispute, a certificate
of a Fellow of the Canadian Institute of Actuaries appointed by the Canadian
Facility Agent will be conclusive for the purposes of such determination.

10.10 Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.

10.11 Integration; Effectiveness. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Agreement

10.12 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by either Agent or any
Lender or on their behalf and notwithstanding that either Agent or any Lender
may have had notice or knowledge of any Default at the time of any Credit
Extension, and shall continue in full force and effect as long as any Loan or
any other Obligation hereunder shall remain unpaid or unsatisfied or any Letter
of Credit shall remain outstanding.

10.13 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.14 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender

 

128



--------------------------------------------------------------------------------

is a Defaulting Lender, then the Company may, at its sole expense and effort,
upon notice to such Lender, the Canadian Facility Agent (in the case of any
assignment of any Tranche 2 Commitment, Tranche 2 Loans or participations in
Canadian Swing Line Loans) and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:

(a) the Company shall have paid (or caused a Designated Subsidiary to pay) to
the Administrative Agent the assignment fee specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Company or applicable Designated Subsidiary (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) any such assignment to a Lender of any Tranche 2 Commitment, Tranche 2 Loans
or participations in Canadian Swing Line Loans shall be made only to a
Schedule I Bank, a Schedule II Bank, a Schedule III Bank or another Person who
is a resident of Canada or otherwise not subject to withholding tax for purposes
of the Income Tax Act (Canada) and the regulations promulgated thereunder; and

(e) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

10.15 Governing Law.

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE
UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH OF THE BORROWERS, THE AGENTS AND THE LENDERS
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THOSE COURTS. EACH BORROWER, EACH AGENT AND EACH LENDER
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY

 

129



--------------------------------------------------------------------------------

OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO. EACH BORROWER, EACH AGENT AND EACH LENDER WAIVES
PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE
BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.

(c) EACH DESIGNATED BORROWER HEREBY IRREVOCABLY APPOINTS THE COMPANY AS ITS
AUTHORIZED AGENT WITH ALL POWERS NECESSARY TO RECEIVE ON ITS BEHALF SERVICE OF
COPIES OF THE SUMMONS AND COMPLAINT AND ANY OTHER PROCESS WHICH MAY BE SERVED IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THE LOAN DOCUMENTS IN ANY
OF SUCH COURTS IN AND OF THE STATE OF NEW YORK. SUCH SERVICE MAY BE MADE BY
MAILING OR DELIVERING A COPY OF SUCH PROCESS TO A DESIGNATED BORROWER IN CARE OF
THE COMPANY AT ITS ADDRESS FOR NOTICES PROVIDED FOR IN SECTION 10.02, AND EACH
DESIGNATED BORROWER HEREBY IRREVOCABLY AUTHORIZES AND DIRECTS THE COMPANY TO
ACCEPT SUCH SERVICE ON ITS BEHALF AND AGREES THAT THE FAILURE OF THE COMPANY TO
GIVE ANY NOTICE OF ANY SUCH SERVICE TO SUCH DESIGNATED BORROWER SHALL NOT IMPAIR
OR AFFECT THE VALIDITY OF SUCH SERVICE OR OF ANY JUDGMENT RENDERED IN ANY ACTION
OR PROCEEDING BASED THEREON. THE COMPANY HEREBY IRREVOCABLY ACCEPTS SUCH
APPOINTMENT AS PROCESS AGENT.

10.16 Waiver of Right to Trial by Jury. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

10.17 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Applicable Agent could
purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
in respect of any such sum due from it to either Agent or the Lenders hereunder
or under the other Loan Documents shall, notwithstanding any judgment in a
currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with

 

130



--------------------------------------------------------------------------------

the applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Applicable Agent of any sum adjudged to be so due in the Judgment Currency, such
Agent may in accordance with normal banking procedures purchase the Agreement
Currency with the Judgment Currency. If the amount of the Agreement Currency so
purchased is less than the sum originally due to the such Agent from any
Borrower in the Agreement Currency, such Borrower agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify such Agent or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to such
Agent in such currency, such Agent agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable law).

10.18 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrowers that pursuant to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of
each Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Borrower in accordance
with the Act.

10.19 English Language. The Borrowers expressly require that this document and
all documents accessory hereto be drawn up in English and each Agent and each
Lender, because of the customer’s requirement and by making such documents
available to the customer in the English language, expresses the same
requirement. Les Emprunteurs requièrent expressément que ce document et tous les
documents qui s’y rapportent soient rédigés en langue anglaise et chaque
Mondataire et chaque Prêteur, à cause de cette exigence du client, exprime la
même volonté en faisant en sorte que les documents en langue anglaise soient à
la disposition du client.

10.20 Existing Credit Agreement.

(a) This Agreement is intended to amend, restate and supersede the Existing
Credit Agreement, without novation, with the Commitments set forth herein and
the Lenders party hereto. On the Closing Date, the Lenders party to the Existing
Credit Agreement, as amended and restated hereby, shall be the Lenders listed on
the signature pages hereof and shall have the respective Commitments in the
amounts set forth in Schedules 2.01 and 2.02. Without limiting the generality of
the foregoing, on the Closing Date, any Lenders party to the Existing Credit
Agreement not listed on the signature pages hereof shall cease to be Lenders,
and each Lender listed on the signature pages hereof not previously party to the
Existing Credit Agreement shall be and become a Lender hereunder and shall have
all of the rights and be obligated to perform all of the obligations of a Lender
hereunder to the extent of its Commitment(s).

(b) On the Closing Date, (i) all Loans outstanding under the Existing Credit
Agreement shall be Loans outstanding hereunder, and (ii) all Existing Letters of
Credit outstanding under the Existing Credit Agreement shall be Letters of
Credit outstanding hereunder.

 

131



--------------------------------------------------------------------------------

(c) Each Borrower hereby ratifies, affirms and acknowledges all of its
Obligations in respect of the Existing Credit Agreement, as amended and restated
hereby, and the related documents and agreements delivered by them thereunder,
including all outstanding Existing Letters of Credit and related Issuer
Documents.

(d) All previously outstanding promissory notes under the Existing Credit
Agreement will be deemed cancelled upon the occurrence of the Closing Date and
the issuance of the Notes hereunder.

(e) Those Lenders party hereto which are also party to the Existing Credit
Agreement hereby waive any prior notice requirement under the Existing Credit
Agreement with respect to the termination of commitments thereunder and the
making of any prepayments thereunder.

[remainder of page intentionally left blank]

 

132



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

JACOBS ENGINEERING GROUP, INC. By:  

/s/ JOHN W. PROSSER, JR.

Name:   John W. Prosser, Jr. Title:   Executive Vice President: Finance and
Administration JACOBS CANADA INC. By:  

/s/ JOHN W. PROSSER, JR.

Name:   John W. Prosser, Jr. Title:   Treasurer JACOBS FRANCE S.A.S. By:  

/s/ JOHN W. PROSSER, JR.

Name:   John W. Prosser, Jr. Title:   Attorney-In-Fact GIBB HOLDINGS LIMITED By:
 

/s/ JOHN W. PROSSER, JR.

Name:   John W. Prosser, Jr. Title:   Attorney-In-Fact JACOBS U.K. HOLDINGS
LIMITED By:  

/s/ JOHN W. PROSSER, JR.

Name:   John W. Prosser, Jr. Title:   Attorney-In-Fact

 

Page S-1



--------------------------------------------------------------------------------

JACOBS ENGINEERING U.K. LIMITED By:  

/s/ JOHN W. PROSSER, JR.

Name:   John W. Prosser, Jr. Title:   Attorney-In-Fact JACOBSGIBB LIMITED By:  

/s/ JOHN W. PROSSER, JR.

Name:   John W. Prosser, Jr. Title:   Attorney-In-Fact BANK OF AMERICA, N.A., as
Administrative Agent By:  

/s/ BRENDA H. LITTLE

Name:   Brenda H. Little Title:   Assistant Vice President THE BANK OF NOVA
SCOTIA, as Canadian Facility Agent By:  

/s/ JAMES RHEE

Name:   James Rhee Title:   Director By:  

/s/ ROB KLEINMAN

Name:   Rob Kleinman Title:   Associate

 

Page S-2



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Tranche 1

Lender, L/C Issuer and U.s. Swing Line Lender

By:  

/s/ ROBERT W. TROUTMAN

Name:   Robert W. Troutman Title:   Managing Director THE BANK OF NOVA SCOTIA,
as Tranche 2 Lender and as Canadian Swing Line Lender By:  

/s/ JAMES RHEE

Name:   James Rhee Title:   Director By:  

/s/ ROB KLEINMAN

Name:   Rob Kleinman Title:   Associate BNP PARIBAS, as a Tranche 1 Lender By:  

/s/ BERNARD DIGEON

Name:   Bernard Digeon Title:   Managing Director By:  

/s/ JAMIE DILLON

Name:   Jamie Dillon Title:   Managing Director

 

Page S-3



--------------------------------------------------------------------------------

WACHOVIA BANK NATIONAL ASSOCIATION, as a Tranche 1 Lender and as L/C Issuer By:
 

/s/ JOHN G. TAYLOR

Name:   John G. Taylor Title:   Vice President THE ROYAL BANK OF SCOTLAND PLC,
as a Tranche 1 Lender By:  

/s/ BELINDA WHEELER

Name:   Belinda Wheeler Title:   Vice President U.S. BANK NATIONAL ASSOCIATION,
as a Tranche 1 Lender By:  

/s/ JANET JORDA

Name:   Janet Jordan Title:   Vice President UNION BANK OF CALIFORNIA, N.A. , as
a Tranche 1 Lender By:  

/s/ PETER THOMPSON

Name:   Peter Thompson Title:   Vice President

 

Page S-4



--------------------------------------------------------------------------------

HARRIS N.A., as a Tranche 1 Lender By:  

/s/ JOANN L. HOLMAN

Name:   Joann L. Holman Title:   Director WELLS FARGO BANK, N.A., as a Tranche 1
Lender By:  

/s/ LING LI

Name:   Ling Li Title:   Vice President LCL- LE CREDIT LYONNAIS, as a Tranche 1
Lender By:  

/s/ RICHARD RAYON

Name:   Richard Rayon Title:   Regional Director

 

Page S-5



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as a Tranche 1 Lender By:  

/s/ FRANK L. JANCAR

Name:   Frank L. Jancar Title:   Vice President SUMITOMO MITSUI BANKING
CORPORATION, as a Tranche 1 Lender By:  

/s/ YOSHIHIRO HYAKUTOME

Name:   Yoshihiro Hyakutome Title:   Joint General Manager COMERICA BANK, as a
Tranche 1 Lender By:  

/s/ ELYSE M. WALKER

Name:   Elyse M. Walker Title:   Vice President THE NORTHERN TRUST COMPANY, as a
Tranche 1 Lender By:  

/s/ JOHN E. BURDA

Name:   John E. Burda Title:   Vice President

 

Page S-6